Name: Commission Regulation (EEC) No 3634/87 of 11 November 1987 amending Regulation (EEC) No 526/86 on transitional measures applicable to trade within the Community in goods obtained in Spain, in Portugal or in another Member State under a procedure for the relief from, or drawback of, customs duties or other import charges - compensatory levy
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  trade policy
 Date Published: nan

 11 . 12 . 87 Official Journal of the European Communities No L 348 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3634 / 87 of 11 November 1987 amending Regulation (EEC) No 526 / 86 on transitional measures applicable to trade within the Community in goods obtained in Spain , in Portugal or in another Member State under a procedure for the relief from, or drawback of, customs duties or other import charges  compensatory levy (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 4 ) repeals and replaces , from . 1 January 1988 , Regulation (EEC ) No 950 / 68 , adopting a new tariff and statistical nomenclature -(Combined Nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas it is therefore necessary to base the lists in question on that new nomenclature , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 50 ( 3 ) and 210 ( 3 ) thereof, and Article 8 ( 3 ) of Protocol 3 thereto , Whereas at the time of the adoption of Commission Regulation (EEC ) No 526 / 86 ( 1 ), it was felt advisable to set the percentage rate of the compensatory levy for a limited period only , in order to be able to take account of the experience thus gained when setting the rates applicable at later stages ; whereas the same Regulation set the percentage rate of the levy in question only for the period from 1 March 1986 to 31 December 1987 ; whereas it is consequently necessary to set the percentage rate of the compensatory levy for the period from 1 January 1988 to the end of the transitional period ; Whereas during the period in which Regulation (EEC) No 526 / 86 has been in force no problem has arisen concerning its application ; whereas it may therefore be concluded that the criteria chosen in that Regulation for fixing the percentages of the compensating levy may again be used for fixing the percentages applicable for the following period ; whereas , for that second period , it is consequently sufficient to amend and supplement according to those criteria the lists and percentage rates of compensatory levy laid down in Regulation (EEC) No 526 / 86 so as to take account of the provisions of the Act of Accession ; Whereas , in addition , the abovementioned lists were drawn up on the basis of the nomenclature laid down by Council Regulation (EEC) No 950 / 68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 2184 / 87 ( 3 ); whereas Council Regulation Article 1 Regulation (EEC) No 526 / 86 is hereby amended as follows : 1 . Article 8 is replaced by the following : 'Article 8 1 . The rate of the compensatory levy shall be a percentage of the rate of the duties referred to in Article 7 . 2 . In trade between the Community of Ten and Spain , ( a ) where goods obtained in Spain :  are listed in Annex I , the percentage shall be : 35 for the period from 1 January 1988 to 31 December 1988 , 50 for the period from 1 January 1989 to 31 December 1989 , 65 for the period from 1 January 1990 to 31 December 1990 , 100 for the period from 1 January 1991 to 31 December 1992 ,(') OJ No L 52 , 28 . 2 . 1986 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 203 , 24 . 7 . 1987 , p. 16 . (") OJ No L 256 , 7 . 9 . 1987 , p : 1 . No L 348 / 2 Official Journal of the European Communities 11 . 12 . 87  are not listed in Annex I , the percentage shall be : 70 for the period from 1 January 1988 to 31 December 1988 , 75 for the period from 1 January 1989 to 31 December 1989 , 100 for the period from 1 January 1990 to 31 December 1992 ; ( b ) where goods obtained in the Community of Ten :  are listed in Annex II , the percentage shall be : 75 for the period from 1 January 1988 to 31 December 1988 , 100 for the period from 1 January 1989 to 31 December 1992 ,  are not listed in Annex II , the percentage shall be : 45 for the period from 1 January 1988 to 31 December 1988 , 60 for the period from 1 January 1989 to 31 December 1989 , 70 for the period from 1 January 1990 to 31 December 1990 , 100 for the period from 1 January 1991 to 31 December 1992 . 3 . In trade between the Community of Ten and Portugal : ( a ) where goods obtained in Portugal :  are listed in Annex III , the percentage shall be : 45 for the period from 1 January 1988 to 31 December 1988 , 55 for the period from 1 January 1989 to 31 December 1989 , 65 for the period from 1 January 1990 to 31 December 1990 , 100 for the period from 1 January 1991 to 31 December 1992 ,  are not listed in Annex III , the percentage shall be 100 ; ( b ) where goods obtained in the Community of Ten :  are listed in Annex IVa , the: percentage shall be : 35 for the period from 1 January 1988 to 31 December 1988 , 50 for the period from 1 January 1989 to 31 December 1989 , 60 for the period from 1 January 1990 to 31 December 1990 , 70 for the period from 1 January 1991 to 31 December 1991 , 100 for the period from V January 1992 to 31 December 1992 ,  are listed in Annex IVb , the percentage shall be : 64 for the period from 1 March 1988 to 31 December 1988 , 73 for the period from 1 January 1989 to 31 December 1989 , 100 for the period from 1 January 1990 to 31 December 1992 ,  are not listed in Annex IV , the percentage shall be 100 . 4 . In trade between Spain and Portugal : ( a ) where goods are obtained in Spain , the compensatory levy shall be that prescribed in paragraph 3 (b ); ( b ) where goods are obtained in Portugal , the compensatory levy shall be that prescribed in paragraph 3 ( a ). However , where goods obtained in Portugal , falling within Chapters 25 to 99 of the Common Customs Tariff , with the exeption of those covered by Council Regulations (EEC) No 2783 / 75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), ( EEC) No 3033 / 80 and (EEC) No 3035 / 80 , fulfil the conditions laid down in the rules adopted or to be adopted by the Council in accordance with Article 1 ( 3 ) of Protocol 3 to the Act of Accession such that they obtain the status of products originating in Portugal , the percentage shall be 100 . 2 . The title of section 3 is replaced by the following : ' Section 3 Compensatory levy applicable when agricultural products subject to customs duties or the system of levies and other charges laid down under the common agricultural policy , with the exception of products covered by Regulation (EEC) No 3033 / 80 , are used'. 3 . Article 11 is replaced by the following : 'Article 11 Without prejudice to Article 9 , the percentage referred to in the second subparagraph of Article 10(1 ) and Article 10 ( 2 ) shall be : 1 . in trade between the Community of Ten and Spain : ( a ) where goods obtained in Spain :  are listed in Annex V , that prescribed in the same Annex ,  are not listed in Annex V : 35 for the period from 1 January 1988 to 31 December 1988 , 48 for the period from 1 January 1989 to 31 December 1989 , 60 for the period from 1 January 1990 to 31 December 1990 , 75 for the period from 1 January 1991 to 31 December 1991 , 11 . 12 . 87 Official Journal of the European Communities No L 348 / 3  are not listed in Annex VIII : 35 for the period from 1 January 1988 to 31 December 1988 , 45 for the period from 1 January 1989 to 31 December 1989 , 55 for the period from 1 January 1990 to 31 December 1990 , 65 for the period from 1 January 1991 to 31 December 1991 , 100 for the period from 1 January 1992 to 31 December 1992 or 1995 , according to the timetable for tariff reductions laid down for the products concerned in the Act of Accession ; 3 . in trade between Spain and Portugal : ( a ) where goods are obtained in Spain , that prescribed in point 2 ( b ); ( b ) where goods obtained in Portugal :  are listed in Annex IX , that prescribed in that Annex ,  are not listed in Annex IX : 35 for the period from 1 January 1988 to 31 December 1988 , 48 for the period from 1 January 1989 to 31 December 1989 , 60 for the period from 1 January 1990 to 31 December 1990 , 75 for the period from 1 January 1991 to 31 December 1991 , 100 for the period from 1 January 1992 to 31 December 1992 or 1995 , according to the timetable for tariff reductions laid down for the products concerned in the Act of Accession .' 4 . Annexes I to VII are replaced by Annexes I to IX to this Regulation . 100 for the period from 1 January 1992 to 31 December 1992 or 1995 , according to the timetable for tariff reductions laid down for the products concerned in the Act of Accession ; ( b ) where goods obtained in the Community of Ten :  are listed in Annex VI , that prescribed'in the same Annex ,  are not listed in Annex VI : 35 for the period from 1 January 1988 to 31 December 1988 , 48 for the period from 1 January 1989 to 31 December 1989 , 60 for the period from 1 January 1990 to 31 December 1990 , 75 for the period from 1 January 1991 to 31 December 1991 , 100 for the period from 1 January 1992 to 31 December 1992 or 1995 , according to the timetable for tariff reductions laid down for the products concerned in the Act of Accession ; 2 . in trade between the Community of Ten and Portugal : ( a ) where goods obtained in Portugal :  are listed in Annex VII , that prescribed in the same Annex ,  are not listed in Annex VII : 40 for the period from 1 January 1988 to 31 December 1988 , 55 for the period from 1 January 1989 to 31 December 1989 , 70 for the period from 1 January 1990 to 31 December 1990 , 100 for the period from 1 January 1991 to 31 December 1991 , 1992 or 1993 , according to the timetable for tariff reductions laid down for the products concerned in the Act Accession ; ( b ) where goods obtained in the Community of Ten :  are listed in Annex VIII , that prescribed in the same Annex , Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1987 . For the Commission COCKFIELD Vice-President No L 348 / 4 Official Journal of the European Communities 11 . 12 . 87 ANNEX I List of goods referred to in the first indent of Article 8 ('2 ) ( b ) CN code Description 0403 0403 10 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 0407 0407 00 30 0407 00 90 0408 0408 99 0408 99 10 0710 0710 40 00 Buttermilk , curdled milk and cream , yogurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit , nuts or cocoa :  Yogurt :   Not flavoured nor containing added fruit or cocoa :    Not containing added sugar or other sweetening matter , of a fat content , by weight :     Exceeding 6 %    Other , of a fat content , by weight :     Not exceeding 3 %     Exceeding 3 % but not exceeding 6 %     Exceeding 6 %   Flavoured or containing added fruit or cocoa :    In powder , granules or other solid forms , of a milkfat content by weight :     Not exceeding 1 ,5 %     Exceeding 1 ,5 % but not exceeding 27 %     Exceeding 27%    Other , of a milkfat content , by weight :     Not exceeding 3 %     Exceeding 3% but not exceeding 6%     Exceeding 6 %  Other :   Flavoured or containing added fruit or cocoa :    In powder , granules or other solid forms of a milk fat content by weight :     Not exceeding 1 ,5 % --     Exceeding 1 ,5 % bus not exceeding 27 %   .  Exceeding 27%    Other , or a milk fat content , by weight :     Not exceeding 3 %     Exceeding 3 % but not exceeding 6 %     Exceeding 6 % Birds' eggs , in shell , fresh , preserved or cooked :  Of poultry :   Other  Other Birds' eggs , not in shell and egg yolks , fresh , dried , cooked by steaming or by boiling in water , moulded frozen or otherwise preserved , whether or not containing added sugar or other sweetening matter :  Other :   Other :    Suitable for human consumption Vegetables ( uncooked or cooked by steaming or boiling in water), frozen :  Sweet corn 11 . 12 . 87 No L 348 / 5Official Journal of the European Communities CN code Description 0711 0711 90 0711 90 30 1517 1517 10 1517 10 10 1517 90 1517 90 10 1702 1702 10 1702 10 10 1702 30 1702 30 51 1702 30 59 1702 40 1702 40 90 1704 1704 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 Vegetables provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Other vegetables ; mixtures of vegetables :   Vegetables :    Sweet corn Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , other than edible fats or oils or their fractions of heading No 1516 :  Margarine , excluding liquid margarine :   Containing more than 10% but not more than 15% by weight of milk fats  Other :   Containing more than 10% but not more than 15% by weight of milk fats Other sugars , including chemically pure lactose , maltose , glucose and fructose , in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey , whether or not mixed with natural honey ; caramel :  Lactose and lactose syrup :   Containing , in the dry state , 99% or more by weight of the pure product  Glucose and glucose syrup , not containing fructose or containing in the dry state less than 20 % by weight of fructose :   Other :    Containing in the dry state , 99% or more by weight of glucose :     In the form of white crystalline powder , whether or not agglomerated    Other  Glucose and glucose syrup , containing in the dry state at least 20% but less than 50% by weight of fructose :  - Other Sugar confectionery ( including white chocolate ), not containing cocoa :  Chewing gum , whether or not sugar-coated :   Containing less than 60% by weight of sucrose ( including invert sugar expressed as sucrose ):    Gum in strips    Other   Containing 60% or more by weight of sucrose ( including invert sugar expressed as sucrose ):    Gum in strips    Other  Other   White chocolate   Other :    Pastes , including marzipan , in immediate packings of a net content of 1 kg or more    Throat pastilles and cough drops    Sugar coated (panned ) goods    Other :     Gum confectionery .and jelly confectionery including fruit pastes in the form of sugar confectionery  Boiled sweets whether or not filled     Toffees , caramels and similar sweets     Other :      Compressed tablets      Other No L 348 / 6 11 . 12 . 87Official Journal of the European Communities CN code Description 1806 Chapter 19 2001 2001 90 2001 90 30 2004 2004 10 2004 10 91 2004 90 2004 90 10 2005 2005 20 2005 20 10 2005 80 00 2008 Chocolate and other food preparations containing cocoa Preparations of cereals , flour , starch or milk ; pastrycooks' products Vegetables , fruit , nut's and other edible parts of plants , prepared or preserved by vinegar or acetic acid :  Other :   Sweet corn (Zea mays var, saccharata) Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen :  Potatoes :   Other :    In the form of flour , meal or flakes  Other vegetables and mixtures of vegetables :   Sweet corn (Zea mays var, saccharata) Other vegetables prepared or preserved otherwise than by ' vinegar or acetic acid , not frozen : .  Potatoes :   In the form of flour , meal or flakes  Sweet corn (Zea mays var, saccharata) Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Other , including mixtures other than those of subheading 2008 19 :   Other :    Containing added spirit :     Ginger :      Maize ( corn ), other than sweet corn (Zea mays var. saccharata) 2008 99 2008 99 85 2101 2101 10 2101 10 91 2101 10 99 2101 20 2101 20 10 2101 20 90 2101 30 Extracts , essences and concentrates , of coffee , tea or mate and preparations with a basis of these products or with a basis of coffee , tea or mae ; roasted chicory and other roasted coffee substitutes , and extracts , essences and concentrates thereof:  Extracts , essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee :   Preparations :    Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1 ,5 % milk fat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch    Other  Extracts , essences and concentrates , of tea or mate , and preparations with a basis of these extracts , essences or concentrates , or with a basis of tea or mate :  - Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5% milk fat , 2,5% milk proteins , 5% sucrose or isoglucose , 5% glucose or starch   Other  Roasted chicory and other roasted coffee substitutes , and extracts , essences . and concentrates thereof:   Roasted chicory and other roasted coffee substitutes :    Roasted chicory    Other   Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes :    Of roasted chicory    Other 2101 30 11 2101 30 19 2101 30 91 2101 30 99 11 . 12 . 87 Official Journal of the European Communities No L 348 / 7 CN code Description 2102 2102 10 2102 10 31 2102 10 39 2102 10 90 2105 00 2105 00 10 2105 00 91 2105 00 99 2106 2106 10 2106 10 10 2106 10 90 2106.90 2106 90 10 2106 90 91 2106 90 99 2202 2202 10 00 2202 90 2202 90 91 2202 90 95 2202 90 99 2601 2601 11 00 2601 12 00 2602 00 00 2619 00 26 1'9 00 10 2701 2702 Yeasts ( active or inactive ); other single-cell micro-organisms , dead ( but not including vaccines of heading No 3002); prepared baking powders :  Active yeasts :   Bakers' yeast :    Dried    Other   Other Ice cream and other edible ice , whether or not containing cocoa :  Containing no milk fats or containing less than 3 % by weight of such fats  Containing by weight of milk fats :   3 % or more but less than 7 %   7 % or more Food preparations not elsewhere specified or included :  Proteio concentrates and textured protein substances :   Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5% milk fat , 2,5% milk proteins , 5% sucrose or isoglucose , 5% glucose or starch   Other  Other :   Cheese fondues   Other :    Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1 ,5 % milk fat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch    Other Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured , and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009 :  Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured  Other :   Other , containing by weight of fat obtained from the products of heading No 0401 to 0404 :    Less than 0,2%    0,2% or more but less than 2%    0,2% or more Iron ores and concentrates , including roasted iron pyrites :  Iron ores and concentrates , other than roasted iron pyrites   Not agglomerated (ECSC)   Agglomerated (ECSC) Manganese ores and concentrates , including manganiferous iron ores and concentrates with a manganese content of 20% or more , calculated on the dry weight (ECSC) Slag , dross ( other than granulated slag ), scalings and other waste from the manufacture of iron or steel :  Blast-furnace dust (ECSC) Coal ; briquettes , ovoids and similar solid fuels manufactured from coal Lignite , whether or not agglomerated , excluding jet No L 348 / 8 Official Journal of the European Communities 11 . 12 . 87 CN code Description 2704 00 2704 00 19 2704 00 30 2905 2905 43 00 2905 44 2905 44 11 2905 44 19 2905 44 91 3501 3501 10 3501 10 10 3501 10 50 3501 10 90 3501 90 3501 90 90 3502 3502 10 3502 10 91 3502 10 99 3502 90 Coke and semi-coke of coal , of lignite or of peat , whether or not agglomerated ; retort carbon :  Coke and semi-coke of coal : Other (ECSC)  Coke and semi-coke of lignite (ECSC) Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives :  Other polyhydric alcohols :   Mannitol   D-glucitol ( sorbitol ):    In aqueous solution :     Containing 2% or less by weight of mannitol , calculated on the D-glucitol content     Other  - - Other     Containing 2% or less by weight of mannitol , calculated on the D-glucitol content Casein , caseinates and other casein derivatives ; casein glues :  Casein :   For the manufacture of regenerated textile fibres   For industrial uses other than the manufacture of foodstuffs or fodder   Other  Other :   Other Albumins , albuminates and other albumin derivates :  Egg albumin :   Other :    Dried ( for example , in sheets , scales , flakes , powder )    Other  Other :   Albumins , other than egg albumin :    Other :     Milk albumin ( lactalbumin ):      Dried ( for example , in sheets , scales , flakes , powder )      Other 3502 90 51 3502 90 59 3505 3809 3809 10 3809 10 10 3809 10 30 3809 10 50 3809 10 90 3823 Dextrins and other modified starches ( for example , pre-gelatinized or esterified starches ); glues based on starches , or on dextrins or other modified starches Finishing agents , dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations ( for example , dressings and mordants ), of a kind used in the textile , paper , leather or like industries , not elsewhere specified or included :  With a basis of amylaceous substances :   Containing by weight of such substances less than 55 %   Containing by weight of such substances 55% or more but less than 70%   Containing by weight of such substances 70% or more but less than 83%   Containing by weight of such substances 83 % or more Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included :  Sorbitol other than that of subheading 2905 44 :   In aqueous solution : 3823 60 11 . 12 . 87 Official Journal of the European Communities No L 348 / 9 CN code Description 3823 60 19 3823 60 91 3823 60 99 4502 00 00 4503 4504 5508 5508 10 5508 10 11 5508 10 19 5508 20 5508 20 10 5509 5510 5511 5801 5802 7201 7202 7202 11 7202 11 10 7202 11 90 7202 99 7202 99 11 7203 7203 10 00 7203 90 00 7204 7204 21 00 7204 29 00    Other   Other :    Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content    Other Natural cork , debacked or roughly squared , or in rectangular ( including square ) blocks , plates , sheets or strip ( including sharp-edged blanks for corks or stoppers ) Articles of natural cork Agglomerated cork (with or without a binding substance ) and articles of agglomerated cork Sewing thread of man-made staple fibres , whether or not put up for retail sale :  Of synthetic staple fibres :   Not put up for retail sale :    Of polyesters    Other  Of artificial staple fibres :   Not put up for retail sale Yarn ( other than sewing thread ) of synthetic staple fibres , not put up for retail sale Yarn (other than sewing thread ) of artificial staple fibres , not put up for retail sale Yarn (other than sewing thread ) of man-made staple fibres , put up for retail sale Woven pile fabrics and chenille fabrics , other than fabrics of heading No 5802 or 5806 Terry toweling and similar woven terry fabrics , other than narrow fabrics of heading No 5806 ; tufted textile fabrics , other than products of heading No 5703 Pig iron and spiegeleisen in pigs , blocks or other primary forms Ferro-alloys :  Ferro-manganese :   Containing by weight more than 2% of carbon (ECSC):    With a granulometry not exceeding 10 mm and a manganese content by weight exceeding 65 %    Other  Other :   Other :    Ferro-phosphorus :     Containing by weight more than 3% but less than 15% of phosphorus (ECSC) Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products , in lumps , pellets or similar forms ; iron having a minimum purity by weight of 99,94% , in lumps , pellets or similar forms :  Ferrous products obtained by direct reduction of iron ore (ECSC)  Other (ECSC) Ferrous waste and scrap ; remelting scrap ingots of iron or steel :  Waste and scrap of alloy steel :   Of stainless steel (ECSC) Other (ECSC) No L 348 / 10 Official Journal of the European Communities 11 . 12 . 87 CN code Description 7204 30 00 7204 41 7206  Waste and scrap of tinned iron or steel (ECSC)  Other waste and scrap :   Turnings , shavings , chips , milling waste , sawdust , filings , trimmings and stampings , whether or not in bundles (ECSC) Iron and non-alloy steel in ingots or other primary forms excluding iron of heading No 7203 7207 7207 11 7207 11 11 7207 11 19 7207 12 7207 12 11 7207 12 19 7207 19 7207 19 11 7207 19 15 7207 19 31 720719 90 7207 20 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25% of carbon :   Of rectangular ( including square ) cross-section , the width measuring less than twice the thickness :    Rolled or obtained by continuous casting (ECSC):     Of free-cutting steel     Other   Other , of rectangular (other than square ) cross-section :    Rolled or obtained by continuous casting (ECSC):     Of a thickness of 50 mm or more     Of a thickness of less than 50 mm   Other :    Of circular or polygonal cross-section :     Rolled or obtained by continuous casting :      Of free-cutting steel (ECSC) Other (ECSC)    Blanks for angles , shapes and sections :     Rolled or obtained by continuous casting (ECSC)    Other  Containing by weight 0,25% or more of carbon :   Of rectangular ( including square ) cross-section , the width measuring less than twice the thickness :    Rolled or obtained by continuous casting (ECSC): 7207 20 11 7207 20 15 7207 20 17 7207 20 31 7207 20 33 7207 20 51 7207 20 55 7207 20 57 7207 20 71 7207 20 90     Of free-cutting steel     Other , containing by weight :      0,25% or more but less than 0,6% of carbon      0,6 % or more of carbon   Other , of rectangular (other than square ) cross-section :    . Rolled or obtained by continuous casting (ECSC):     Of a thickness of 50 mm or more     Of a thickness of less than 50 mm   Of circular or polygonal cross-section :    Rolled or obtained by continuous casting:     Of free-cutting steel (ECSC) Other (ECSC):      Containing by weight 0,25% or more but less than 0,6% of carbon      Containing by weight 0,6 % or more of carbon   Blanks for angles , shapes and sections :    Rolled or obtained by continuous casting. (ECSC)   Other 7208 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more , hot-rolled , not clad , plated or coated 11 . 12 . 87 Official Journal of the European Communities No L 348 / 11 CN code Description 7209 7210 Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more , cold-rolled (cold-reduced ), not clad , plated or coated Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more , clad , plated or coated : 7210 11 7210 11 10 7210 12 7210 12 11 7210 12 19 7210 20 7210 20 10 7210 31 7210 31 10 7210 39 7210 39 10 . 7210 41 7210 41 10 7210 49  Plated or coated with tin :   Of a thickness of 0,5 mm or more :    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) (ECSC)   Of a thickness of less than 0,5 mm :    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ):     Tin plate (ECSC) Other (ECSC)  Plated or coated with lead , including terne-plate :   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) (ECSC)  Electrolytically plated or coated with zinc :   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) (ECSC)   Other :    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) (ECSC)  Otherwise plated or coated with zinc :   Corrugated :    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) (ECSC)   Other : 7210 49 10 7210 50 7210 50 10 7210 60 7210 60 11 7210 60 19 7210 70 7210 70 11 7210 70 19 7210 90 7210 90 10    Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) (ECSC)  Plated or coated with chromium oxides or with chromium and chromium oxides :   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) (ECSC)  Plated or coated with aluminium :   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ) (ECSC):    Plated or coated with aluminium-zinc alloys    Other  Painted , varnished or coated with plastics :   Not further worked than surface-treated or simply cut into shapes other than rectangular ( including square ):    Tin plate , varnished (ECSC) Other (ECSC)  Other :   Silvered , gilded , platinium-plated or enamelled   Other :    Not further worked than surface-treated , including cladding , or simply cut into shapes other than rectangular ( including square ) (ECSC): 7210 90 31 7210 90 33 7210 90 35 7210 90 39 Clad     Tinned and printed     Plated or coated with chromium or nickel     Other No L 348 / 12 Official Journal of the European Communities 11 . 12 . 87 CN code Description 7211 7211 11 00 7211 12 7211 12 10 7211 12 90 7211 19 7211 19 10 7211 19 91 7211 19 99 7211 21 00 7211 22 7211 22 10 7211 22 90 7211 29 7211 29 10 7211 29 91 7211 29 99 7211 30 7211 30 10 7211 41 7211 41 10 7211 41 91 7211 49 7211 49 10 7211 90 7211 90 11 7212 7212 10 7212 10 10 Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm , not clad , plated or coated :  Not further worked than hot-rolled , of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : -r  Rolled on four faces or in a closed box pass , of a width exceeding 150 mm and a thickness of not less than 4 mm , not in coils and without patterns in relief (ECSC)   Other , of a thickness of 4,75 mm or more :    Of a width exceeding 500 mm (ECSC)    Of a width not exceeding 500 mm (ECSC)   Other :    Of a width exceeding 500 mm (ECSC)    Of a width not exceeding 500 mm (ECSC):     Of a thickness of 3 mm or more but less than 4,75 mm     Of a thickness of less than 3 mm  Other , not further worked than hot-rolled :   Rolled on four faces or in a closed box pass , of a width exceeding 150 mm and a thickness of not less than 4 mm , not in coils and without patterns in relief (ECSC)   Other , of a thickness of 4,75 mm or more :    Of a width exceeding 500 mm (ECSC)    Of a width not exceeding 500 mm (ECSC)   Other :    Of a width exceeding 500 mm (ECSC)    Of a width not exceeding 500 mm (ECSC):     Of a thickness of 3 mm or more but less than 4,75 mm     Of a thickness of less than 3 mm  Not further worked than cold-rolled ( cold-reduced ), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :   Of a width exceeding 500 mm (ECSC)  Other , not further worked than cold-rolled (cold-reduced ):   Containing by weight less than 0,25% of carbon :    Of a width exceeding 500 mm (ECSC)    Of a width not exceeding 500 mm :     In coils intended for the manufacture of tin plate (ECSC)   Other :    Of a width exceeding 500 mm (ECSC)  Other :   Of a width exceeding 500 mm :    Not further worked than surface-treated (ECSC) Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm , clad , plated or coated :  Plated or coated with tin :   Tin plate , not further worked than surface-treated (ECSC)   Other :    Of a width exceeding 500 mm :     Not further worked than surface-treated (ECSC)  Electrolytically plated or coated with zinc :   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPaorof a thickness of 3 mm or more and having a minimum yield point of 355 MPa :    Of a width exceeding 500 mm : 7212 10 91 7212 21 11 . 12 . 87 Official Journal of the European Communities No L 348 / 13 CN code Description 7212 21 11 7212 29     Not further worked than surface-treated (ECSC)   Other :     Of a width exceeding 500 mm : 7212 29 11 7212 30 7212 30 11 7212 40 7212 40 10 7212 40 91 7212 50 7212 50 10 7212 50 31 7212 50 51 7212 60 7212 60 11 7212 60 91     Not further worked than surface-treated (ECSC)  Otherwise plated or coated with zinc :   Of a width exceeding 500 mm :    Not further worked than surface-treated (ECSC)  Painted , varnished or coated with plastics :   Tin plate , not further worked than varnished (ECSC)   Other :    Of a width exceeding 500 mm :     Not further worked than surface-treated (ECSC)  Otherwise plated or coated :   Of a width exceeding 500 mm :    Silvered , gilded , platinum-plated or enamelled    Lead-coated :     Not further worked than surface-treated (ECSC)    Other :     Not further worked than surface-treated (ECSC)  Clad :   Of a width exceeding 500 mm :    Not further worked than surface-treated (ECSC)   Of a width not exceeding 500 mm :    Not further worked than surface-treated :     Hot-rolled , not further worked than clad (ECSC) 7213 7213 10 00 7213 20 00 7213 31 00 7213 39 00 7213 41 00 7213 49 00 7213 50 00 Bars and rods , hot-rolled , in irregularly wound coils , of iron or non-alloy steel :  Containing indentations , ribs , grooves or other deformations produced during the rolling process (ECSC)  Of free-cutting steel (ECSC)  Other , containing by weight less than 0,25% of carbon :   Of circular cross-section measuring less than 14 mm in diameter (ECSC) Other (ECSC)  Other , containing by weight 0,25% or more but less than 0,6% of carbon :   Of circular cross-section measuring less than 14 mm in diameter (ECSC) Other (ECSC)  Other , containing by weight 0,6% or more of carbon (ECSC) 7214 7214 20 00 7214 30 00 7214 40 7214 40 10 7214 40 91 7214 40 99 7214 50 Other bars and rods of iron or non-alloy steel , not further worked than forged , hot-rolled , hot-drawn or hot-extruded , but including those twisted after rolling :  Containing indentations , ribs , grooves or other deformations produced during the rolling process or twisted after rolling (ECSC)  Of free-cutting steel (ECSC)  Other , containing by weight less than 0,25 % of carbon (ECSC):   Of rectangular ( other than square ) cross-section , rolled on four faces   Other , with a maximum cross-sectional dimension of:    80 mm or more    Less than 80 mm  Other , containing by weight 0,25% or more but less than 0,6% of carbon (ECSC):. 11 . 12 . 87No L 348 / 14 Official Journal of the European Communities CN code Description 7214 50 10 7214 50 91 7214 50 99 7214 60 00 7215 7215 90 7215 90 10 7216 7216 10 00   Of rectangular ( other than square ) cross-section , rolled on four faces   Other , with a maximum cross-sectional dimension of:    80 mm or more    Less than 80 mm  Other , containing by weight 0,6% or more of carbon (ECSC) Other bars and rods of iron or non-alloy steel :  Other :   Hot-rolled , hot-drawn or extruded , not further worked than clad (ECSC) Angles , shapes and sections of iron or non-alloy steel :  U , I or H sections , not further worked than hot-rolled , hot-drawn or extruded , of a height of less than 80 mm (ECSC)  L or T sections , not further worked than hot-rolled , hot-drawn or extruded , of a height of less than 80 mm : 7216 21 00 7216 22 00 7216 31 00 7216 32 00 7216 33 00 7216 40 7216 40 10 7216 40 90 7216 50 7216 50 10 7216 50 90 7216 90 7216 90 10   L sections (ECSC)   T sections (ECSC)  U , I or H sections , not further worked than hot-rolled , hot-drawn or extruded of a height of 80 mm or more :   U sections (ECSC)   I sections (ECSC)   H sections (ECSC)  L or T sections , not further , worked than hot-rolled , hot-drawn or extruded , of a height of 80 mm or more (ECSC):   L sections   T sections  Other angles , shapes and sections , not further worked than hot-rolled , hot-drawn or extruded (ECSC):   With a cross-section which is capable of being enclosed in a square the side of which is 80 mm   Other  Other :   Hot-rolled , hot-drawn or extruded , not further worked than clad (ECSC) 7218 7218 10 00 7218 90 7218 90 11 7218 90 13 7218 90 15 - 7218 90 19 7218 90 50 Stainless steel in ingots or other primary forms ; semi-finished products of stainless steel :  Ingots and other primary forms (ECSC)  Other :   Of rectangular ( including square ) cross-section :    Rolled or obtained by continuous casting (ECSC):     Of a width measuring less than twice the thickness , containing by weight :      2,5 % or more of nickel      Less than 2,5 % of nickel     Other , containing by weight :      2,5% or more of nickel      Less than 2,5% of nickel   Other :    Rolled or obtained by continuous casting (ECSC) 7219 7219 11 7219 11 10 7219 11 90 7219 12 7219 12 10 7219 12 90 Flat-rolled products of stainless steel , of a width of 600 mm or more :  Not further worked than hot-rolled , in coils :   Of a thickness exceeding 10 mm (ECSC):    Containing by weight 2,5% or more of nickel    Containing by weight less than 2,5 % of nickel   Of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC):    Containing by weight 2,5% or more of nickel    Containing by weight less than 2,5% of nickel 11 . 12 . 87 Official Journal of the European Communities No L 348 / 15 CN code Description 7219 13 7219 13 10 7219 13 90 7219 14 7219 14 10 7219 14 90 7219 21 7219 21 10 7219 21 90 7219 22 7219 22 10 7219 22 90 7219 23 7219 23 10 7219 23 90 7219 24 7219 24 10 7219 24 90 7219 31 7219 31 10 7219 31 90 7219 32 7219 32 10 7219 32 90 7219 33 7219 33 10 7219 33 90 7219 34 7219 34 10 7219 34 90 7219 35 7219 35 10 7219 35 90 7219 90 7219 90 11 7219 90 19 7220 7220 11 00 7220 12 00 7220 20. 7220 20 10 7220 90   Of a thickness of 3 mm or more but less than 4,75 mm (ECSC):    Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5% of nickel   Of a thickness of less than 3 mm (ECSC):    Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5 % of nickel  Not further worked than hot-rolled , not in coils :   Of a thickness exceeding 10 mm (ECSC):    Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5% of nickel   Of a thickness of 4,75 mm cur more but not exceeding 10 mm (ECSC):    Containing by weight 2,5% or more of nickel    Containing by weight less than 2,5% of nickel   Of a thickness of 3 mm or more but less than 4,75 mm (ECSC):    Containing by weight 2,5% or more of nickel    Containing by weight less than 2,5% of nickel   Of a thickness of less than 3 mm (ECSC):    Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5% of nickel  Not further worked than cold-rolled (cold-reduced ):   Of a thickness of 4,75 mm or more (ECSC):    Containing by weight 2,5 % or more of nickel .    Containing by weight less than 2,5 % of nickel   Of a thickness of 3 mm or more but less than 4,75 mm (ECSC):    Containing by weight 2,5% or more of nickel    Containing by weight less than 2,5% of nickel   Of a thickness exceeding 1 mm but less than 3 mm (ECSC):    Containing by weight 2,5% or more of nickel    Containing by weight less than 2,5 % of nickel   Of a thickness of 0,5 mm or more but not exceeding 1 mm (ECSC):    Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5 % of nickel   Of a thickness of less than 0,5 mm (ECSC):    Containing by weight 2,5% or more of nickel    Containing by weight less than 2,5 % of nickel  Other :   Not further worked than surface-treated , including cladding , or simply cut into shapes other than rectangular ( including square ) (ECSC):    Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5 % of nickel Flat-rolled products of stainless steel , of a width of less than 600 mm :  Not further worked than hot-rolled :   Of a thickness of 4,75 mm or more (ECSC)   Of a thickness of , less than 4,75 mm (ECSC)  Not further worked than cold-rolled (cold-reduced ):   Of a width exceeding 500 mm (ECSC)  Other :   Of a width exceeding 500 mm : No L 348 / 16 Official Journal of the European Communities 11 . 12 . 87 CN code Description 7220 90 11    Not further worked than surface-treated , including cladding (ECSC)   Of a width not exceeding 500 mm :    Not further worked than surface-treated , including cladding :     Hot-rolled , not further worked than clad (ECSC) Bars and rods , hot-rolled , in irregularly wound coils , of stainless steel (ECSC):  Containing by weight 2,5% or more of nickel  Containing by weight less than 2,5% of nickel Other bars and rods of stainless ; angles , shapes and sections of stainless steel :  Bars and rods , not further worked than hot-rolled , hot-drawn or extruded (ECSC):   Of circular cross-section of a diameter of 80 mm or more , containing by weight :    2,5% or more of nickel    Less than 2,5% of nickel   Other , containing by weight :    2,5 % or more of nickel    Less than 2,5% of nickel  Other bars and rods :   Hot-rolled , hot-drawn orextruded , not further worked than clad (ECSC)  Angles , shapes and sections :   Not further worked than hot-rolled , hot-drawn or extruded (ECSC):    Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5% of nickel   Other :    Hot-rolled , hot-drawn or extruded , not further worked than clad (ECSC) Other alloy steel in ingots or other primary forms ; semi-finished products of other alloy steel :  Ingots and other primary forms (ECSC)  Other :   Of rectangular ( including square ) cross-section :    Hot-rolled or obtained by continuous casting (ECSC)   Other :    Hot-rolled or obtained by continuous casting (ECSC) Flat-rolled products of other alloy steel , of a width of 600 mm or more :  Of silicon-electrical steel (ECSC):   Hot-rolled   Cold-rolled :    Grain oriented    Non grain oriented  Of high speed steel :   Not further worked than rolled (ECSC):    Not further worked than hot-rolled    Not further worked than cold-rolled (cold-reduced )   Other :    Not further worked than surface-treated , including cladding or simply cut into shapes other than rectangular ( including square ) (ECSC)  Other , not further worked than hot-rolled , in coils (ECSC) 7220 90 31 7221 00 7221 00 10 7221 00 90 7222 7222 10 7222 10 11 7222 10 19 7222 10 91 7222 10 99 7222 30 7222 30 10 7222 40 7222 40 11 7222 40 19 7222 40 30 7224 7224 10 00 7224 90 7224 90 11 7224 90 30 7225 7225 10 7225 10 10 7225 10 91 7225 10 99 7225 20 7225 20 11 7225 20 19 7225 20 30 7225 30 00 11 . 12 . 87 Official Journal of the European Communities No L 348 / 17 CN code Description 7225 40 7225 40 10 7225 40 30 7225 40 50 7225 40 70 7225 40 90 7225 50 00 7225 90 7225 90 10  Other , not further worked than hot-rolled , not in coils (ECSC)   Of a thickness exceeding 20 mm   Of a thickness exceeding 15 mm but not exceeding 20 mm   Of a thickness of 4,75 mm or more but not exceeding 15 mm   Of a thickness of 3 mm or more but less than 4,75 mm   Of a thickness of less than 3 mm  Other , not further worked than cold-rolled ( cold-reduced ) (ECSC)  Other :   Not further worked than surface-treated , including cladding or simply cut into shapes other than rectangular ( including square ) (ECSC) 7226 7226 10 7226 10 10 Flat-rolled products of other alloy steel , of a width of less than 600 mm :  Of silicon-electrical steel :   Not further worked than hot-rolled (ECSC)   Other : 7226 10 30 7226 20 7226 20 10 7226 20 31 7226 20 51 7226 20 59 7226 20 71    Of a width exceeding 500 mm (ECSC)  Of high-speed steel :   Not further worked than hot-rolled (ECSC)    Of a width exceeding 500 mm (ECSC)   Other :    Of a width exceeding 500 mm :     Not further worked than surface-treated , including cladding (ECSC)  - - - Other :    Of a width not exceeding 500 mm :     Not further worked than surface-treated , including cladding :      Hot-rolled , not further worked than clad (ECSC)  Other : 7226 91 00 7226 92 7226 92 10 7226 99 7226 99 1 1 7226 99 19 7226 99 31 7227 7227 10 00 7227 20 00 7227 90 7227 90 10 7227 90 90   Not further worked than hot-rolled (ECSC)   Not further worked than cold-rolled ( cold-reduced ):    Of a width exceeding 500 mm (ECSC)   Other :    Of a width exceeding 500 mm :     Not further worked than surface-treated , including cladding (ECSC)     Other :    Of a width not exceeding 500 mm :     Not further worked than surface-treated , including cladding :      Hot-rolled , not further worked than clad (ECSC) Bars and rods , hot-rolled , in irregularly-wound coils , of other alloy steel :  Of high-speed steel (ECSC)  Of silico-manganese steel (ECSC)  Other (ECSC):   Containing by weight 0,0008% or more of boron   Other 7228 7228 10 7228 10 10 Other bars and rods of other alloy steel ; angles , shapes and sections , of other alloy steel ; hollow drill bars and rods , of alloy or non-alloy steel :  Bars and rods , of high-speed steel :   Not further worked than hot-rolled , hot-drawn or extruded (ECSC)   Other : No L 348 / 18 Official Journal of the European Communities 11 . 12 . 87 CN code Description 7228 10 30 7228 10 90 7228 20 7228 20 11 7228 20 19    Hot-rolled , hot-drawn or extruded , not further worked than clad (ECSC)    Other  Bars and rods , of silico-manganese steel :   Not further worked than hot-rolled , hot-drawn or extruded (ECSC):    Of rectangular ( other than square ) cross-section , rolled on four faces    Other  - Other : 7228 20 30 7228 30 7228 30 10 7228 30 90 7228 60 7228 60 10 7228 70 7228 70 10 7228 70 31 7228 80 7228 80 10 7228 80 90    Hot-rolled , hot-drawn or extruded , not further worked than clad (ECSC):  Other bars and rods , not further worked than hot-rolled , hot-drawn or extruded (ECSC)   Of circular cross-section of a diameter of 80 mm or more   Other  Other bars and rods :   Hot-rolled , hot-drawn or extruded , not further worked than clad (ECSC)  Angles , shapes and sections :   Not further worked than hot-rolled , hot-drawn or extruded (ECSC)   Other :    Hot-rolled , hot-drawn or extruded , not further worked than clad (ECSC)  Hollow drill bars and rods : . Of alloy steel (ECSC)   Of non-alloy steel (ECSC) 7301 7301 10 00 7302 7302 10 Sheet piling of iron or steel , whether or not drilled , punched or made from assembled elements ; welded angles , shapes and sections , of iron or steel :  Sheet piling (ECSC) Railway or tramway track construction material of iron or steel , the following : rails , check-rails and rack rails , switch blades , crossing frogs , point rods and other crossing pieces , sleepers ( cross-ties ), fish-plates , chairs , chair wedges , sole plates ( base plates ), rail clips , bedplates , ties and other material specialized for jointing or fixing rails :  Rails :   Other : New (ECSC): 7302 10 31 7302 10 39 7302 10 90 7302 20 00 7302 30 00 7302 40 7302 40 10 7302 90 7302 90 10     Of a weight per m of 20 kg or more     Of a weight per m of less than 20 kg Used (ECSC)  Sleepers ( cross-ties ) (ECSC)  Switch blades , crossing frogs , point rods and other crossing pieces  Fish-plates and sole plates : Rolled (ECSC)  Other :   Check-rails (ECSC) 11 . 12 . 87 Official Journal of the European Communities No L 348 / 19 ANNEX II List of goods referred to in Article 8 (2 ) ( b ) CN code Description 1302 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , whether or not modified , derived from vegetable products :  Pectic substances , pectinates and pectates :   Dry   Other :  Pectates Lard ; other pig fat and poultry fat , rendered , whether or not pressed or solvent-extracted :  Lard and other pig fat :   For industrial uses other than the manufacture of foodstuffs for human consumption Fats of bovine animals , sheep or goats , raw or rendered , whether or not pressed or solvent extracted :  For industrial uses other than the manufacture of foodstuffs for human consumption Wool grease and fatty substances derived therefrom ( including lanolin ) Other animal fats and oils and their fractions , whether or not refined , but not chemically modified Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes :  Degras Sugar confectionery ( including white chocolate ), not containing cocoa Bread , pastry , cakes , biscuits and other bakers' wares , whether or not containing cocoa ; communion wafers , empty cachets of a .kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products :  Crispbread  Gingerbread and the like  Sweet biscuits ; waffles and wafers  Rusks , toasted bread and similar toasted products  Other   Others :    Bread , not containing added honey , eggs , cheese or fruit , and containing by weight in the dry matter state not more than 5 % of sugar and not more than 5 % of fat    Waffles and wafers with a water content exceeding 10% by weight    Biscuits ; extruded or expanded products , savoury or salted    Other :     With added sweetening matter     Other Extracts , essences and concentrates , of coffee , tea or mate and preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted cot t ee substitutes , and extracts , essences and concentrates thereof Yeasts ( active or inactive ); other singe-cell micro-organisms , dead ( but not including vaccines of heading No 3002 ); prepared baking powders Sauces and preparations therefor ; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard : 1302 20 1302 20 10 ex 1302 20 90 1501 00 1501 00 11 1502 00 1502 00 10 15.05 1506 00 10 1522 00 1522 00 10 1704 1905 1905 10 00 1905 20 1905 30 1905 40 00 1905 90 1905 90 30 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 2102 2103 No L 348 / 20 Official Journal of the European Communities 11 . 12 . 87 CN code Description 2103 30 2106 2106 90 ex 2106 90 91  Mustard flour and meal and prepared mustard Food preparations not elsewhere specified or included :  Other :   Other :    Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5 % milk fat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5% glucose or starch : - Non-alcoholic compound preparations ( often know as 'concentrated extracts ') used for making beverages  Plant mixtures used for making beverages ex 2201 2202 . 2202 90 2202 90 91 . 2202 90 95 2202 90 99 2208 2208 40 Waters , including natural or artificial mineral waters and aerated waters , not containing added sugar or other sweetening matter nor flavoured ; ice and snow Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured , and other non-alcoholic beverages , not including fruits or vegetable juices of heading No 2009 :  Other :   Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 :    Less than 0,2%    0,2% or more but less than 2%    2 % or more Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol ; spirits , liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages :  Rum and taffia 2511 2511 20 00 2513 2513 19 00 2513 29 00 2519 2519 90 2519 90 10 2522 2526 2529 2529 21 00 2529 22 00 2530 2530 40 00 ' Natural barium sulphate ( barytes ); natural barium carbonate (witherite ), whether or not calcined , other than barium oxide of heading No 2816 :  Natural barium carbonate (witherite ) Pumice stone ; emergy ; natural corundum , natural garnet and other natural abrasives , whether or not heat-treated :  Pumice stone : Other 1  Emery , natural corundum , natural garnet and other natural abrasives :   Other Natural magnesium carbonate (magnesite ); fused magnesia ; dead-burned ( sintered ) magnesia , whether or not containing small quantities of other oxides added before sintering ; other magnesium , oxide , whether or not pure :  Other :   Magnesium oxide , other than calcined natural magnesium carbonate Quicklime , slaked lime and hydraulic lime , other than calcium oxide and hydroxide of heading No 2825 Natural steatite , whether or not roughly trimmed or merely cut , by sawing or otherwise , into blocks or slabs of a rectangular ( including square ) shape ; talc Feldspar ; leucite ; nepheline and nepheline syenite ; fluorspar :  Fluorspar :   Containing by weight 97% or less of calcium fluoride   Containing by weight more than 97% of calcium fluoride Mineral substances not elsewhere specified or included :  Natural micaceous iron oxides 2703 00 00 Peat ( including peat litter ), whether or not agglomerated 11 . 12 . 87 No L 348 / 21Official Journal of the European Communities CN code Description 2704 00 ex 2704 00 90 Coke and semi-coke of coal , of lignite or of peat , whether or not agglomerated ; retort carbon :  Other :  Retort carbon 2710 00 2711 2712 2712 10 2712 20 00 2712 90 2712 90 11 2712 90 19 2712 90 31 2712 90 33 2712 90 39 2712 90 90 2713 2713 90 2713 90 90 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations Petroleum gases and other gaseous hydrocarbons Petroleum jelly ; paraffin wax , microcrystalline petroleum wax , slack wax , ozokerite , lignite wax , peat wax , other mineral waxes , and similar products obtained by synthesis or by other processes , whether or not coloured :  Vaseline  Paraffin wax containing by weight less than 0,75% of oil  Other :   Ozokerite , lignite wax or peat wax ( natural products ):    Crude    Other   Other :    Crude :     For undergoing a specific process     For undergoing chemical transformation by a process other than those specified in respect of subheading 2712 90 31     For other purposes    Other Petroleum coke , petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals :  Other residures of petroleum oils or of oils obtained from bituminous minerals :   Other 2715 00 00 2801 2801 20 00 2801 30 2801 30 10 2804 2804 40 00 2804 50 2804 50 10 2805 ex 2805 19 00 ex 2805 21 00 2805 40 Bituminous mixtures based on natural asphalt , on natural bitumen , on petroleum bitumen , on mineral tar or on mineral tar pitch ( for example , bituminous mastics , cut-backs ) Fluorine , chlorine , bromine and iodine :  Iodine  Fluorine ; bromine :   Fluorine Hydrogen , rare gases and other non-metals :  Oxygen  Boron ; tellurium   Boron Alkali or alkaline-earth metals ; rare-earth metals , scandium and yttrium , whether or not intermixed or interalloyed ; mercury :  Alkali metals :   Other :  Lithium , of nuclear quality  Alkaline-earth metals :   Calcium :  Crude , of nuclear quality  Mercury 2813 2813 90 2813 90 10 Sulphides of non-metals ; commercial phosphorus trisulphide :  Other :   Phosphorus sulphides , commercial phosphorus trisulphide No L 348 / 22 Official Journal of the European Communities 11 . 12 . 87 CN code Description 2825 2825 90 2825 90 30 2845 2851 00 ' 2851 00 10 Hydrazine und hydroxylamine and their inorganic salts ; other inorganic bases ; other metal oxides , hydroxides and peroxides :  Other :   Tin oxides Isotopes other than those of heading No 2844 ; compounds , inorganic or organic , of such isotopes , whether or not chemically defined Other inorganic compounds ( including distilled or conductivity water and water of similar purity ); liquid air (whether or not rare gases have been removed ); compressed air ; amalgams , other than amalgams of precious metals :  Distilled and conductivity water and water of similar purity 2903 ex 2903 1 9 00 2904 2904 20 ex 2904 20 90 Halogenated derivatives of hydrocarbons :  Saturated chlorinated derivatives of acyclic hydrocarbons :   Other :  Methylene chloride Sulphonated , nitrated or nitrosated derivatives of hydrocarbons , whether or not halogenated :  Derivatives containing only nitro or only nitroso groups :   Other :  Trinitrobutylmetaxylene ( xylene musk ) and dinitrobutylparacymene (cymene musk ) 2907 2907 13 00 2914 2914 23 00 Phenols ; phenol-alcohols :  Monophenols :   Octylphenol , nonylphenol and their isomers ; salts thereof Ketones und quinones , whether or not with other oxygen function , and their halogenated , nitrated or nitrosated derivatives :  Acyclic ketones without other oxygen function :   Ionones and methylionones 2917 2917 12 2917 12 10 2917 12 90 2918 2918 1 1 00 2918 12 00 2918 13 00 Polycarboxylic acids , their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Acyclic polycarboxylic acids , their anhydrides , halides , peroxides , peroxyacids and their derivatives :   Adipic acid , its salts and esters :    Adipic acid and its salts    Esters of adipic acid Carboxylic acids with additional oxygen function and their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Carboxylic acids with alcohol function but without other oxygen function , their anhydrides , halides , peroxides , peroxyacids and their derivatives :   Lactic acid , its salts and esters   Tartaric acid   Salts and esters of tartaric acid 2919 00 2919 00 11 Phosphoric esters and their salts , including lactophosphates ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Tributyl phosphates , triphenyl phosphate , tritolyl phosphates , trixylyl phosphates , and tris(2-chlorethyl)phosphate :   Tritolyl phosphates 11 . 12 . 87 Official Journal of the European Communities No L 348 / 23 CN code Description 2919 00 19 ex 2919 00 91 ex 2919 00 99 2920 2920 90 ex 2920 90 90   Tributyl phosphates , triphenyl phosphate , trixylyl phosphates and tris(2-chlorethyl ) phosphate  Other :   Glycerophosphoric acids and glycerophosphates ; o-methoxyphenyl phosphate (guaiacol phosphate ):  Glycerophosphate and its salts  Other :  Dimethylphosphate and dibromodichlorethylene Esters of other inorganic acids (excluding esters of hydrogen halides ) and their salts ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Other :   Other products :  AIpha-beta-l,2,3,4,7,7-hexachlorbicyclo-(2,2,l)-heptene-(2)-bis-(ox \ methylene )- 5,6-suIphite 2921 ex 2921 29 00 2924 2924 29 ex 2924 29 90 Amine-function compounds :  Acyclic monoamines and their derivatives ; salts thereof :   Other :  Ethylene amines Carboxyamide-function compounds ; amide-function compounts of carbonic acid :  Acyclic amides ( including acyclic carbamates ) and their derivatives ; salts thereof:   Other :    Other :  L-Naphthyl-N-methylcarbonate 2930 2930 90 ex 2930 90 90 ex 2931 00 00 2937 Organo-sulphur compounds :  Other :   Other :  Thiophosphates Other organo-inorganic compounds :  Tetraethyl-lead Hormones , natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hormones 2938 2938 90 2938 90 10 2939 2939 21 2939 21 10 ex 2939 21 90 ex 2939 29 00 Glycosides , natural or reproduced by synthesis , and their salts , ethers , esters and other derivatives :  Other :   Digitalis glycosides Vegetable alkaloids , natural or reproduced by synthesis , and their salts , ethers , esters and other derivatives :   Quinine and its salts :    Quinine and quinine sulphate    Other :  Salts of quinine other than sulphate   Other :  Cinchonine and cinchonidine and their respective salts 2940 00 Sugars , chemically pure , other than sucrose , lactose , maltose , glucose and fructose ; sugar ethers and sugar esters , and their salts , other than products of heading No 2937 , 2938 or 2939 No L 348 / 24 11 . 12 . 87Official Journal of the European Communities CN code Description 3001 3001 10 3001 10 10 ex 3001 10 90 3001 20 ex 3001 20 90 Glands and other organs for organo-therapeutic uses , dried , whether or not powdered ; extracts of glands or other organs or of their secretions for organo-therapeutic uses ; heparin and its salts ; other human or animal substances prepared for therapeutic or prophylactic uses , not elsewhere specified or included :  Glands and other organs , dried , whether or not powdered :   Powdered   Other :  Anterior and posterior lobes of hypopysis  Extracts of glands or other organs or of their secretions   Other :  Extracts of heart , prostate , cartilage , bone marrow , brain , duodenum and bone 3002 ex 3002 20 00 3003 3003 31 00 Human blood ; animal blood prepared for therapeutic , prophylactic or diagnostic uses ; antisera and other blood fractions ; vaccines , toxins , cultures of micro-organisms ( excluding yeasts ) and similar products :  Vaccines for human medicine :  Anti-poliomyelitis and anti-rubella vaccines Medicaments (excluding goods of heading No 3002 , 3005 or 3006 ) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses , not put up in measured doses or in forms of packing for retail sale :  Containing hormones or other products of heading No 2937 but not containing antibiotics :   Containing insulin 3004 3004 31 3004 31 10 3004 31 90 Medicaments ( excluding goods of heading No 3002 , 3005 or 3006 ) consisting of mixed or unmixed products for therapeutic or prophylactic uses , put up in measured doses or in forms or packings for retail sale :  Containing hormones or other products of heading No 2937 but not containing antibiotics :   Containing insulin :    Put up in forms or in packings of a kind sold by retail    Other 3103 ex 3103 10 00 3203 00 ex 3203 00 19 Mineral or chemical fertilizers , phosphatic :  Superphosphates :  Single superphosphates Colouring matter of vegetable or animal origin ( including dyeing extracts but excluding animal black ), whether or not chemically defined ; preparations as specified in note 3 to this chapter based on colouring matter of vegetable or animal origin :  Colouring matter of vegetable origin and preparations based thereon :   Other :  Natural indigo 3207 3207 20 3207 20 10 3207 30 00 Prepared pigments , prepared opacifiers and prepared colours , vitrifiable enamels and glazes , engobes ( slips ), liquid lustres and similar preparations , of a kind used in the ceramic , enamelling or glass industry ; glass frit and other glass , in the form of powder , granules or flakes :  Vitrifiable enamels and glazes , engobes ( slips ) and similar preparations :   Engobes ( slips )  Liquid lustres and similar preparations 11 . 12 . 87 Official Journal of the European Communities No L 348 / 25 CN code Description 3212 3212 10 Pigments ( including metallic powders and flakes ) dispersed in non-aqueous media , in liquid or paste form , of a kind used in the manufacture of paints ( including enamels ); stamping foils ; dyes and other colouring matter put up in forms or packings for retail sale :  Stamping foils 3301 3301 12 3301 13 3301 19 3301 19 10 ex 3301 19 90 Essential oils ( terpeneless or not ), including concretes and absolutes ; resinoids ; concentrates of essential oils in fats , in fixed oils , in waxes or the like , obtained by enfleurage or maceration ; terpenic by-products of the deterpenation of essential oils ; aqueous distillates and aqueous solutions of essential oils :  Essential oils of citrus fruit :   Of orange   Of lemon  - Other :    Not deterpenated    Deterpenated :  Of mandarins ( tangerines ) 3301 29 3301 29 11 3301 29 51 3301 29 53 3301 29 55 3301 29 57 3301 29 59 3301 29 91 ex 3301 30 00 3301 90 3301 90 10 3301 90 90   Other :    Of clove , niaouli and ylang-ylang :. _____ Nor deterpenated    Other :    Not deterpenated :      Of citronella      Of eucalyptus      Of rose      Of pine needle      Other     Deterpenated  Resinoids  Of labdanum or plum-tree essence  Other :   Terpenic by-products of the deterpenation of essential oils   Other 3403 3403 11 00 3403 19 3403 19 91 3403 19 99 3403 91 00 3403 99 3403 99 10 Lubricating preparations ( including cutting-oil preparations , bolt or nut release preparations , anti-rust or anti-corrosion preparations and mould release preparations , based on lubricants ) and preparations of a kind used for the oil or grease treatment of textile materials , leather , furskins of other materials , but excluding preparations containing , as basic constituents , 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals :   Preparations for the treatment of textile materials , leather , furskins or other materials   Other :    Other :     Preparation for lubricating machines , appliances and vehicles     Other  Other :   Preparations for the treatment of textile materials , leather , furskins or other materials   Other :    Preparations for lubricating machines , appliances and vehicles No L 348 / 26 Official Journal of the European Communities 11 . 12 . 87 CN code Description ex 3403 99 90 3404 3404 90 ex 3404 90 10 3501 3501 10 3501 90 ex 3501 90 90    Other :  Containing 50% or more by weight of petroleum or bituminous minerals Artificial waxes and prepared waxes :  Other :   Prepared waxes including sealing waxes : - Sealing wax ( including bottle-sealing wax ) in sticks , cakes or similar forms Casein , caseinates and other casein derivatives ; casein glue :  Casein  Other :   Other :  Caseinates 3504 00 00 ' 3507 3606 Peptones and their derivatives ; other protein substances and their derivatives , not elsewhere specified or included ; hide powder , whether or not chromed Enzymes ; prepared enzymes not elsewhere specified or included Ferro-cerium and other pyrophoric alloys in all forms ; articles or combustible materials as specified in not 2 to this chapter 3702 3702 51 3702 52 3702 54 00 3702 55 00 3702 56 3702 56 10 ex 3702 56 90 Photographic film in rolls , sensitized , unexposed , of any material other than paper , paperboard or textiles ; instant print film in rolls , sensitized , unexposed :  Other film , for colour photography ( polychrome):   Of a width not exceeding 16 mm and of a length not exceeding 14 m ,   Of a width not exceeding 16 mm and of a length exceeding 14 m   Of a width exceeding 16 mm but not exceeding 35 mm and of a'length not exceeding 30 m , other than for slides   Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m   Of a width exceeding 35 mm :    Of a length not exceeding 30 m    Of a length exceeding 30 m :  Perforated , for polychromatic images 3704 00 ex 3704 00 10 3706 3706 10 3706 10 91 3706 10 99 3706 90 Photographic plates , film paper , paperboard and textiles , exposed but not developed :  Other positives :  Newsreels Cinematographic film , exposed and developed , whether or not incorporating sound track or consisting only of sound track  Of a width of 35 mm or more   Other :    Negatives ; intermediate positives    Other positives  Other :  - Other : 3706 90 31 3706 90 51    Negatives ; intermediate positives    Other positives :     Newsreels     Other , of a width of: No L 348 / 2711 . 12 . 87 Official Journal of the European Communities CN code Description 3706 90 91 3706 90 99 3802 ex 3802 90 00 ex 3815      Less than 10 mm      10 mm or more Activated carbon ; activated natural mineral products ; animal black , including spent animal Black :  Other :  Animal black , including spent animal black Reaction initiators , reaction accelerators and catalytic preparations , not elsewhere specified or included :  Supported catalysts 3823 3823 90 ex 3823 90 85 3904 ex 3904 61 00 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included :  Other :   Other :    Liquid polychlorobiphenyls , liquid chloroparaffins ; mixed polyethylene glycols :  Octylphenol and nonylphenol , mixed Polymers of vinyl chloride or of other halogenated olefins , in primary forms :  Fluoro-polymers :   Polytetrafluorethylene :  In one of the forms mentioned in note 6 to this chapter 3911 ex 3911 10 00 3913 3913 90 3913 90 10 3926 3926 90 ex 3926 90 99 Petroleum resins , coumarone-indene resins , polyterpenes , polysulphides , polysulphones and other products specified in note 3 to this chapter , not elsewhere specified or included , in primary forms :  Petroleum resins , coumarone , indene or coumarone-indene resins and polyterpenes :  Coumarone-indene resins Natural polymers ( for example , alginic acid ) and modified natural polymers ( for example , hardened proteins , chemical derivatives of natural rubber ), not elsewhere specified or included , in primary forms :  Other :   Chemical derivatives of natural rubber Other articles in plastics and articles of other materials of heading Nos 3901 to 3914 :  Other :   Other :    Other :     Other :  Fans and hand screens , non-mechanical ; frames and handles therefor and parts of such frames and handles ex 4013 4014 4014 90 4014 90 10 4017 00 4017 00 99 Inner tubes , of rubber :  Inner tubes weighing more than 0,5 kg each Hygienic or pharmaceutical articles ( including teats ), of vulcanized rubber other than hard rubber , with or without fittings of hard rubber :  Other :   Teats , nipple shields , and similar articles for babies Hard rubber ( for example , ebonite ) in all forms , including waste and scrap ; articles of hard rubber :  Articles of hard rubber :   Other No L 348 / 28 Official Journal of the European Communities 11 . 12 . 87 CN code Description 4104 4104 10 4104 10 30 Leather of bovine or equine animals , without hair on , other than leather of heading No 4108 or 4109 :  Whole bovine skin leather , of a unit surface area not exceeding 28 square feet ( 2,6 m2 ):   Other skin leather not further prepared than chrome-tanned , in the wet-blue state   Other : 4104 10 91 4104 10 95 4104 10 99 4104 21 00 4104 22 4104 29 00 4104 31 4104 39    Not further prepared than tanned    Otherwise prepared :     Boxcalf     Other  Other bovine leather and equine leather , tanned or retanned but not further prepared , whether or not split :   Bovine leather , vegetable pre-tanned   Bovine leather , otherwise pre-tanned   Other  Other bovine leather and equine leather , parchment-dressed or prepared after tanning :   Full grains and grain splits   Other 4106 4106 11 4106 11 90 4106 12 00 4106 19 00 4106 20 00 4107 4107 10 4107 29 4107 90 Goat or kid skin leather , without hair on , other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared , whether or not split :   Vegetable pre-tanned :    Other   Otherwise pre-tanned  - Other  Parchment-dressed or prepared after tanning Leather of other animals , without hair on , other than leather of heading No 4108 or 4109  Of swine  Of reptiles : ,   Other  Of other animals 4108 00 4108 00 90 4109 00 00 4111 00 00 4202 4202 11 Chamois ( including combination chamois ) leather :  Of other animals Patent leather and patent laminated leather ; metallized leather Composition leather with a basis of leather or leather fibre , in slabs , sheets or strip , whether or not in rolls Trunks , suitcases , vanity-cases , executive-cases , briefcases , school satchels , spectacle cases , binocular cases , camera cases , musical instruments cases , gun cases , holsters and similar containers ; travelling-bags , toilet bags , rucksacks , handbags , shopping-bags , wallets , purses , map-cases , cigarette-cases , tobacco-pouches , tool bags , sports bags , bottle-cases , jewellery boxes , powder-boxes , cutlery cases and similar containers , of leather or of composition leather , of sheeting of plastics , of textile materials , of vulcanized fibre or of paperboard , or wholly or mainly covered with such materials :  Trunks , suitcases , vanity cases , executive-cases , briefcases , school satchels and similar containers :   With outer surface of leather , of composition leather or of patent leather : 4202 11 10 :x 4202 11 90    Executive-cases , briefcases , school satchels and similar containers    Other :  Of natural leather 11 . 12 . 87 Official Journal of the European Communities No L 348 / 29 CN code Description 4203 4205 00 00 4206 4302 4302 12 00 4302 19 4302 19 41 4302 19 49 4302 19 50 4302 30 4302 30 10 4302 30 25 4302 30 51 4302 30 55 4302 30 61 Articles of apparel and clothing accessories , of leather or of composition leather : . Other articles of leather or of composition leather Articles of gut (other than silkworm gut ), of goldbeaters' skin , of bladders or of tendons : Tanned or dressed furskins ( including heads , tails , paws and other pieces or cuttings ), unassembled , or assembled (without the addition of other materials ) other than those of heading No 4303 :  Whole skins , with or without head , tail or paws , not assembled :   Of rabbit or hare   Other :    Of seal :     Of whitecoat pups of harp seal and of pups of hooded seal ( blue-backs )     Other    Of sea-otter or of nutria ( coypu )  Whole skins and pieces or cuttings thereof, assembled :   'Dropped' furskins   Other :    Of rabbit or hare    Of seal :     Of whitecoat pups of harp seal and of hooded seal ( blue-backs )     Other    Of sea-otter or of nutria (coypu ) 4401 4401 21 00 4401 22 00 4404 Fuel wood , in logs , in billets , in twigs , in faggots or in similar forms ; wood in chips or particles , sawdust and wood waste and scrap , whether or not agglomerated in logs , briquettes , pellets or similar forms :  Wood in chips or particles :   Coniferous   Non-coniferous Hoopwood ; split poles ; piles , pickets and stakes of wood , pointed but not sawn lengthwise ; wooden sticks , roughly trimmed but not turned , bent or otherwise worked , suitable for the manufacture of walking-sticks , umbrellas , tool handles or the like ; chipwood and the like 4406 4409 4409 10 4409 10 90 4409 20 4409 20 99 Railway or tramway sleepers (cross-ties ) of wood Wood ( including strips and friezes for parquet flooring , not assembled ) continuously shaped ( tongued , grooved , rebated , chamfered , V-jointed , beaded , moulded , rounded or the like ) along any of its edges or faces , whether or not planed , sanded or finger-jointed :  Coniferous :   Other  Non-coniferous :   Other :    Other 4411 4416 00 ex 4416 00 10 Fibreboard of wood or other ligneous materials , whether or not bonded with resins or other organic substances Casks , barrels , vats , tubs and other coopers' products and parts thereof, of wood , including staves :  Riven staves ofwood , not further prepared than sawn on one principal surface ; sawn staves of wood , of which at least one principal surface has been cylindrically sawn , not further prepared than sawn :  Other than conifer No L 348 / 30 Official Journal of the European Communities 11 . 12 . 87 CN code Description 4421 4421 90 ex 4421 90 99 Other articles of wood :  Other :   Other :    Other :  Paving slabs of wood 4501 4601 4601 20 4601 20 90 4601 91 4601 91 90 4601 91 90 4601 99 4601 99 90 4602 4823 4823 90 4823 90 30 Natural cork , raw or simply prepared ; waste cork ; crushed , granulated or ground cork Plaits and similar products of plaiting materials , whether or not assembled into strips ; plaiting materials , plaits and similar products of plaiting materials , bound together in parallel strands or woven , in sheet form , whether or not being finished articles ( for example , mats , matting , screens ):  Mats , matting and screens of vegetable materials :   Other  Other :   Of vegetable materials :    Other   Other :    Other Basketwork , wickerwork and other articles , made directly to shape from plaiting materials or made up from goods of heading No 4601 ; articles of loofah Other paper , paperboard , cellulose wadding and webs of cellulose fibres , cut to size or shape ; other articles of paper pulp , paper , paperboard , cellulose wadding or webs of cellulose fibres :  Other :   Other :    Fans and hand screens ; frames therefor and parts of such frames 4907 00 4907 00 10 ex 4907 00 99 4911 4911 10 ex 4911 10 90 Unused postage , revenue or similar stamps of current or new issue in the country to which they are destined ; stamp-impressed paper ; cheque forms ; banknotes , stock , share or bond certificates and similar documents of title :  Postage , revenue and similar stamps  Other :   Other :  Stamp-impressed paper Other printed matter , including printed pictures and photographs :  Trade advertising material , commercial catalogues and the like :   Other :  Catalogues , in languages other than Spanish , of articles manufactured other than in Spain ; catalogues in any language of book in print , and tourist publications in languages other than Spanish 4911 91 4911 91 10 4911 91 91 4911 99 ex 4911 99 90  Other :   Pictures , designs and photographs :    Sheets ( not being trade advertising material ), not folded , merely with illustrations or pictures not bearing a text or caption , for editions of books or periodicals which are published in different countries in one or more languages    Other :     Pictures and designs   Other :    Other :  Printed pictures and plates on paper , paperboard or plastic materials , recognizable as intended for insertion in books or articles covered by Chapter 49 11 . 12 . 87 No L 348 / 31Official Journal of the European Communities CN code Description 5001 00 00 5102 5102 20 00 5306 5307 5308 5308 20 5308 90 Silkworm cocoons suitable for reeling Fine or coarse animal hair , not carded or combed :  Coarse animal hair Flax yarn Yarn of jute or of other textile bast fibres of heading No 5303 Yarn of other vegetable textile fibres ; paper yarn :  True hemp yarn  Other 5309 5310 531100 5605 00 00 5809 00 00 5901 5904 Woven fabrics of flax Woven fabrics of jute or of other textile bast fibres of heading No 5303 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn Metallized yarn , whether or not gimped , being textile yarn , or strip or the like of heading No 5404 or 5405 , combined with metal in the form of thread , strip or powder or covered with metal Woven fabrics of metal thread and woven fabrics of metallized yarn of heading No 5605 , of a kind used in apparel , as furnishing fabrics or for similar purposes , not elsewhere specified or included Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books or the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum , whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing , whether or not cut to shape 5905 00 5905 00 10 5905 00 31 5905 00 39 5905 00 50 5905 00 70 5905 00 90 5907 00 00 5908 00 00 Textile wall coverings :  Consisting of parallel yarns , fixed on a backing of any material  Other :   Of flax :    Unbleached    Other   Of jute   Of man-made fibres   Other Textile fabrics otherwise impregnated , coated or covered ; painted canvas being theatrical scenery , studio back-cloths or the like Textile wicks , woven , plaited or knitted , for lamps , stoves , lighters , candles or the like ; incandescent gas mantles and tubular knitted gas mantle fabric therefor , whether or not impregnated 5910 00 00 5911 5911 20 00 Transmission or conveyor belts or belting , of textile material , whether or not reinforced with metal or other material Textile products and articles , for technical uses , specified in note 7 to this chapter :  Bolting cloth , whether or not made up  Textile fabrics and felts , endless or fitted with linking devices , of a kind used in paper-making or similar machines ( for example , for pulp or asbestos-cement ): No L 348 / 32 Official Journal of the European Communities 11 . 12 . 87 CN code Description 5911 31 5911 31 11 5911 31 19 5911 31 90 5911 32 5911 40 00 5911 90   Weighing less than 650 g / m2    Of silk or man-made fibres :     Woven fabrics , felted or not , of synthetic fibres , of a kind used in paper-making machines     Other    Of other textile materials   Weighing 650 g / m2 or more  Straining cloth of a kind used in oil presses or the like , including that of human hair  Other 6307 6307 90 ex 6307 90 99 Other made up articles , including dress patterns :  Other :   Other :    Other :  Fans and hand screens ex 6405 6406 6406 10 6406 10 11 6406 10 19 ex 6406 10 90 6406 91 00 6406 99 6406 99 10 6406 99 30 ex 6406 99 50 ex 6406 99 90 Other footwear :  Footwear made exclusively of wood or cork Parts of footwear ( including uppers whether or not attached to soles other than outer soles ); removable in-soles , heel cushions and similar articles ; gaiters , leggings and similar articles , and parts thereof:  Uppers and parts thereof, other than stiffeners :   Of leather :    Uppers    Parts of uppers   Of other materials :  Other than of rubber or artificial plastic materials   Of wood   Of other materials :    Gaiters , leggings and similar articles and parts thereof    Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles    Removable in-soles and other removable accessories :  Other than of rubber or artificial plastic materials ^    Other :  Other than of rubber or artificial plastic materials 6501*00 00 6502 00 00 6503 00 ex 6504 00 00 6505 Hat-forms , hat bodies and hoods of felt , neither blocked to shape nor with made brims ; plateaux and manchons ( including slit manchons ), of felt Hat-shapes , plaited or made by assembling strips of any materials , neither blocked to shape , nor with made brims , nor lined , nor trimmed Felt hats and other felt headgear , made from the hat bodies , hoods or plateaux of heading No 6501 , whether or not lined or trimmed Hats and other headgear , plaited or made by assembling strips of any material , whether or not lined or trimmed Hats and other headgear , knitted or crocheted , or made up from lace , felt or other textile fabric , in the piece ( but not in strips ), whether or not lined or trimmed ; hair nets of any material , whether or not lined or trimmed 11 . 12 . . 87 Official Journal of the European Communities No L 348 / 33 CN code Description ex 6506 6507 00 00 6601 6602 00 00 6603 ex 6701 00 00 6702 ex 6702 90 00 6703 00 00 6704 6704 19 00 6704 20 00 ex 6704 90 00 ex 6801 00 00 6814 ex 6814 10 00 6815 Other headgear , whether or not lined or trimmed :  Excluding bonnets of rubber or artificial plastic materials and metal helmets Head-bands , linings , covers , hat foundations , hat frames , peaks and chinstraps , for headgear Umbrellas and sun umbrellas ( including walking-stick umbrellas , garden umbrellas and similar umbrellas ) Walking-sticks , seat-sticks , riding-crops and the like Parts , trimmings and accessories of articles of heading No 6601 or 6602 Skins and other parts of birds with their feathers or down , feathers , parts of feathers , down and articles thereof ( other than goods of heading No 0505 and worked quills and scapes ):  Manufactured articles , excluding feather dusters Artificial flowers , foliage and fruit and parts thereof; articles made of artificial flowers , foliage or fruit :  Of other materials Human hair , dressed , thinned , bleached or otherwise worked ; wool or other animal hair or other textile materials , prepared for use in making wigs or the like Wigs , false beards , eyebrows and eyelashes , switches and the like , of human or animal hair or of textile materials ; articles of human hair not elsewhere specified or included :  Of synthetic textile materials :   Other  Of human hair  Of other materials Setts , curbstones and flagstones , of natural stone (except slate):  More than 20 mm thick Worked mica and articles of mica , including agglomerated or reconstituted mica , whether or not on a support of paper , paperboard or other materials :  Plates , sheets and strips of agglomerated or reconstitued mica , whether or not on a support :  Sheets made of mica powder , no more than 0,12 mm thick Articles of stone or of other mineral substances ( including articles- of peat ), not elsewhere specified or included :  Other articles :   Containing magnesite , dolomite or chromite   Other :    Of refractory materials , chemically bonded :  Fused refractory articles Bricks , blocks , tiles and other ceramic goods of siliceous fossil meals ( for example , kieselguhr , tripolite or diatomite ) or of similar siliceous earths Roofing tiles , chimney-pots , cowls , chimney-liners , architectural ornaments and other ceramic constructional goods Ceramic pipes , conduits , gutterings and pipe fittings :  Other than of stoneware Glass in balls ( other than microspheres of heading No 7018 ), rods or tubes , unworked : 6815 91 00 6815 99 ex 6815 99 10 6901 00 6905 ex 6906 00 00 7002 11 . 12 . 87No L 348 / 34 Official Journal of the European Communities CN code Description ex 7002 10 00 7003 7003 19 ex 7003 19 90 7003 20 ex 7003 20 90  Balls :  In balls of low expansion coefficient , excluding tubes with an expansion coefficient higher than 40 x 40"7 Cast glass and rolled glass , in sheets or profiles , whether or not having an absorbent or reflecting layer , but not otherwise worked :  Non-wired sheets   Other :    Other :  Unworked plate glass more than 4 mm thick , the other dimensions not exceeding 400 mm  Wired sheets :   Other :  Unworked plate glass more than 4 mm thick , the other dimensions not exceeding 400 mm 7004 7004 10 7004 10 10 7004 90 ex 7004 90 10 Drawn glass and blown glass , in sheets , whether or not having an absorbent or reflecting layer , but not otherwise worked :  Glass , coloured throughout the mass ( body tinted ), opacified , flashed or having an absorbent or reflecting layer :   Optical glass  Other glass   Optical glass :  Excluding blanks for spectacle lenses or perforated discs with a refraction index between 1,5 and 1,55 inclusive , spherical and torice , and transparent on one side ex 7005 7006 00 ex 7006 00 10 ex 7011 Float glass and surface ground or polished glass , in sheets , whether or not having an absorbent or reflecting layer , but not otherwise worked :  Polished plate glass , not wired , colourless or white , more than 4 mm thick , the other dimensions not exceeding 400 mm Glass of heading No 7003 , 7004 or 7005 , bent , edge-worked , engraved , drilled , enamelled or otherwise worked , but not framed or fitted with other materials :  Optical glass :  . Excluding blanks for spectacle lenses or perforated discs with a refraction index between 1,5 and 1,55 inclusive , spherical and torice , and transparent on one side Glass envelopes ( including bulbs and tubes ), open , and glass parts thereof, without fittings , for electric lamps , cathode-ray tubes or the like :  Bulbs , with or without anode fitting , moulded , without covering , not further worked , for cathode ray tubes ex 7014 00 00 ex 7016 Signalling glassware and optical elements of glass ( other than those of heading No 7015 ), not optically worked :  Excluding blanks for spectacle lenses or perforated discs with a refraction index between 1,5 and 1,55 inclusive , spherical and torice , and transparent on one side Paving blocks , slabs , bricks , squares , tiles and other articles of pressed or moulded glass , whether or not wired , of a kind used for building or construction purposes ; glass cubes and other glass smallwares , whether or not on a backing , for mosaics or similar decorative purposes ; leaded lights and the like ; multi-cellular or foam glass in blocks , panels , plates , shells or similar forms :  Multi-cellular glass in blocks , slabs , plates , panels and similar forms : 11 . 12 . 87 Official Journal of the European- Cotnmunities No L 348 / 35 CN code Description 7018 7018 10 7018 10 30 7018 10 51 7018 10 59 ex 7018 20 00 ex 7019 ex 7020 00 Glass beads , imitation pearls , imitation precious or semi-precious stones and similar glass smallwares , and articles thereof other than imitation jewellery ; glass eyes other than prosthetic articles ; statuettes and other ornaments of lamp-worked glass , other than imitation jewellery ; glass microspheres not exceeding 1 mm in diameter :  Glass beads , imitation pearls , imitation precious or semi-precious stones and similar glass smallwares :   Imitation pearls   Imitation precious and semi-precious stones :    Cut and mechanically polished    Other  Glass microspheres not exceeding 1 mm in diameter :  With a refraction index of more than 1 ,9 Glass fibres ( including glass wool ) and articles thereof ( for example , yarn , woven fabrics ):  Continuous textile glass fibres ( silium ), excluding those in the form of cut fibres and rovings ('Rhovyl ') Other articles of glass :  Apparatus for industrial use and parts thereof, of glass with a low expansion coefficient 7102 7102 10 00 7102 29 00 7103 7103 91 00 ex 7103 99 00 Diamonds , whether or not worked , but not mounted or set :  Unsorted  Industrial :   Other Precious stones ( other than diamonds ) and semi-precious stones , whether or not worked or graded but not strung , mounted or set ; ungraded precious stones (other than diamonds ) and semi-precious stones , temporarily strung for convenience of transport :  Otherwise worked :   Rubies , sapphires and emeralds   Other :  For industrial uses * 7113 7113 11 00 ex 7113 19 00 ex 7113 20 00 7116 7116 10 00 7116 20 7116 20 19 7116 20 90 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal :   Of silver , whether or not plated or clad with other precious metal   Or other precious metal , whether or not plated or clad with precious metal :  With precious stones or pearls  Of base metal clad with precious metal :  With precious stones or pearls Articles of natural or cultured pearls , precious or semi-precious stones ( natural , synthetic or reconstructed ):  Of natural or cultured pearls  Of precious or semi-precious stones ( natural , synthetic or reconstructed ):   Made wholly of natural precious or semi-precious stones    Other   Other 7217 7217 31 00 7217 32 00 7217 33 00 Wire of iron or non-alloy steel :   Not plated or coated , whether or not polished   Plated or coated with zinc   Plated or coated with other base metals No L 348 /36 Official Journal of the European Communities 11 . 12 . 87 CN code Description ex 7217 39 00 Chapter 81 ex 8205 ex 8206 00 00   Other :  5 mm or more in diameter Other base metals ; cermets ; articles thereof Hand tools ( including glaziers' diamonds), not elsewhere specified or included ; blowlamps ; vices , clamps and the like , other than accessories for and parts of, machine tools ; anvils ; portable forges ; hand- or pedal-operated grinding wheels with frameworks :  Remote manipulators for radioactive products which can be controlled by hand in the manner of a tool  Glaziers' diamonds Tools of two or more of heading Nos 8202 to 8205 , put up in sets for retail sale :  Glaziers' diamonds 8401 8407 8407 10 8407 10 90 Nuclear reactors ; fuel elements (cartridges ), non-irradiated , for nuclear reactors ; machinery and apparatus for isotopic separation Spark-ignition reciprocating or rotary internal combustion piston engines :  Aircraft engines :   Other 8409 8409 10 8409 10 90 8409 91 00 8409 99 00 8411 8411 11 8411 11 90 8411 12 8411 12 90 8411 91 ex 8411 91 90 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 :  For aircraft engines :   Other  Other :   Suitable for use solely or principally with spark-ignition internal combustion piston engines   Other Turbo-jets , turbo-propellers and other gas turbines :  Turbo-jets :   Of a thrust not exceeding 25 kN :   - Other   Of a thrust not exceeding 25 kN :    Other  Parts :   Of turbo-jets or turbo-propellers :    Other :  Of reaction engines 8412 8412 10 8412 10 90 8412 90 8412 90 30 8417 8417 10 00 8417 80 00 8417 90 00 Other engines and motors :  Reaction engines other than turbo-jets :   Other  Parts :   Other :    Of reaction engines other than turbo-jets Industrial or laboratory furnaces and ovens , including incinerators , non-electric :  Furnaces and ovens for the roasting , melting or other heat-treatment of ores , pyrites or of metals  Other  Parts 11 . 12 . 87 Official Journal of the European Communities No L 348 / 37 CN code Description 8421 8421 19 8421 19 91 8421 19 99 8421 21 8421 21 90 8421 22 00 8421 23 8421 23 90 8421 29 8421 29 90 8421 31 8421 31 90 8421 39 Centrifuges , including centrifugal dryers ; filtering or purifying machinery and apparatus , for liquids or gases :  Centrifuges , including centrifugal dryers :   Other :    Other :     Centrifuges of a kind used in laboratories     Other  Filtering or purifying machinery and apparatus for liquids :   For filtering or purifying water :    Other   For filtering or purifying beverages other than water   Oil or petrol-filters for internal combustion engines :    Other   Other :    Other  Filtering or purifying machinery and appartus for gases :   Intake air filters for internal combustion engines :    Other   Other : 8421 39 30 8421 39 51 8421 39 55 " 8421 39 71 8421 39 75 8421 39 99 8421 91 00 ex 8421 99 00 8456 8456 90 00 8466 8466 93    Other :     Machinery and apparatus for filtering or purifying air :      By a liquid process      By an electrostatic process      By a catalytic process      By a thermic process      Other  Parts :   Of centrifuges , including centrifugal dryers   Other :  For the production of products mentioned in subheadings 2845 10 00 and 2845 90 10 (deuterium and compounds of deuterium ) Machine-tools for working any material by removal of material , by laser or other light or photon beam , ultrasonic , electro-discharge , electro-chemical , electron beam , ionic beam or plasma arc processes :  Other Parts and accessories suitable for use solely or principally with the machines of heading Nos 8456 to 8465 , including work or tool holders , self-opening dieheads , dividing heads and other special attachments for machine-tools ; tool holders for any type of tool for working in the hand :  Other :   For machines of heading Nos 8456 to 8461 8469 8469 10 00 8469 21 00 ex 8469 29 00 8470 Typewriters and word:processing machines :  Automatic typewriters and word-processing machines  Other typewriters , electric :   Weighing not more than 12 kg , excluding case   Other :  Electric , excluding portable typewriters Calculating machines ; accounting machines , cash registers , postage-franking machines , ticket-issuing machines and similar machines , incorporating a calculating device : No L 348 / 38 Official Journal of the European Communities 11 . 12 . 87 CN code Description 8470 10 00 8470 21 00 8470 29 00 8470 30 00 8470 40 00 8470 50 00 ex 8470 90 00  Electronic calculators capable of operation without an external source of power  Other electronic calculating machines :   Incorporating a printing device  - Other  Other calculating machines  Accounting machines  Cash registers  Other :  Postage-franking , ticket-issuing and similar machines incorporating a calculating mechanism 8471 8472 ex 8472 10 00 Automatic data-processing machines and units thereof ; magnetic or optical readers , machines for transcribing data onto data media in coded form and machines for processing such data , not elsewhere specified or included Other office machines ( for example , hectograph or stencil duplicating machines , addressing machines , automatic banknote dispensers , coin-sorting machines , coin-counting or wrapping machines , pencil-sharpening machines , perforating or stapling machines ):  Duplicating machines :  Hectograph or stencil duplicating machines , with a sorting device 8473 8473 30 00 8475 8479 8479 81 00 Parts am? accessories ( other than covers , carrying cases and the like ) suitable"for use solely or principally with machines of heading Nos 8469 to 8472 ):  Parts and accessories of the machines of heading No 8471 Machines for assembling electric or electronic lamps , tubes or valves or flashbulbs , in glass envelopes ; machines for manufacturing or hot working glass or glassware Machines and mechanical applicances having individual functions , not specified or included elsewhere in this chapter :  Other machines and mechanical appliances :   For treating metal , including electric wire coil-winders 8520 8520 90 ex 8520 90 90 8521 Magnetic tape recorders and other sound recording apparatus , whether or not incorporating a sound reproducing device :  Other : - - Other :  Machines for recording on floppy disks Video recording or reproducing apparatus 8523 8524 8524 90 8524 90 10 8524 90 91 8524 90 99 Prepared unrecorded media for sound recording or similar recording of other phenomena , other than products of Chapter 37 Records , tapes and other recorded media for sound or other similarly recorded phenomena , including matrices and masters for the production of records , but excluding products of Chapter 37 : - Other : -  Compact discs - - Other : -   Bearing data or instructions ( other than sound or vision recordings ) of a kind used in automatic data-processing machines -  - Other 11 . 12 . 87 Official Journal of the European Communities No L 348 / 39 CN code Description s 8528 8528 10 8528 10 11 8528 10 19 8528 10 30 Television receivers ( including video monitors and video projectors ), whether or not combined , in the same housing , with radio-broadcast receivers or sound or video recording or reproducing apparatus :  Colour :   Video recording or reproducing apparatus incorporating a video tuner :    Using magnetic tape on reels or in cassettes :     Of a width not exceeding 1 ,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm / s     Other    Other 8540 8540 20 8540 20 90 ex 8540 30 00 8540 91 00 8540 99 00 8541 8541 40 8541 40 10 8541 40 91 8541 40 93 8541 40 99 Thermionic , cold cathode or photocathode valves and tubes ( for example , vacuum or vapour or gas filled valves and tubes , mercury and rectifying valves and tubes , cathode-ray tubes , television camera tubes ):  Television camera tubes ; image converters and intensifies ; other photo-cathode tubes :   Other photo-cathode tubes  Other cathode-ray tubes :  Photomultipliers comprising a photo-cathode producing a current equal to at least 10 microamperes per lumen , with a mean amplification greater than 10 5 , or any other electric multiplier system activated by positive ions and intended for use with instruments for detecting nuclear radiation such as alpha or beta particles , gamma rays , neutrons and protons  Accelerating and locating tubes of the type used in spectrometers and mass spectographs  Intense electronic sources of positive ions , intended for use with particle accelerators , mass spectrometers and other similar apparatus  Parts :   Of cathodic-ray tubes   Other Diodes , transistors and similar semiconductor devices ; photosensitive semiconductor devices , including photovoltaic cells whether or not assembled in modules or made up into panels ; light emitting diodes ; mounted piezo-electric crystals :  Photosensitive semiconductor devices , including photovoltaic cells whether or not assembled in modules or made up into panels ; light emitting diodes : &gt;-  Light emitting diodes   Other :    Solar cells whether or not assembled in modules or made up into panels    Photodiodes , phototransistors , photothyristors or photocouples    Other 8542 8542 90 00 8543 8543 80 ex 8543 80 90 Electronic integrated circuits and microassemblies :  Parts Electrical machines and apparatus , having individual functions , not specified or included elsewhere in this chapter :  Other machines and apparatus :   Other :  Cyclotrons , 'van de GraaP or 'Cockroft and Walton ' electrostatic generators , linear accelerators and electro-nuclear machines , capable of imparting energy in excess of 1 000 000 electron-volts to nuclear particles 8704 Motor vehicles for the transport of goods :  Other , with compression-ignition internal combustion piston engine (diesel or semi-diesel ): 11 . 12 . 87No L 348 / 40 Official Journal of the European Communities CN code Description 8704 21 8704 21 10 8704 22 8704 22 10 8704 23 8704 23 10 8704 31 8704 31 10 8704 32 8704 32 10   Of a gross vehicle weight not exceeding 5 tonnes :    Specially designed for the transport of highly radioactive materials (Euratom) .   Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 tonnes :    Specially designed for the transport of highly radioactive materials (Euratom)   Of a gross vehicle weight exceeding 20 tonnes :    Specially designed for the transport of highly radioactive materials (Euratom)  Other , with spark-ignition internal combustion piston engine :   Of a gross vehicle weight not exceeding 5 tonnes :    Specially designed for the transport of highly radioactive materials (Euratom)   Of a gross vehicle weight exceeding 5 tonnes :    Specially designed for the transport of highly radioactive materials (Euratom) ex 8801 8802 8802 11 8802 11 90 8802 12 8802 12 90 8802 20 ex 8802 20 90 Balloons and dirigibles ; gliders , hand gliders and non-powered aircraft :  Excluding sounding balloons for meteorology and other uses Other aircraft ( for example , helicopters , aeroplanes ); spacecraft ( including satellites ) and spacecraft launch vehicles :  Helicopters :   Of an unladen weight not exceeding 2 000 kg :    Other   Of an unladen weight exceeding 2 000 kg :    Other  Aeroplanes and other aircraft , of an unladen weight not exceeding 2 000 kg :  - Other : 8802 30 ex 8802 30 90 8802 40 ex 8802 40 90  Gyroplanes Other , excluding those with one or two propeller or reaction engines , developing a maximum power or thrust at take-off of 550 horse-power or 500 kg respectively per motor  Aeroplanes and other aircraft , of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg :   Other :  Gyroplanes  Other , excluding those with one or two propeller or reaction engines , developing a maximum power or thrust at take-off of 550 horse-power or 500 kg respectively per motor  Aeroplanes and other aircraft , of an unladen weight exceeding 15 000 kg :  - Other :  Other , excluding those with one or two propeller or reaction engines , developing a maximum power or thrust at take-off of 550 horse-power or 500 kg respectively per motor 8803 8803 10 8803 10 90 8803 90 8803 90 99 Parts of goods of heading No 8801 or 8802 :  Propellers and rotors and parts thereof:   Other  Other :   Other :    Other 11 . 12 . 87 No L 348 / 41Official Journal of the European Communities CN code Description 8805 8805 10 « ' 8805 20 8805 20 90 ex 9008 Aircraft launching gear ; deck-arrestor or similar gear ; ground flying trainers ; parts of the foregoing articles :  Aircraft launching gear and parts thereof; deck-arrestor or similar gear and parts thereof  Ground flying trainers and parts thereof:   Other Image projectors , other than cinematographic ; photographic ( other than cinematographic ) enlargers and reducers :  Microfilm readers  Photographic enlargers and reducers with a built-in electronic device which automatically regulates the filters or length of exposure , excluding special enlargers and reducers for the graphic arts 9011 ­ ex 9017 9030 9030 39 ex 9030 39 30 9030 39 91 ex 9030 39 99 Compound optical microscopes , including those for photomicrography , cinephotomicrography or microprojection Drawing , marking-out or mathematical calculating instruments ( for example , drafting machines , pantographs , protractors , drawing sets , slide rules , disc calculators ); instruments for measuring length , for use in the hand ( for example , measuring rods and tapes , micrometers , callipers ), not specified or included elsewhere in this chapter :  Callipers and stop measures ( of the Johanson type ) Oscilloscopes , spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities , excluding meters of heading No 9028 ; instruments and apparatus for measuring or detecting alpha , beta , gamma , X-ray , cosmic or other ionizing radiations :  Other instruments and apparatus , for measuring or checking voltage , current , resistance or power , without a recording device :   Other :    Other :     Electronic :  Voltage , amperage and frequency regulators and stabilizers with a reaction time of less than 0,05 second and stability in excess of 0,05%  .    Other :      Voltmeters      Other :  Voltage , amperage and frequency regulators and stabilizers with a reaction time of less than 0,05 second and stability in excess of 0,05% 9031 ex 9031 20 00 9031 80 ex 9031 80 39 ex 9031 80 99 Measuring or checking instruments , appliances and machines , not specified or included elsewhere in this chapter ; profile projectors :  Test benches :  Test benches for aircraft and rockets  Other instruments , appliances and machines :   Other :    Electronic :     Other :  Machines and apparatus for measuring coordinates with automatic digital read-out  Automatic machines for checking containers for leaks    Other :     Other :  Machines and apparatus for measuring coordinates with automatic digital read-out  Automatic machines for checking containers for leaks No L 348 / 42 Official Journal of the European Communities 11 . 12 . 87 CN code Description 9104 00 ex 9104 00 90 9209 9209 10 00 9209 20 00 ex 9209 91 00 9209 99 ex 9209 99 10 ex 9209 99 90 9306 9306 30 ex 9306 30 10 Instrument panel clocks and clocks of similar type for vehicles , aircraft , spacecraft or vessels :  Other : -  Marine and similar chronometers Parts ( for example , mechanisms for musical boxes ) and accessories ( for example , cards , discs and rolls for mechanical instruments ) of musical instruments ; metronomes , tuning forks and pitch pipes of all kinds :  Metronomes , tuning forks and pitch pipes  Mechanisms for musical boxes  Other :   Parts and accessories for pianos : .  Upright and grand piano frames , piano mechanisms , accessories and equipment   Other :    Parts and accessories for the musical instruments of heading No 9204  Rongues or languets , whether mounted on their plates or not    Other :  Auxiliary mechanical devices for playing a musical instrument and perforated paper rolls or cards therefor Bombs , grenades , torpedoes , mines , missiles and similar munitions of war and parts thereof; cartridges and other ammunition and projectiles and parts thereof , including shot and cartridge wads :  Other cartridges and parts thereof:   For revolvers and pistols falling within heading No 9302 and for sub-machine-guns falling within heading No 9301 :  For sub-machine-guns falling within heading Nr . 9301 , including parts  Metal ammunition for sporting and target shooting rifles   Other :    For military weapons    Other :     Sporting , hunting or target-shooting cartridges , centrefire  Metal ammunition for rifles     Sporting , hunting or target-shooting cartridges , rimfire  Metal ammunition for rifles Seats ( other than those of heading No 9402), whether or not convertible into beds , and parts thereof:  Seats of cane , osier , bamboo or similar materials  Not upholstered or lined , and parts thereof  Other seats :  Not upholstered or lined , and parts thereof , of vegetable materials other than wood (osier , reed , bamboo , etc .)  Parts :   Other :  Not upholstered or lined , and parts thereof, of vegetable materials other than wood ( osier , reed , bamboo , etc .) Other furniture and parts thereof:  Furniture of other materials , including cane , osier , bamboo or similar materials  Parts :  . Or other materials :  Of vegetable materials other than wood ( osier , reed , bamboo , etc .) 9306 30 30 ex 9306 30 91 ex 9306 30 93 9401 ex 9401 50 00 ex 9401 80 00 9401 90 ex 9401 90 90 9403 9403 80 00 9403 90 ex 9403 90 90 11 . 12 . 87 Official Journal of the European Communities No L 348 / 43 CN code Description 9504 9504 20 ex 9504 20 90 Articles for funfair , table or parlour games , including pintables , billiards , special tables for casino games and automatic bowling alley equipment :  Articles and accessories for billiards :   Other :  billiards chalks 9601 9601 90 ex 9601 90 10 ex 9601 90 90 Worked ivory , bone , tortoiseshell , horn , antlers , coral , mother-of-pearl and other animal carving material , and articles of these materials ( including articles obtained by moulding ):  Other :   Worked coral ( natural or agglomerated ), and articles of coral :  Worked , but not further prepared   Other :  Worked , but not further prepared ex 9602 00 00 9608 9608 91 00 9609 9609 90 9609 90 10 ex 9609 90 90 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax , of stearin , of natural gums or natural resins or of modelling pastes , and of other moulded or carved articles , not elsewhere specified or included ; worked , unhardened gelatin (except gelatin of heading No 3503 ) and articles of unhardened gelatin :  Worked vegetable or mineral carving material , not further prepared Ball-point pens ; felt-tipped and other porous-tipped pens and markers ; fountain pens , stylograph pens and other pens ; duplicating stylos ; propelling or sliding pencils ; pen-holders , pencil-holders and similar holders ; parts ( including caps and clips ) of the foregoing articles , other than those of heading No 9609 :  Other :   Pen nibs and nib points Pencil's ( other than pencils of heading No 9608 ), crayons , pencil leads , pastels , drawing charcoals , writing or drawing chalks and tailors chalks :  Other :   Pastels and drawing charcoals   Other :  Slate pencils 9610 00 00 9616 9616 20 00 Slates and boards , with writing or drawing surfaces , whether or not framed Scent sprays and similar toilet sprays , and mounts and heads therefor ; powder-puffs and pads for the application of cosmetics or toilet preparations :  Powder-puffs and pads for the application of cosmetics or toilet preparations No L 348 /44 Official Journal of the European Communities 11 . 12 . 87 ANNEX III List of goods referred to in Article 8 ( 3 ) ( a ) CN code Description 0503 00 00 0505 0505 10 0505 10 90 0505 90 00 0509 00 . 0509 00 90 1302 1302 20 1302 20 10 ex 1302 20 90 Horsehair and horsehair waste , whether or not put up as a layer with or without supporting material Skins and other parts of birds , with their feathers or down , feathers and parts of feathers (whether or not with trimmed edges ) and down , not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers :  Feathers of a kind used for stuffing ; down :   Other  Other Natural sponges of animal origin :  Other Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , whether or not modified , derived from vegetable products :  Pectic substances , pectinates and pectates :   Dry   Other :  Pectates 1401 1501 00 1501 00 11 1502 00 1502 00 10 1505 1506 00 00 1518 00 1518 00 90 Vegetable materials of a kind used primarily for plaiting ( for example , bamboos , rattans , reeds , rushes , osier , raffia , cleaned , bleached or dyed cereal straw , and lime bark ): Lard ; other pig fat and poultry fat , rendered , whether or not pressed or solvent-extracted :  Lard and other pig fat :   For industrial uses other than the manufacture of foodstuffs for human consumption Fats of bovine animals , sheep or goats , raw or rendered , whether or not pressed or solvent extracted :  For industrial uses other than the manufacture of foodstuffs for human consumption Wool grease and fatty substances derived therefrom ( including lanolin ) Other animal fats and oils and their fractions , whether or not refined , but not chemically modified Animal or vegetable fats and oils and their fractions , boiled , oxidized , dehydrated , sulphurized , blown , polymerized by heat in vacuum or in inert gas or otherwise chemically modified , excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , not elsewhere specified or included :  Other 1519 1519 11 00 1519 12 00 1519 13 00 1519 19 00 ex 1519 20 00 1519 30 00 Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty alcohols :  Industrial monocarboxylic fatty acids :   Stearic acid   Oleic acid   Tall oil fatty acids   Other  Acid oils from refining :  Excluding products obtained from pine wood containing 90 % or more by weight of fatty acid  Industrial fatty alcohols 11 . 12 . 87 Official Journal of the European Communities No L 348 / 45 CN code Description 1520 1520 10 00 1520 90 00 1521 1521 10 1521 10 90 1521 90 1521 90 10 1521 90 91 1521 90 99 Glycerol (glycerine ), whether or not pure ; glycerol waters and glycerol lyes :  Glycerol (glycerine), crude ; glycerol waters and glycerol lyes  Other , including synthetic glycerol Vegetable waxes (other than triglycerides ), beeswax , other insect waxes and spermaceti , whether or not refined or coloured :  Vegetable waxes :   Other  Other :   Spermaceti , whether or not refined or coloured   Beeswax and other insect waxes , whether or not refined or coloured :    Raw    Other 1522 00 1522 00 10 1704 , 1704 90 1704 90 10 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes :  Degras Sugar confectionery ( including white chocolate ), not containing cocoa :  Other :   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 1803 1804 00 00 1805 00 00 2101 2101 10 2101 10 11 Cocoa paste , whether or not defatted Cocoa butter , fat and oil Cocoa powder , not containing added sugar or other sweetening matter Extracts , essences and concentrates , of coffee , tea or mate and preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted coffee substitutes , and extracts , essences and concentrates thereof:  Extracts , essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee :   Extracts , essences or concentrates :    Solid 2101 10 19 2101 10 91 2101 10 99 2101 20 2101 20 10 2101 20 90 2101 30 2101 30 11 2101 30 91    Other   Preparations :    Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1 ,5 % milk fat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch    Other  Extracts , essences and concentrates , of tea or mate , and preparations with a basis of these extracts , essences and concentrates , or with a basis of tea or mate :   Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5% milk fat , 2,5% milk proteins , 5% sucrose or isoglucose , 5 % glucose or starch  - Other  Roasted chicory and other roasted coffee substitutes , and extracts , essences and concentrates thereof:   Roasted chicory and other roasted coffee substitutes :    Roasted chicory   Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes :    Of roasted chicory No L 348 / 46 Official Journal of the European Communities 11 . 12 . 87 CN code Description 2102 2102 10 210210 10 2102 10 90 2102 20  2102 20 11 2102 20 19 2102 20 90 2102 30 00 2103 Yeasts ( active or inactive ); other single-cell micro-organisms , dead ( but not including vaccines of heading No 3002 ); prepared baking powders :  Active yeasts :   Culture yeast   Other  Inactive yeasts ; other single-cell micro-organisms , dead :   Inactive yeasts :    In tablet , cube or similar form , or in immediate packings of a net content not exceeding 1 kg    Other   Other  Prepared baking powders Sauces and preparations therefor ; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard 2104 2106 9 2106 10 2106 10 10 2106 90 2106 90 91 Soups and broths and preparations therefor ; homogenized composite food preparations Food preparations not elsewhere specified or included :  Protein concentrates and textured protein substances :   Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5% milk fat , 2,5% milk proteins , 5% sucrose or isoglucose , 5 % glucose or starch  Other :   Other :    Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5 % milk fat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch 2201 2201 10 00 2202 2202 90 ex 2202 90 10 2207 ex 2207 10 00 ex 2207 20 00 Waters , including natural or artificial mineral waters and aerated waters , not containing added sugar or other sweetening matter nor flavoured ; ice and snow  Mineral waters and aerated waters Waters , including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured , and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009 :  Other :   Not containing products of heading Nos 0401 to 0404 or fats obtained from products of heading Nos 0401 to 0404  Not containing sugar ( sucrose or invert sugar ) Undenatured ethyl alcohol of an alcoholic strength by volume of 80% vol or higher ; ethyl alcohol and other spirits , denatured , of any strength :  Undenatured ethyl alcohol of an alcoholic strength by volume of 80% vol or higher :  Not obtained from agricultural products listed in Annex II to the EEC Treaty  Ethyl alcohol and other spirits , denatured , of any strength :  Not obtained from agricultural products listed in Annex II to the EEC Treaty 2208 2208 10 2208 10 90 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol ; spirits , liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages :  Compound alcoholic preparations of a kind used for the manufacture of beverages :   Other 11 . 12 . 87 No L 348 / 47Official Journal of the European Communities CN code Description 2208 20 ex 2208 20 10 ex 2208 20 90  Spirits obtained by distilling grape wine or grape marc :   In containers holding 2 litres or less :  Excluding those containing eggs or egg yolk and /or sugar ( sucrose or invert sugar )   In containers holding more than 2 litres  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar ) 2208 30 2208 30 11 . 2208 30 19 2208 30 91 2208 30 99 2208 40 2208 50 2208 50 11 2208 50 19 2208 90 2208 90 ' 11 2208 90 19 2208 90 31 2208 90 33 2208 90 39 ex 2208 90 51 ex 2208 90 53 ex 2208 90 55 2208 90 59 ex 2208 90 71  Whiskies :   Bourbon whiskey , in containers holding :    2 litres or less    More than 2 litres   Other , in containers holding :    2 litres or less    More than 2 litres  Rum and taffia  Gin and Geneva :   Gin , in containers holding :    2 litres or less    More than 2 litres  Other :   Arrack , in containers holding :    2 litres or less    More than 2 litres   Vodka of an alcoholic strength by volume of 45 ,4 % vol or less and plum , pear or cherry spirit ( excluding liqueurs ), in containers holding :    2 litres or less :     Vodka     Plum , pear or cherry spirit ( excluding liqueurs )    More than 2 litres   Other spirituous beverages in containers holding :    2 litres or less :     Spirits ( excluding liqueurs ):      Distilled from fruit :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar)      Other :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar)     Liqueurs :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar )     Other spirituous beverages    More than 2 litres :     Spirits ( excluding liqueurs ):      Distilled from fruit :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar) ex 2208 90 73 ex 2208 90 79 ----- Other :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar)     Liqueurs and other spirituous beverages :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar ) No L 348 / 48 Official Journal of the European Communities 11 . 12 . 87 CN code Description ex 2208 90 79 (Cont 'd) 2208 90 91 2208 90 99 2402 2403 ex 2911 00 00 2915 ex 2915 13 00 2915 39 ex 2915 39 90 ex 2915 50 00 2915 60 ex 2915 60 10 ex 2915 60 90 2915 70 ex 2915 70 10 ex 2915 70 30 ex 2915 90 00 2916   Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol , in containers holding :    2 litres or less    More than 2 litres Cigars , cheroots , cigarillos and cigarettes , of tobacco or of tobacco substitutes Other manufactured tobacco and manufactured tobacco substitutes ; 'homogenized' or 'reconstituted' tobacco ; tobacco extracts and essences Acetals and hemiacetals , whether or not with other oxygen function , and their halogenated , sulphonated , nitrated or nitrosated derivatives :  Methyl glucosides Saturated acyclic monocarboxylic acids and their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Formic acid , its salts and esters :   Esters of formic acid :  Esters of mannitol or sorbitol  Esters of acetic acid :   Other :    Other :  Esters of mannitol or sorbitol  Propionic acid , its salts and esters :  Esters of mannitol or sorbitol  Butyric acids , valeric acids , their salts and esters :   Butyric acid and isobutyric acid and their salts and esters :  Esters of mannitol or sorbitol   Valeric acid and its isomers and their salts and esters :  Esters of mannitol or sorbitol  Palmitic acid , stearic acid , their salts and esters :   Palmitic acid , its salts and esters :  Esters of mannitol or sorbitol   Salts of stearic acid :  Esters of mannitol or sorbitol  Other :  Esters of mannitol or sorbitol Unsaturated acyclic monocarboxylic acids , cyclic monocarboxylic acids , their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Unsaturated acyclic monocarboxylic acids , their anhydrides , halides , peroxides , peroxyacids and their derivatives :   Methacrylic acid and its salts   Esters of methacrylic acid :  Esters of mannitol or sorbitol   Oleic , linoleic or linolenic acids , their salts and esters :  Esters of mannitol or sorbitol   Other :    Undecenoic acids and their salts and esters :  Esters of mannitol or sorbitol  - - Other :  Esters of mannitol or sorbitol 2916 13 00 ex 2916 14 00 ex 2916 15 00 2916 19 ex 2916 19 10 ex 2916 19 90 11 . 12 . 87 Official Journal of the European Communities No L 348 / 49 CN code Description 2918 2918 19 ex 2918 19 90 2934 2934 90 ex 2934 90 90 3501 3501 10 3501 10 90 3501 90 3823 3823 10 00 3823 90 ex 3823 90 99 Carboxylic acids with additional oxygen function and their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Carboxylic acids with alcohol function but without other oxygen function , their anhydrides , halides , peroxides , peroxyacids and their derivatives : ¢   Other :    Other :  Glyceric , glycolic , saccharic , inosaccharic and heptosaccharic acids and their salts and esters Other heterocyclic compounds : »  Other :   Other :  Anhydrous compounds of mannitol or sorbitol , excluding maltol and isomaltol Casein , caseinates and other casein derivatives ; casein glues :  Casein :   Other  Other Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included :  Prepared binders for foundry moulds or cores  Other :   Other :    Other :  Products of sorbitol cracking No L 348 / 50 Official Journal of the European Communities 11 . 12 . 87 ANNEX IV (a) List of goods referred to in Article 8 ( 3 ) ( b ) CN code Description 0503 00 00 0505 0505 10 0505 10 90 0505 90 00 0509 00 0509 00 90 1302 1302 20 1302 20 10 ex 1302 20 90 Horsehair and horsehair waste , whether or not put up as a layer with or without supporting material Skins and other parts of birds , with their feathers or down , feathers and parts of feathers (whether or not with trimmed edges ) and down , not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers :  Feathers of a kind used for stuffing ; down :   Other  Other Natural sponges of animal origin :  Other Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , whether or not modified , derived from vegetable products :  Pectic substances , pectinates and pectates :   Dry   Other :  Pectates 1401 1501 00 1501 00 11 1502 00 1502 00 10 1505 1506 00 00 1518 00 1518 00 90 Vegetable materials of a kind used primarily for plaiting ( for example , bamboos , rattans , reeds , rushes , osier , raffia , cleaned , bleached or dyed cereal straw, and lime bark ) Lard ; other pig fat and poultry fat , rendered , whether or not pressed ¢ or solvent-extracted :  Lard and other pig fat :   For industrial uses other than the manufacture of foodstuffs for human consumption Fats of bovine animals , sheep or goats , raw or rendered , whether or not pressed or solvent extracted :  For industrial uses other than the manufacture of foodstuffs for human consumption Wool grease and fatty substances derived therefrom ( including lanolin ) Other animal fats and oils and their fractions , whether or not refined , but not chemically modified Animal or vegetable fats and oils and their fractions , boiled , oxidized , dehydrated , sulphurized , blown , polymerized by heat in vacuum or in inert gas or otherwise chemically modified , excluding those of heading No 1516 ; inedible mixture or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , not elsewhere specified or included :  Other 1519 1519 11 00 1519 12 00 1519 13 00 1519 19 00 ex 1519 20 00 1519 30 00 Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty alcohols :  Industrial monocarboxylic fatty acids :   Stearic acid   Oleic acid   Tall oil fatty acids  Other  Acid oils from refining :  Excluding products obtained from pine wood containing 90% or more by weight of fatty acid  Industrial fatty alcohols 11 . 12 . 87 Official Journal of the European Communities No L 348 / 51 CN code Description 1520 1521 1521 10 1521 10 90 1521 90 1521 90 10 1521 90 99 1522 00 1522 00 10 Glycerol (glycerine ), whether or not pure ; glycerol waters and glycerol lyes Vegetable waxes (other than triglycerides ), beeswax , other insect waxes and spermaceti , whether or not refined or coloured :  Vegetable waxes :   Other .  Other :   Spermaceti , whether or not refined or coloured -   Beeswax and other insect waxes , whether or not refined or coloured :    Other Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes :  Degras 1803 1803 10 00 1803 20 00 1.804 00 00 1805 00 00 Cocoa paste , whether or not defatted :  Not defatted  Wholly or partly defatted Cocoa butter , fat and oil Cocoa powder , not containing added sugar or other sweetening matter 2103 2103 30 2201 2201 10 00 2207 ex 2207 10 00 ex 2207 20 00 Sauces and preparations therefor ; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard :  Mustard flour and meal and prepared mustard Waters , including natural or artificial mineral waters and aerated waters , not containing added sugar or other sweetening matter nor flavoured ; ice and snow:  Mineral waters and aerated waters Undenatured ethyl alcohol of an alcoholic strength by volume of 80% vol or higher ; ethyl alcohol and other spririts , denatured , of any strength  Undenatured ethyl alcohol of an alcoholic strength by volume of 80% vol or higher :  Not obtained from agricultural products listed in Annex II to the EEC Treaty  Ethyl alcohol and other spirits , denatured , of any strength :  Not obtained from agricultural products listed in Annex II to the EEC Treaty 2208 2208 10 2208 10 90 2208 20 ex 2208 20 10 ex 2208 20 90 2208 30 2208 30 11 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol ; spirits , liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages :  Compound alcoholic preparations of a kind used for the manufacture of beverages :   Other  Spirits obtained by distilling grape wine or grape marc :   In containers holding 2 litres or less :  Excluding those containing eggs or egg yolk and /or sugar ( sucrose or invert sugar)   In containers holding more than 2 litres :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar )  Whiskies :   Bourbon whiskey , in containers holding:    2 litres or less No L 348 / 52 Official Journal of the European Communities 11 . 12 . 87 CN code Description 2208 30 19 2208 30 91 2208 30 99 2208 40 2208 40 10 2208 40 90 2208 50 2208 50 11 2208 50 19 2208 90 2208 90 11 2208 90 19    More than 2 litres   Other , in containers holding :    2 litres or less    More than 2 litres  Rum and taffia :   In containers holding 2 litres or less   In containers holding more than 2 litres  Gin and Geneva :   Gin , in containers holding :    2 litres or less    More than 2 litres  Other :   Arrack , in containers holding:    2 litres or less    More than 2 litres   Vodka of an alcoholic strength by volume of 45,4% vol or less , and plum , pear or cherry spirit ( excluding liqueurs ), in containers holding :    2 litres or less :     Vodka2208 90 31 2208 90 33 2208 90 39     Plum , pear or cherry spirit ( excluding liqueurs ) ex 2208 90 51 ex 2208 90 53 ex 2208 90 55    More than 2 litres   Other spirituous beverages in containers holding :    2 litres or less :     Spirits (excluding liqueurs ):      Distilled from fruit  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar )      Other :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar)     Liqueurs :  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert suagar )     Other spirituous beverages    More than 2 litres :     Spirits ( excluding liqueurs ):      Distilled from fruit  Excluding those containing eggs or egg yolk and / or sugar ( sucrose or invert sugar)      Other :  Excluding those containing eggs or egg yolk and or sugar ( sucrose or invert sugar ) ex 2208 90 59 ex 2208 90 71 ex 2208 90 73 ex 2208 90 79     Liqueurs and other spirituous beverages :  Excluding those containing eggs or egg yolk and /or sugar ( sucrose or invert sugar )   Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol , in containers holding :    2 litres or less    More than 2 litres 2208 90 91 2208 90 99 2402 2403 Cigars , cheroots , cigarillos and cigarettes , of tobacco or of tobacco substitutes Other manufactured tobacco and manufactured tobacco substitutes ; 'homogenized' or 'reconstituted' tobacco ; tobacco extracts and essences 11 . 12 . 87 Official Journal of the European Communities No L 348 / 53 CN code Description 2803 00 2917 2917 14 00 2917 31 00 2917 32 00 2917 33 00 2917 34 2917 34 10 ex 2917 34 90 2917 35 00 Carbon ( carbon blacks and other forms of carbon not elsewhere specified or included ) Polycarboxylic acids , their anhydrides , halides , peroxides and peroxyacids ; their halogenated , sulphonated , nitrated or nitrosated derivatives :  Acyclic , polycarboxylic acids , their anhydrides , halides , peroxides , peroxyacids and their derivatives :   Maleic anhydride  Aromatic polycarboxylic acids , their anhydrides , halides , peroxides , peroxyacids and their derivatives :   Dibutyl orthophthalates   Dioctyl orthophthalates   Dionyl or didecyl orthophthalates   Other esters of orthophthalic acid :    Diisooctyl -, diisononyl - and diisodecyl orthophthalates    Other :  Other diisobutyl esters   Phthalic anhydride 2941 ex 2941 30 00 2941 50 00 3208 3208 90 ex 3208 90 10 Antibiotics :  Tetracyclines and their derivatives ; salts thereof:  Oxytethracycline  Erythromycin and its derivatives ; salts thereof Paints and varnishes ( including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers , dispersed or dissolved in non-aqueous medium ; solutions as defined in note 4 to this chapter :  Other :   Solutions as defined in note 4 to this chapter :  Polyurethane solutions (as defined in note 4 to this chapter ) 3402 ex 3402 1 1 00 Organic surface-active agents (other than soap); surface-active preparations , washing preparations ( including auxiliary washing preparations ) and cleaning preparations , whether or not containing soap , other than those of heading No 3401 :  Organic surface-active agents , whether or not put up for retail sale :   Anionic :  Ethoxylates  Sodium dodecan-l-yl sulphate  Triethanolamine dodecan-l-yl sulphate  Sulphonic acid sodium alkylbenzene sulphonate and ammonium alkylbenzene sulphonate  Mixtures and preparations of sodium sulphate dodecan-l-yl and triethanolamine sulphate 3506 3506 10 ex 3506 10 90 3506 99 ex 3506 99 90 Prepared glues and other prepared adhesives , not elsewhere specified or included; products suitable for use as glues or adhesives , put up for retail sale as glues or adhesives , not exceeding a net weight of 1 kg :  Products suitable for use as glues or adhesives , put up for retail sale as glues or adhesives , not exceeding a net weight of 1 kg:   Other :  Polyurethane A system (chemical reaction )  Other :   Other :    Other :  Polyurethane A system (chemical reaction ) No L 348 / 54 Official Journal of the European Communities 11 . 12 . 87 CN code Description 3823 3823 10 00 3823 90 ex 3823 90 93 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included :  Prepared binders for foundry moulds or cores  Other :   Other :    Auxiliary products for foundries ( other than those falling within subheading 3823 10 ):  Refractory coatings of a kind used in foundries for improving the surface of cast-iron pieces  Anti-sealing and similar preparations for boilers and for treating industrial refrigeration water 3901 3901 10 3901 10 10 3901 10 90 3901 20 00 3901 90 00 3902 3902 10 00 3904 3904 10 00 3904 21 00 ex 3904 22 00 ex 3904 30 00 3907 3907 20 3907 20 11 3907 20 19 3907 20 90 ex 3907 30 00 3907 40 00 ex 3907 50 00 ex 3907 60 00 Polymers of ethylene , in primary forms :  Polyethylene having a specific gravity of less than 0,94 :   Linear polyethylene   Other  Polyethylene having a specific gravity of 0,94 or more  Other Polymers of propylene or of other olefins , in primary forms :  Polypropylene Polymers of vinyl chloride or of other halogenated olefins , in primary forms :  Polyvinyl chloride , not mixed with any other substances  Other polyvinyl chloride :   Non-plasticized   Plasticized :  Moulding products  In microsuspension  Emulsion type resins for pastes  Vinyl chloride-vinyl acetate copolymers :  Preparations for moulding gramophone records Polyacetals , other polyethers and epoxide resins , in primary forms ; polycarbonates , alkyd resins , polyallyl esters and other polyesters , in primary forms :  Other polyethers :   Polyether alcohols :    Polyethylene glycols    Other   Other  Epoxide resins :  Epoxide (ethoxyline ) resins , in powder form , containing additives and pigments , used for thermosetting coating or paints  Polycarbonates  Alkyd resins :  Resins , other than epoxide resins , in one of the forms mentioned in note 6 to this chapter :  polyether alcohols  systems for polyurethanes  Polyethylene terephthalate :  Saturated polyethylene terephthalate , excluding black polymers , in one of the forms mentioned in note 6 to this chapter , prepared for moulding or extrusion  In powder form , containing additives and pigments , used for thermosetting coatings or paints  Other polyesters : 11 . 12 . 87 Official Journal of the European Communities No L 348 / 55 CN code Description ex 3907 91 00 3909 ex 3909 10 00 ex 3909 50 00 3915 3915 10 00 3915 90 3915 90 11 3920 3920 10 3920 10 11 3920 10 19 ex 3920 10 90 3920 20 3920 20 10 3920 20 50 3920 20 79 ex 3920 20 90 ex 3920 30 00 3920 41 3920 41 10 3920 41 90 3920 42 3920 42 10 ex 3920 42 90 3920 51 00 ex 3920 59 00   Unsaturated :  Unsaturated non-alkyd polyesters in one of the forms mentioned in note 6 to this chapter , for polyurethanes , other than for moulding or extrusion Amino-resins , phenolic resins and polyurethanes , in primary forms :  Urea resins ; thiourea resins :  Urea resins , modified with furfuryl alcohol in etherified solutions , for use in foundries  Polyurethanes :  In one of the forms mentioned in note 6 to this chapter Waste , parings and scrap , of plastics :  Of polymers of ethylene  Of other plastics :   Of addition polymerization products :    Of polymers of propylene Other plates , sheets , film , foil and strip , of plastics , non-cellular and not reinforced , laminated , supported or similarly combined with other materials :  Of polymers of ethylene :   Of a thickness not exceeding 0,1 mm and of a specific gravity of:    Less than 0,94    0,94 or more   Of a thickness exceeding 0,1 mm  Rigid plates , sheets , foil and strip , weighing more than 160 g / m2 , whether or not printed  Of polymers of propylene :   Of a thickness of less than 0,05 mm   Of a thickness of 0,05 mm to 0,1 mm   Of a thickness exceeding 0,1 mm    Strips of a width exceeding 5 mm but not exceeding 20 mm of the kind used for packaging :     Other    Other :  Rigid plates , sheets , foil and strip , weighing more than 160 g/m2 , whether or not printed  Of polymers of styrene :  Rigid plates , sheets , foil and strip , weighing more than 160 g /m2 , whether or not printed  Of polymers of vinyl chloride :   Rigid :    Of a thickness not exceeding 1 mm    Of a thickness exceeding 1 mm   Flexible :    Of a thickness not exceeding 1 mm    Of a thickness exceeding 1 mm : - Rigid plates , sheets , foil and strip , weighing more than 160 g/m2 , whether or not printed  Of acrylic polymers :   Of polymethyl jnethacrylate   Other :  Rigid plates , sheets , foil and strip , weighing more than 160 g /m2 , whether or not printed  Of polycarbonates , alkyd resins , polyallyl esters or other polyesters : 11 . 12 . 87No L 348 / 56 Official Journal of the European Communities CN code Description ex 3920 61 00 ex 3920 62 00 ex 3920 63 00 ex 3920 69 00 3920 71 3920 71 11 ex 3920 71 19 ex 3920 71 90 ex 3920 72 00 3920 73 ex 3920 73 10 ex 3920 73 90 ex 3920 79 00   Of polycarbonates :  Rigid plates , sheets , foil and strip , weighing more than 160 g / m2 , whether or not printed  Other plates , sheets , foil and strip , weighing more than 160 g / m2 , not printed   Of polyethylene terephthalate :  Rigid plates , sheets , foil and strip , weighing more than 160 g/ m2 , whether or not printed  Other plates , sheets , foil and strip , weighing more than 160 g / m2 , not printed   Of unsaturated polyesters :  Rigid plates , sheets , foil and strip , weighing more than 160 g / m2 , whether or not printed  Other plates , sheets , foil and strip , weighing more than 160 g / m2 , not printed   Of other polyesters :  Rigid plates , sheets , foil and strip , weighing more than 160 g /m2 , whether or not printed  Other plates , sheets , foil and strip , weighing more than 160 g /m2 , not printed  Of other plastics  Of cellulose or its chemical derivatives :   Of regenerated cellulose :    Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm :     Not printed     Printed :  Sheets , foil and strip , weighing more than 160 g/ m2 , whether or not printed    Other :  Rigid plates , sheets , foil and strip weighing more than 160 g/m2 , whether or not printed   Of vulcanized fibres  Rigid plates , sheets , foil and strip weighing more than 160 g/ m2 , whether or not printed   Of cellulose acetate :    Film in rolls or in strips , for cinematography or photography :  Rigid , weighing more than 160 g / m2 , whether or not printed    Other :  Rigid plates , sheets , foil and strip , weighing more than 160 g /m2 , whether or not printed   Of other cellulose derivatives :  Cellulose nitrates :  Plasticized :  With camphor or otherwise (celluloid , etc. ):  Film in rolls or in strips , for cinematography or photography :  In celluloid  Other , rigid , weighing more than 160 g /m2 , whether or not printed 11 . 12 . 87 Official Journal of the European Communities No L 348 / 57 CN code Description ex 3920 79 00 (Cont. ) 3920 91 00 ex 3920 92 00 ex 3920 93 00 ex 3920 94 00 3920 99 ex 3920 99 11 ex 3920 99 19 ex 3920 99 50 ex 3920 99 90 4005 ex 4005 99 00 4006 ex 4006 90 00 ex 4007 00 00  Ethylcellulose :  Rigid plates , sheets , foil and strip , weighing more than 160 g/m2 , whether or not printed  Other :  Rigid plates , sheets , foil and strip , weighing more than 160 g/ m2 , whether or not printed  Of other plastics :   Of polyvinyl butyral   Of polyamides :  Rigid plates , sheets , foil and strip , weighing^ore than 160 g /m2 , whether or not printed  Other plates , sheets , foil and strip , weighing more than 160 g /m2 ," not printed   Of amino-resins :  Rigid plates , sheets , foil and strip , weighing more than 160 g/ m2 , whether or not printed  Other plates , sheets , foil and strip , weighing more than 160 g / m2 , not printed   Of phenolic resins :  Rigid plates , sheets , foil and strip , weighing more than 160 g /m2 , whether or not printed  Other plates , sheets , foil and strip , weighing more than 160 g/ m2 , not printed   Of other plastics :    Of condensation or rearrangement polymerization products , whether or not chemically modified :     Of epoxide resins :  Other plates , sheets , foil and strip , weighing more than 160 g/ m2 , not printed     Other :  Rigid plates , sheets , foil and strip , weighing more than 160 g / m2 , not printed  Other plates , sheets , foil and strip , weighing more than 160 g /m2 , whether or not printed    of addition polymerization products :  Rigid plates , sheets , foil and strip , weighing more than 160 g /m2 , whether or not printed    Other :  Rigid plates , sheets , foil and strip , weighing more than 160 g/m2 , whether or not printed Compounded rubber , unvulcanized , in primary forms or in plates , sheets or strip :  Other :   Other  Patches for the repair of inner tubes or tyres Other forms ( for example , rods , tubes and profile shapes ) and articles ( for example , discs and rings ), of unvulcanized rubber :  Other :  Patches for the repair of inner tubes or tyres Vulcanized rubber thread and cord :  Thread , uncovered , of round cross-section No L 348 / 58 Official Journal of the European Communities 11 . 12 . 87 CN code Description 4010 4010 91 00 ex 4010 99 00 4408 5207 5501 5501 10 00 5501 30 00 5501 90 00 5503 5503 10 5503 10 11 5503 10 19 5503 10 90 5503 30 00 5503 40 00 5503 90 5505 5505 10 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 5506 5506 10 00 5506 30 00 5506 90 5506 90 10 5506 90 91 5506 90 99 5603 00 5603 00 91 5603 00 93 ex 5603 00 95 6805 Conveyor or transmission belts or belting , of vulcanized rubber :  Other :   Of a width exceeding 20 cm   Other :  Excluding those of trapezoidal cross-section Veneer sheets and sheets for plywood (whether or not spliced ) and other wood sawn lengthwise , sliced or peeled , whether or not planed , sanded or finger-jointed , of a thickness not exceeding 6 mm Cotton yarn (other than sewing thread ) put up for retail sale Synthetic filament tow :  Of nylon or other polyamides  Acrylic or modacrylic  Other Synthetic staple fibres , not carded , combed or otherwise processed for spinning :  Of nylon or other polyamides :   Of aramids :    High tenacity    Other   Other  Acrylic or modacrylic  Of polypropylene  Other Waste ( including noils , yarn waste and garnetted stock ) of man-made fibres :  Of synthetic fibres :   Of nylon or other polyamides   Of polyesters   Acrylic or modacrylic   Of polypropylene   Other Synthetic staple fibres , carded , combed or otherwise processed for spinning :  Of nylon or other polyamides  Acrylic or modacrylic  Other :   Chlorofibres   Other :    Of polypropylene    Other Non-wovens , whether or not impregnated , coated , covered or laminated :  Other , of a weight per square metre of:   25 g or less   More than 25 g but not exceeding 70 g   More than 70 g but not exceeding 150 g :  Bonded fibre fabrics in the piece or simply cut to rectangular shape , weighing at least 17 g /m2 but not more than 80 g/m2 Natural or artificial abrasive powder or grain , on a base of textile material , of paper , of paperboard or of other materials , whether or not cut to shape or sewn or otherwise made UP 11 . 12 . 87 Official Journal of the European Communities No L 348 / 59 CN code Description 6902 ex 7007 7013 7013 29 ex 7013 29 10 ex 7013 29 99 7013 39 ex 7013 39 10 ex 7013 39 99 7013 99 ex 7013 99 90 7019 7019 10 7019 10 51 7019 31 00 7210 7210 70 ex 7210 70 90 Refractory bricks , blocks , tiles and similar refractory ceramic constructional goods , other than those of siliceous fossil meals or similar siliceous earths Safety glass , consisting of toughened ( tempered ) or laminated glass :  Laminated glass for vehicles or boats Glassware of a kind used for table , kitchen , toilet , office , indoor decoration or similar purposes ( other than that of heading No 7010 or 7018 ):  Drinking glasses other than of glass-ceramics :   Other :    Of toughened glass :  Of soda glass , gathered mechanically , other than cut or otherwise decorated drinking glasses , sterilizing bottles and articles of toughened glass    Other :     Gathered mechanically :      Other : ^ Of soda glass , gathered mechanically , other than cut or otherwise decorated drinking glasses , sterilizing bottles and articles of toughened glass  Glassware of a kind used for table ( other than drinking glasses ) or kitchen purposes other than of glass-ceramics :   Other    Of toughened glass :  Of soda glass , gathered mechanically , other than cut or otherwise decorated drinking glasses , sterilizing bottles and articles of toughened glass   "  Other :     Gathered mechanically :  Of soda glass , gathered mechanically , other than cut or otherwise decorated drinking glasses , sterilizing bottles and articles of toughened glass  Other glassware :   Other :    Gathered mechanically :  Of soda glass , gathered mechanically , other than cut or otherwise decorated drinking glasses , sterilizing bottles and articles of toughened glass Glass fibres ( including glass wool ) and articles thereof ( for example , yarn , woven fabrics ):  Slivers , rovings , yarn and chopped strands :   Other :    Of filaments :     Rovings  Thin sheets ( voiles ), webs , mats , mattresses , boards and similar non-woven products :   Mats Flat-rolled products of iron or non-alloy steel , of a width of 600 mm or more , clad , plated or coated :  Painted , varnished or coated with plastics :   Other :  Other ( for example , copper-plated , artificially oxidized , lacquered , nickel-plated , varnished , clad , parkerized , printed ):  Coated with polyvinyl chloride No L 348 / 60 Official Journal of the European Communities 11 . 12 . 87 CN code Description 7210 90 ex 7210 90 35 ex 7210 90 39 ex 7210 90 90 7212 7212 40 ex 7212 40 93 ex 7212 40 99  Other :   Other :  -  Not further worked than surface-treated , including cladding , or simply cut into shapes other than rectangular ( including square ) (ECSC):     Plated or coated with chronium or nickel :  Nickel-plated :  Coated with polyvinyl chloride s  -   Other :  Other ( for example , copper-plated , artificially oxidized , lacquered , nickel-plated , varnished , clad , parkerized , printed ):  Coated with polyvinyl chloride    Other :  Other ( for example , copper-plated , artificially oxidized , lacquered , nickel-plated , varnished , clad , parkerized , printed :)  Coated with polyvinyl chloride Flat-rolled products of iron or non-alloy steel , of a width of less than 600 mm , clad , plated or coated :  Painted , varnished or coated with plastics :   Other :    Of a width exceeding 500 mm :     Other :  Other ( for example , copper-plated , artificially oxidized , lacquered , nickel-plated , varnished , clad , parkerized , printed ):  Coated with polyvinyl chloride    Of a width not exceeding 500 mm :  Other ( for example , copper-plated , artificially oxidized , lacquered , nickel-plated , varnished , clad , parkerized , printed ):  Coated with polyvinyl chloride 7312 7312 10 7312 10 10 7312 10 30 7312 10 50 7312 10 71 7312 10 75 7312 10 79 7312 10 91 7312 10 95 7312 10 99 7312 90 ex 7312 90 90 7320 ex 7320 90 00 Stranded wire , ropes , cables , plaited bands , slings and the like , of iron or steel , not electrically insulated :  Stranded wire , ropes and cables :   With fittings attached , or made up into articles , for use in civil aircraft   Other : -r   Of stainless steel    Other , with a maximum cross-sectional dimension :     Not exceeding 3 mm     Exceeding 3 mm :      Stranded wire :       Not coated       Coated :        Plated or coated with zinc        Other      Ropes and cables ( including locked coil ropes ):       Not coated       Coated :        Plated or coated with zinc        Other  Other :   Other :  Other , excluding track cables , of fully locked and half-locked construction , for telepherics and reinforcing cables for pre-stressed concrete - Springs and leaves for springs , of iron or steel :  Other :  Flat spiral springs of round wire or rod with a diameter of more than 8 mm , or of square or rectangular bar where smallest dimension is more than 8 mm 11 . 12 . 87 Official Journal of the European Communities No L 348 / 61 CN code Description 7407 ex 7407 10 00 7408 ex 7408 1 1 00 7408 19 ex 7408 19 10 ex 7408 19 90 ex 7411 Copper bars , rods and profiles :  Of refined copper :  Bars and rods of round cross-section of unalloyed copper , coiled Copper wire :  Of refined copper :   Of which the maximum cross-sectional dimension exceeds 6 mm :  Wires of round cross-section of unalloyed copper   Other :    Of which the maximum cross-sectional dimension exceeds 0,5 mm :  Wires of round cross-section of unalloyed copper    Of which the maximum cross-sectional dimension does not exceed 0,5 mm :  Wires of round cross-section of unalloyed copper Copper tubes and pipes :  Excluding those unworked or painted , varnished , enamelled or otherwise treated ( including Mannesmann tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , of a wall-thickness of more than 1 mm 7604 7604 10 ex 7604 10 10 7604 29 ex 7604 29 10 ex 7605 7607 7901 7901 11 00 7901 12 ex 7901 12 10 Aluminium bars , rods and profiles :  Of aluminium , not alloyed :   Bars and rods  Wire rod  Of aluminium alloys :   Other :    Bars and rods :  Wire rod Aluminium wire :  Wire rod Aluminium foil (whether or not printed or backed with paper , paperboard , plastics or similar backing materials ) of a thickness (excluding any backing ) not exceeding 0,2 mm Unwrought zinc :  Zinc , not alloyed :   Containing by weight 99,99% or more of zinc   Containing by weight less than 99,99 % of zinc    Containing by weight 99,95% or more but less than 99,99% of zinc  Electroplating zinc ( in ingots ) with a Zn content of not less than 99,95% 8201 8201 10 00 8201 20 00 8201 30 00 ex 8201 90 00 8202 8202 10 00 Hand tools , the following : spades , shovels , mattocks , picks , hoes , forks and rakes ; axes , bill hooks and similar hewing tools ; secateurs of any kind ; scythes , sickles , hay knives , hedge shears , timber wedges and other tools of a kind used in agriculture , horticulture or forestry :  Spades and shovels  Forks  Mattocks , picks , hoes and rakes  Other hand tools of a kind used in agriculture , horticulture or forestry :  Scythes and sickles Hand saws ; blades for saws of all kinds ( including slitting , slotting or toothless saw blades ):  Hand saws No L 348 / 62 Official Journal of the European Communities 11 . 12 . 87 CN code Description 8202 20 8202 20 10 8202 20 90 8202 91 8202 91 11 8202 91 19 8202 91 30 8202 91 90 8202 99 8202 99 11 8202 99 19 8202 99 90 8205 8205 10 00 8205 20 00 8205 30 00 8205 59 , 8205 59 10 8205 59 30 ex 8205 59 90 ex 8207 8301 8302 8309 8311 8401 ex 8401 20 00  Band saw blades :   For working metal   For working other materials  Other saw blades :   Straight saw blades , for working metal :    With working part of steel :     Straight saw blades with a fixing hole at each end , of a width :      Not exceeding 16 mm      Exceeding 16 mm     Other    With working part of other materials   Other :    With working part of steel :     For working metal     For working other materials    With working part of other materials Hand tools ( including glaziers ' diamonds), not elsewhere specified or included ; blowlamps ; vices , clamps and the like , other than accessories for and parts of , machine tools ; anvils ; portable forges ; hand- or pedal-operated grinding wheels with frameworks :  Drilling , threading or tapping tools  Hammers and sledge hammers  Planes , chisels , gouges and similar cutting tools for working wood   Other :    Tools for masons , moulders , cement workers , plasterers and painters    Cartridge-operated riveting , wallplugging , etc. , tools  - - Other :  Hammers , mortice chisels , stone-cutting chisels , heading chisels , centre-punches and chasing chisels Interchangeable tools for hand tools , whether or not power-operated , or for machine-tools ( for example , for pressing , stamping , punching , tapping , threading , drilling , boring , broaching , milling , turning or screw driving), including dies for drawing or extruding metal , and rock-drilling or earth-boring tools :  Chisels Padlocks and locks ( key , combination or electrically operated ), of base metal ; clasps and frames with clasps , incorporating locks , of base metal ; keys for any of the foregoing articles , of base metal Base nu't.il mountings , fittings and similar articles suitable for-furniture , doors , staircases , windows , blinds , coachwork , saddlery , trunks , chests , caskets or the like ; base metal hat-racks , hat-pegs , brackets and similar fixtures ; castors with mountings of base metal ; automatic door closers of base metal Stoppers , caps and lids ( including crown corks , screw caps and pouring stoppers ), capsules for bottles , threaded bungs , bung covers , seals and other packing accessories , of base metal Wire , rods , tubes , plates , electrodes and similar products , of base metal or of metal carbides , coated or cored with flux material , of a kind used for soldering , brazing , welding or deposition of metal or of metal carbides ; wire and rods , of agglomerated base metal powder , used for metal spraying Nuclear reactors ; fuel elements ( cartridges ), non-irradiated , for nuclear reactors ; machinery and apparatus for isotopic separation :  Machinery and apparatus for isotopic separation , and parts thereof (Euratotn): - 1 lydraulic presses weighing more than 2 000 kg each 11 . 12 . 87 Official Journal of the European Communities No L 348 / 63 CN code Description 8407 ex 8407 32 00 8407 33 ex 8407 33 10 8407 34 ex 8407 34 10 8407 90 ex 8407 90 10 ex 8407 90 50 Spark-ignition reciprocating or rotary internal combustion piston engines :  Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87 :   Of a cylinder capacity exceeding 50 cm 3 but not exceeding 250 cm3 :  Other , of a power of 25 kW or less , excluding engines for cycles of a cylinder capacity of not less than 50 cm 3   Of a cylinder capacity exceeding 250 cm 3 but not exceeding 1 000 cm 3 :    For the industrial assembly of pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading Nos 8703 , 8704 and 8705 :  Of a power of 25 kW or less   Of a cylinder capacity exceeding 1 000 cm 3 :    For the industrial assembly of pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cm3 ; motor vehicles of heading No 8705  Of a power of 25 kW or less  Other engines :   Of a cylinder capacity not exceeding 250 cm 3 :  Of a power of 25 kW or less   Of a cylinder capacity exceeding 250 cm 3 :    For the industrial assembly of pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cm3; motor vehicles of heading No 8705  Of a power of 25 kW or less 8408 8408 10 8408 10 21 ex 8408 10 25 8408 20 ex 8408 20 10 ex 8408 20 31 ex 8408 20 51 8408 90 ex 8408 90 10 4808 90 31 ex 8408 90 35 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines ):  Marine propulsion engines :   New , of a power : ¢    Not exceeding 15 kW    Exceeding 15 kW but not exceeding 50 kW :  Of a power of 25 kW or less  Engines of a kind used for the propulsion of vehicles of Chapter 87 :   For the industrial assembly of pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 500 cm 3 ; motor vehicles of heading No 8705 :  Of a power of 25 kW or less  Other :    For wheeled agricultural or forestry tractors , of a power:     Not exceeding 50 kW :  Of a power of 25 kW or less    For other vehicles of Chapter 87 , of a power :     Not exceeding 50 kW :  Of a power of 25 kW or less  Other engines :   For use in civil aircraft :  Of a power of 25 kW or less   Other :    Other :     New , of a power :      Not exceeding 15 kW      Exceeding 15 kW but not exceeding 50 kW :  Of a power of 25 kW or less No L 348 / 64 Official Journal of the European Communities 11 . 12 . 87 CN code Description 8409 8409 10 ex 8409 10 10 ex 8409 10 90 ex 8409 91 00 ex 8409 99 00 8415 8418 8418 10 ex 8418 10 10 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 :  For aircraft engines :   For engines for use in civil aircraft :  Wet and dry cylinder liners , gudgeon pins , pistons and piston rings   Other :  Wet and dry cylinder liners , gudgeon pins , pistons and piston rings  Other :   Suitable for use solely or principally with spark-ignition internal combustion piston engines  Wet and dry cylinder liners , gudgeon pins , pistons and piston rings   Other :  Wet and dry cylinder liners , gudgeon pins , pistons and piston rings Air-conditioning machines , comprising a motor-driven fan and elements for changing the temperature and humidity , including those machines in which the humidity cannot be separately regulated :  Excluding parts of subheading 8415 90 Refrigerators , freezers and other refrigerating or freezing equipment , electric or other ; heat pumps other than air-conditioning machines of heading No 8415 :  Combined refrigerator-freezers , fitted with separate external doors :   Incorporating an automatic control device :  Excluding equipment mounted on a common base or with interdependent elements , for refrigerating cabinets , cabinets and other furniture imported with their respective refrigerating units   Other :  Excluding equipment mounted on a common base or with interdependent elements , for refrigerating cabinets , cabinets and other furniture imported with their respective refrigerating units , and also parts  Refrigerators , household type :   Other :  Excluding equipment mounted on a common base or with interdependent elements , for refrigerating cabinets , cabinets and other furniture imported with their respective refrigerating units , and also parts  Freezers of the chest type , not exceeding 800 litres capacity :   For use in civil aircraft :  Excluding equipment mounted on a common base or with interdependent elements , for refrigerating cabinets , cabinets and other furniture imported with their respective refrigerating units  Freezers of the upright type , not exceeding 900 litres capacity :   For use in civil aircraft :  Excluding equipment mounted on a common base or with interdependent elements , for refrigerating cabinets , cabinets and other furniture imported with their respective refrigerating units  Other refrigerating or freezing equipment ; heat pumps :   Compression type units whose condensers are heat exchangers :    For use in civil aircraft :  Excluding equipment mounted on a common base or with interdependent elements , for refrigerating cabinets , cabinets and other furniture imported with their respective refrigerating units ex 8418 10 90 ex 8418 29 00 8418 30 ex 8418 30 10 8418 40 ex 8418 40 10 8418 61 ex 8418 61 10 11 . 12 . 87 Official Journal of the European Communities No L 348 / 65 CN code Description ex 8418 61 90  Other : 8418 69 ex 8418 69 10 ex 8423 8426 ex 8426 11 00 ex 8426 12 00  Excluding equipment mounted on a common base or with interdependent elements , for refrigerating cabinets , cabinets and other furniture imported with their respective refrigerating units , and also parts   Other :    For use in civil aircraft :  Excluding equipment mounted on a common base or with interdependent elements , for refrigerating cabinets , cabinets and other furniture imported with their respective refrigerating units Weighing machinery (excluding balances of a sensitivity of 5 eg or better ), including weight operated counting or checking machines ; weighing machine weights of all kinds :  Automatic and semi-automatic balances , including scales weighing not more than 250 kg each , excluding parts  Programmable electronic proportioning and bag-filling machines and other electronic instruments weighing out a constant amount , excluding parts  Electronic machines for weighing and labelling pre-packaged products , excluding parts  Electronic weighbridges with capacities of over 5 000 kg , excluding parts  Electronic shop scales with digital read-out , excluding parts  Electronic weighing machines and platforms with digital read-out , other than personal weighing scales , excluding parts Ships' derricks ; cranes , including cable cranes ; mobile lifting frames , straddle carriers and works trucks fitted with a crane :  Overhead travelling cranes , transporter cranes , gantry cranes , bridge cranes , mobile lifting frames and straddle carriers :   Overhead travelling cranes on fixed support :  Cranes , derricks , locomotive or wagon traversers , and mobile lifting frames excluding parts   Mobile lifting frames on tyres and straddle carriers :  Cranes , derricks , locomotive or wagon traversers , and mobile lifting frames excluding parts   Other :  Cranes , derricks , locomotive or wagon traversers , and mobile lifting frames excluding parts  Tower cranes :  Cranes , derricks , locomotive or wagon traversers , and mobile lifting frames excluding parts  Portal or pedestal jib cranes :  Cranes , derricks , locomotive or wagon traversers , and mobile lifting frames excluding parts  Other machinery , self-propelled :   On tyres   Other Other lifting , handling , loading or unloading machinery ( for example , lifts , escalators , conveyors , teleferics ):  Lifts and skip hoists :   Other :    Electrically operated    Other :  Cranes , derricks , locomotive or wagon traversers , and mobile lifting frames excluding parts  Mine wagon pushers , locomotive or wagon traversers , wagon tippers and similar railway wagon handling equipment  Cranes , derricks , locomotive or wagon traversers , and mobile lifting frames excluding parts ex 8426 19 00 ex 8426 20 00 ex 8426 30 00 8426 41 00 8426 49 00 8428 8428 10 8428 10 91 ex 8428 10 99 ex 8428 50 00 No L 348 / 66 Official Journal of the European Communities 11 . 12 . 87 CN code Description 8452 ex 8452 90 00 8453 ex 8453 10 00 ex 8453 80 00 8456 ex 8458 8459 8459 21 ex 8459 21 10 ex 8459 21 91 ex 8459 21 99 8459 29 ex 8459 29 10 ex 8459 29 91 ex 8459 29 99 8459 61 ex 8459 61 10 ex 8459 61 91 ex 8459 61 99 8459 69 ex 8459 69 10 ex 8459 69 91 ex 8459 69 99 Sewing machines , other than book-sewing machines of heading No 8440 ; furniture , bases and covers specially designed for sewing machines ; sewing machine needles :  Other parts of sewing machines :  Sewing-machines parts , obtained by syntering Machinery for preparing , tanning or working hides , skins or leather or for making or repairing footwear or other articles of hides , skins or leather , other than sewing machines :  Machinery for preparing , tanning or working hides , skins or leather :  Press-cutters for hides , skins , furskins or leather , excluding parts  Other machinery :  Press-cutters for hides , skins , furskins or leather , excluding parts Machine-tools for working any material by removal of material , by laser or other light or photon beam , ultrasonic , electro-discharge , electro-chemical , electro beam or plasma arc processes Lathes for removing metal :  Parallel lathes , weighing not more than 2 000 kg each Machine-tools ( including way-type unit head machines ) for drilling , boring , milling , threading or tapping by removing metal , other than lathes of heading No 8458 :  Other drilling machines :   Numerically controlled :    Radial :  Drilling machines , weighing not more than 2 000 kg each    Other :     Multi-broach :  Drilling machines weighing not more than 2 000 kg each     Other :  Drilling machines weighing not more than 2 000 kg each   Other :    Radial :  Drilling machines weighing not more than 2 000 kg each    Other :     Multi-broach :  Drilling machines weighing not more than 2 000 kg each     Other :  Drilling machines weighing not more than 2 000 kg each  Other boring /milling machines :   Numerically controlled :    Tool-milling machines :  Weighing not more than 2 000 kg each    Other :     Piano-milling machines  Weighing not more than 2 000 kg each     Other :  Weighing not more than 2 000 kg each   Other :    Tool-milling machines :  Weighing not more than 2 000 kg each    Other :     Piano-milling machines :  Weighing not more than 2 000 kg each     Other :  Weighing not more than 2 000 kg each 11 . 12 . 87 Official Journal of the European Communities No L 348 / 67 CN code Description 8460 ex 8460 31 00 . {Machine-tools for deburring , sharpening , grinding , honing , lapping , polishing or otherwise finishing metal , sintered metal carbides or cermets by means of grinding stones , abrasives or polishing products , other than gear cutting , gear grinding or gear finishing machines of heading No 8461 :  Sharpening ( tool or cutter grinding ) machines :   Numerically controlled :  Machines for sharpening saws , weighing not more than 2 000 kg each ex 8460 39 00 ex 8460 40 00 ' 8460.90 ex 8460 90 10 ex 8460 90 90   Other :  Machines for sharpening saws , weighing not more than 2 000 kg each  Honing or lapping machines :  Machines for sharpening saws , weighing not more than 2 000 kg each  Other :   Fitted with a micrometric system , in which rfie positioning in any one axis can be set up to an accuracy of at least 0,01 mm :  Machines for sharpening saws , weighing not more than 2 000 kg each   Other :  Machines for sharpening saws , weighing not more than 2 000 kg each 8461 ex 8461 10 00 ex 8461 20 00 8461 50 ex 8461 50 11 ex 8461 50 19 ex 8461 50 90 ex 8461 90 00 8469 Machine-tools for planing , shaping , slotting , broaching , gear cutting , gear grinding or gear ' finishing , sawing , cutting-off and other machine-tools working by removing metal , sintered metal carbides or cermets , not elsewhere specified or included :  Planing machines :  Weighing more than 2 000 kg each  Shaping or slotting machines :  Weighing more than 2 000 kg each  Sawing or cutting-off machines :   Sawing machines :   Circular saws :  Shaping machines and sawing machines , weighing not more than 2 000 kg each    Other :  Shaping machines and sawing machines , weighing not more than 2 000 kg each   Cutting-off machines :  Shaping machines and sawing machines , weighing not more than 2 000 kg each  Other :  Shaping machines and sawing machines , weighing not more than 2 000 kg each Typewriters and word-processing machines ex 8471 8477 8477 10 00 Automatic data-processing machines and units thereof; magnetic or optical readers , machines for transcribing data onto data media in coded form and machines for processing such data , not elsewhere specified or included :  Integrated operational digital units comprising a set , at least one central processor and one input-output device , for use in industrial electricity generating , transmission and comsumption systems  Modulator / demodulator (MODEM) units for data transmission Machinery for working rubber or plastics or for the manufacture of products from these materials , not specified or included elsewhere in this chapter :  Injection-moulding machines No L 348 / 68 11 . 12 . 87Official Journal of the European Communities CN code Description 8477 20 00 8477 30 00 8477 40 00 8477 59 ex 8477 59 10 8477 59 90 8477 80 8477 80 10 ex 8477 80 90 ex 8480 8481 8481 10 8481 10 90 8481 20 ex 8481 20 10 ex 8481 20 90 ex 8481 30 ex 8481 30 10  Extruders  Blow moulding machines  Vacuum moulding machines and other thermoforming machines  Other machinery for moulding or otherwise forming :   Other :    Presses :  Hydraulic presses weighing not more than 2 000 kg each    Other  Other machinery :   Machines for the manufacture of foam products   Other :  Injection moulding machines , extrusion moulding machines , grinders and blow moulding machines , for the rubber and artificial plastic industries Moulding boxes for metal foundry ; mould bases ; moulding patterns ; moulds for metal ( other than ingot moulds ), metal carbides , glass , mineral materials , rubber or plastics :  Moulds and chills for machine work Taps , cocks , valves and similar appliances for pipes , boiler shells , tanks , vats or the like , including pressure-reducing valves and thermostatically controlled valves :  Pressure-reducing valves :   Other  Valves for oleohydraulic or pneumatic transmissions :   Valves for the control orf oleohydraulic power transmission :  Excluding those of iron or steel   Valves of the control of pneumatic power transmission :  Excluding those of iron or steel  Check valves :  Excluding those of iron or steel   For pneumatic tyres and inner-tubes :  Excluding those of iron or steel   Other :    Other  Safety or relief valves :   Other  Other appliances :   Taps , cocks and valves for sinks , wash basins , bidets , water cisterns , baths and similar fixtures :    Mixing valves :  Excluding those of iron or steel    Other :  Excluding those of iron or steel   Central heating radiator valves :    Thermostatic valves :  Excluding those of iron or steel    Other :  Excluding those of iron or steel   Other :    Process control valves :     Temperature regulators '     Other    Other :     Gate valves :      Other     Globe valves : 8481 30 99 8481 40 8481 40 90 8481 80 ex 8481 SO 11 ex 8481 80 19 ex 8481 80 31 ex 8481 80 39 8481 80 51 8481 80 59 8481 80 69 11 . 12 . 87 Official Journal of the European Communities No L 348 / 69 CN code . Description  8481 80 79 ex 8481 80 81 ex 8481 80 85 ex 8481 80 87 ex 8481 80 99      Other     Ball and plug valves :  Excluding those of iron or steel     Butterfly valves :  Excluding those of iron or steel     Diaphragm valves :  Excluding those of iron or steel     Other :  Excluding those of iron or steel 8482 8482 10 ex 8482 10 90 8483 8483 30 ex 8483 30 90 Ball or roller bearings :  Ball bearings :  - Other :  Single row ball bearings , from which the balls cannot be manually removed , or from which the row of balls cannot be separated , or in which the faces of the two rings are aligned in the same plane , with an external diameter or more than 36 mm but not more than 72 mm  Rings for rolling-element bearings , obtained by sintering , for use in cycles Transmission shafts ( including cam shafts and crank shafts ) and cranks ; bearing housings and plain shaft bearings ; gears and gearing ; ball screws ; gear boxes and other speed changers , including torque converters ; flywheels and pulleys , including pulley blocks ; clutches and shaft couplings ( including universal joints ):  Bearing housings , not incorporating ball or roller bearings ; plain shaft bearings :   Other :    Plain-shaft bearing :  Plain-shaft bearings , obtained by sintering : Weighing not more than 500 g~ each  For gears , self-lubricating , of bronze or iron 8502 8502 13 ex 8502 13 91 Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines ( diesel or semi-diesel engines ):   Of an output exceeding 375 kVA :    Other :     Of an output exceeding 375 kVA , but not exceeding 750 kVA  Generating sets with a compression or spark ignition piston engine , of an output not exceeding 750 kVA , including those which are not rated in kW or kVA , weighing more than 100 kg each 8502 20 ex 8502 20 91 8502 30 ex 8502 30 91  Generating sets with spark-ignition internal combustion piston engines :   Other :    Of an output not exceeding 7,5 kVA :  Generating sets with a compression or spark ignition piston engine , of an output not exceeding 750 kVA , including those which are not rated in kW or kVA , weighing more than 100 kg each  Other generating sets :   Other :    Turbo-generators :  AC generators weighing more than 100 kg each and of an output not exceeding 750 kVA  DC motors and generators weighing more than 100 kg each , excluding motors and other generators not rated in kW or kVA 11 . 12 . 87No L 348 / 70 Official Journal of the European Communities CN code Description ex 8502 30 99 8502 40 ex 8502 40 90 8507 8507 30 ex 8507 30 99   Other :  AC generators weighing more than 100 kg each and of output not exceeding 750 kVA  DC motors and generators weighing more than 100 kg each , excluding motors and other generators not rated in kW or kVA  Electric rotary converters :   Other :  Rotary converters weighing more than 100 kg each Electric accumulators , including separators therefor , whether or not rectangular ( including square ):  Nickel-cadmium :   Other :    Other :  Nickel-cadmium accumulators , not sealed hermetically 8516 8516 31 8516 31 90 Electric instantaneous or storage water heaters and immersion heaters ; electric space-heating apparatus and soil-heating apparatus ; electro-thermic hair-dressing apparatus ( for example , hair dryers , hair curlers , curling tong heaters ) and hand dryers ; electric smoothing irons ; other electro-thermic appliances of a kind used for domestic purposes ; electric heating resistors , other than those of heading No 8545 :  Electro-thermic hair-dressing or hand-drying apparatus :   Hair dryers :    Other 8517 ex 8517 10 00 ex 8517 30 00 ex 8517 40 00 8517 90 8517 90 10 8517 90 91 8525 8525 10 ex 8525 10 90 8525 20 ex 8525 20 90 Electrical apparatus for line telephony or line telegraphy , including such apparatus for carrier-current , line systems :  Telephone sets :  Automatic electronic telephone sets , excluding parts thereof  Telephonic or telegraphic switching apparatus :  Telephonic apparatus , excluding telephones , hand-sets and parts thereof  Other apparatus , for carrier-current line systems :  Telephonic apparatus , excluding telephones , hand-sets and parts thereof  Parts :   Of apparatus of subheading 8517 40  - Other :    Of telephonic apparatus Transmission apparatus for radio-telephony , radio-telegraphy , radio-broadcasting or television , whether or not incorporating reception apparatus or sound recording or reproducing aparatus ; television cameras :  Transmission apparatus :   Other :  Using the HF and MF bands  Transmission apparatus incorporating reception apparatus :   Other :  Using the VHF band  Portable mounts for VHF transmitter-receivers 8527 8527 90 ex 8527 90 99 Reception apparatus for radio-telephony , radio-telegraphy or radio-broadcasting , whether or not combined , in the same housing , with sound recording or reproducing apparatus or a clock :  Other apparatus :   Other :    Other :  Radiotelegraphic arid radiotelephonic receivers :  Using the VLF , LF , MF and HF bands 11 . 12 . 87 Official Journal of the European Communities No L 348 / 71 CN code Description 8530 8530 80 00 ex 8530 90 00 Electrical signalling , safety or traffic control equipment for railways , tramways , roads , inland waterways , parking facilities , port installations or airfields (other than those of heading No 8608 ):  Other equipment  Parts :  Excluding equipment for railways and parts thereof 8531 8531 20 8531 20 90 8531 80 8531 80 90 ex 8531 90 00 Electric sound or visual signalling apparatus ( for example , bells , sirens , indicator panels , burglar or fire alarms ), other than those of heading No 8512 or 8530 :  Indicator panels incorporating liquid crystal devices ( LCD ) or light emitting diodes (LED ):   Other  Other apparatus :   Other :  Parts :  Excluding burglar , fire and similar alarms ex 8537 Boards , panels ( including numerical control panels ), consoles , desks , cabinets and other bases , equipped with two or more apparatus of heading No 8535 or 8536 , for electric control or the distribution of electricity , including those incorporating instruments or apparatus of Chapter 90 , other than switching apparatus of heading No 8517 :  Switchboards and control panels :  Fitted with apparatus and instruments :  For industrial applications other than for telecommunications and instrument applications :  Not less than 1 000 V , including removable cells with switches or circuit breakers , for metal-clad transformers  1 000 V or less 8544 8544 11 ex 8544 11 10 8544 49 ex 8544 49 10 ex 8544 49 90 Insulated ( including enamelled or anodized ) wire , cable ( including coaxial cable ) and other insulated electric conductors , whether or not fitted with connectors ; optical fibre cables , made up of individually sheated fibres , whether or not assembeld with electric conductors or fitted with connectors :  Winding wire :   Of copper :    Lacquered or enamelled :  Copper winding wire , varnished or lacquered , of a diameter of 0,40 mm or more but not exceeding 1,20 mm (class F , grades I and II )  Other electric conductors , for a voltage not exceeding 80 V :   Other :    Insulated with plastic material :  Wires , cables for power distribution , rated at 69 kV or less , not ready for connectors to be fitted or already provided with connectors , insulated with polyethylene , excluding winding wire    Insulated with other materials :  Wires , cables for power distribution , rated at 69 kV or less , not ready for connectors to be fitted or already provided with connectors , insulated with polyethylene , excluding winding wire 8703 Motor cars and other motor vehicles principally designed for the transport of persons ( other than those of heading No 8702), including station wagons and racing cars :  Other vehicles , with spark-ignition internal combustion reciprocating piston engine : No L 348 / 72 Official Journal of the European Communities 11 . 12 . 87 CN code Description 8703 23 ex 8703 23 10 8703 32 ex 8703 32 10   Of a cylinder capacity exceeding 1 500 cm 3 but not exceeding 3 000 cm3 :    New :  With four-wheel drive , a ground clearance exceeding 205 mm , an unladen weight of more than 1 350 kg but less than 1 900 kg , total weight of 1 950 kg or more but not exceeding 3 600 kg , a spark-ignition engine of a cylinder capacity ofmore than 1 560 cc but less than 2 900 cc or a compression-ignition engine with a cylinder capacity of more than 1 980 cc but less than 2 500 cc  Other vehicles , with compression-ignition internal combustion piston engine ( diesel or semi-doesel ):   Of a cylinder capacity exceeding 1 500 cm3 but not exeedding 2 500 cm 3 :    New: - With four-wheel drive , a ground clearance exceeding 205 mm , an unladen weight of more than 1 350 kg but less than 1 900 kg , total weight of 1 950 kg or more but not exceeding 3 600 kg , a spark ignition engine of a cylinder capacity of more than 1 560 cc but less than 2 900 cc or a compression ignition engine with a cylinder capacity of more than 1 980 cc but less than 2 500 cc Motor vehicles for the transport of goods :  Other , with compression-ignition internal combustion piston engine ( diesel or semi-diesel ):   Of a gross vehicle weight not exceeding 5 tonnes :    Other :     With engines of a cylinder capacity not exceeding 2 500 cm 3 :      New : 8704 8704 21 ex 8704 21 31  With four-wheel drive , a ground clearance exceeding 205 mm , an unladen weight of more than 1 "350 kg but less than 1 900 kg , total weight of 1 950 kg or more but not exceeding 3 600 kg , a compression-ignition engine with a cylinder capacity of more than 1 980 cc but less than 2 500 cc Other , with spark-ignition internal combustion piston engine :  Of a gross vehicle weight not exceeding 5 tonnes :   Other :    With engines of a cylinder capacity not exceeding 2 800 cm 3 :     New: 8704 31 ex 8704 31 91 8708 8708 70 ex 8708 70 99 8708 80 ex 8708 80 90 - With four-wheel drive , a ground clearance exceeding 205 mm , an unladen weight of more than 1 350 kg but less than 1 900 kg , total weight of 1 950 kg or more but not exceeding 3 600 kg , a spark-ignition engine of a cylinder capacity of more than 1 560 cc but less than 2 900 cc Parts and accessories of the motor vehicles of heading Nos 8701 to 8705 :  Road wheels and parts and accessories thereof:   Other :    Other :  Wheel-balancing weights  Suspensionshock-absorbers :   Other :  Pistons and rod-guides for shock absorbers , obtained by sintering  Other parts and accessories :   Other :    Other :     Other :  Parts and accessories , obtained by sintering , other than parts and accessories for bodies , complete gearboxes , complete rear axles with differentials , wheels , wheel parts and accessories , non-driving axles , and disc-brake pad assemblies 8708 99 ex 8708 99 99 11 . 12 . 87 No L 348 / 73Official Journal of the European Communities CN code Description 8714 8714 93 ex 8714 93 90 8714 96 ex 8714 96 30 ex 8714 96 90 . 8714 99 ex 8714 99 50 Parts and accessories of vehicles of heading Nos 8711 to 8713 :  Other :   Hubs , other than coaster braking hubs and hub brakes , and free-wheel sprocket-wheels :    Free-wheel sprocket-wheels :  Toothed wheels , obtained by sintering   Pedals and crank-gear and parts thereof:    Crank-gear :  Toothed wheels , obtained by sintering    Parts :  Toothed wheels , obtained by sintering   Other :    Derailleur gears :  Toothed wheels , obtained by sintering 9017 9017 20 9017 20 11 ex 9017 20 19 ex 9017 90 00 9018 9018 31 ex 9018 31 10 Drawing , marking-out or mathematical calculating instruments ( for example , drafting machines , pantographs , protractors , drawing sets , slide rules , disc calculators ); instruments for measuring length , for use in the hand ( for example , measuring rods and tapes , micrometers , callipers ), not specified or included elsewhere in this chapter :  Other drawing , marking-out or mathematical calculating instruments :   Drawing instruments :    Drawing sets    Other :  Compasses  Parts and accessories :  Extension for compasses , mathematical drawing pens and similar instruments Instruments and appliances used in medical , surgical , dental or veterinary sciences , including scintigraphic apparatus , other electro-medical apparatus and sight-testing instruments :  Syringes , needles , catheters , cannulae and the like :   Syringes , with or without needles :    Of plastic 9026 9026 20 ex 9026 20 10 9026 20 30 9026 20 51 ex 9026 20 59 ex 9026 20 90 9028 9028 30 Instruments and apparatus for measuring or checking the flow , level , pressure or other variables or liquids or gases ( for example , flow meters , level gauges , manometers , heat meters ), excluding instruments and apparatus of heading No 9014 , 9015 , 9028 or 9032 :  For measuring or checking pressure :   For use in civil aircraft :  Pressure gauges   Other :    Electronic    Other :     Spiral or metal diaphragm type pressure gauges :      Appliances for measuring and non-automatically regulating tyre pressure      Other :  Pressure gauges     Other :  Pressure gauges Gas , liquid or electricity supply or production meters , including calibrating meters therefor :  Electricity meters :   For alternating current : No L 348 / 74 11 . 12 . 87Official Journal of the European Communities CN code Description ex 9028 30 11 ex 9028 30 19 ex 9028 30 90 9030    ror singie-pnase :  Instruments for controlling and regulating industrial electricity generating , transmission and consumption systems    For multi-phase :  Instruments for controlling and regulating industrial electricity generating , transmission and consumption systems   Other :  Instruments for controlling and regulating industrial electricity generating , transmission and consumption systems Oscilloscopes , spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities , excluding meters of heading No 9028 ; instruments and apparatus for measuring or detecting alpha , beta ,' gamma , X-ray , cosmic or other ionizing radiations :  Other instruments and apparatus , for measuring or checking voltage , current , resistance or power , without a recording device :   Multimeters :    For use in civil aircraft :  Ammeters , voltmeters and wattmeters    Other :  Ammeters , voltmeters and wattmeters   Other :    For use in civil aircraft    Other :     Electronic :  Ammeters , voltmeters and wattmeters     Other :      Voltmeters      Other :  Ammeters and wattmeters Automatic regulating or controlling instruments and apparatus :  Manostats :   Other :  Regulators 9030 31 ex 9030 31 10 ex 9030 31 90 9030 39 9030 39 10 ex 9030 39 30 9030 39 91 ex 9030 39 99 9032 9032 20 ex 9032 20 90 9405 9405 91 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs , illuminated name-plates and the like , having a permanently fixed light source , and parts thereof not elsewhere specified or included :  Parts : ^   Of glass :    Articles for electrical lighting fittings (excluding searchlights and spotlights ):     Facetted glass , plates , balls , pear-shaped drops , flower-shaped pieces , pendants and similar articles for trimming chandeliers :  Of coloured , matt , engraved , irisated , cut , marbled , opaque , opaline or painted glass or of moulded glass , with hollows or protruding parts     Other ( for example , diffusers , ceiling lights , bowls , cups , lampshades , globes , tulip-shaded pieces ):  Lamp glasses ex 9405 91 11 ex 9405 91 19  Other , of coloured , matt , engraved , irisated , cut , marbled , opaque , opaline or painted glass or of moulded glass , with hollows or protruding parts 11 . 12 . 87 Official Journal of the European Communities No L 348 / 75 CN code Description ex 9405 91 90 9606 ex 9606 21 00 ex 9606 22 00 ex 9606 29 00 ex 9606 30 00  - - Other :  Of coloured , matt , engraved , irisated , cut , marbled , opaque , opaline or painted glass or of moulded glass , with hollows or protruding parts Buttons , press-fasteners , snap-fasteners , and press-studs , button moulds and other parts of these articles ; button blanks :  Buttons :   Of plastic , not covered with textile material :  Excluding cuff-links , collar studs , shirt studs and other such articles of faience , glass , silk or other textile fibres   Of base metal , not covered with textile material :  Excluding cuff-links , collar studs , shirt studs and other such articles of faience , glass , silk or other textile fibres   Other :  Excluding cuff-links , collar studs , shirt studs and other such articles of faience , glass , silk or other textile fibres  Button moulds and other parts of buttons ; button blanks :  Excluding cuff-links , collar studs , shirt studs and other such articles of faience , glass , silk or other textile fibres 11 . 12 . 87No L 348 / 76 Official Journal of the European Communities ANNEX IV (b) . List of goods referred to in the second subparagraph of Article 8 ( 3 ) ( b ) CN code Description 0403 0403 90 0403 90 91 0403 90 93 0403 90 99 1519 ex 1519 20 00 Buttermilk , curdled milk and cream , yogurt , kephir and other fermented or acidified milk and cream , whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit , nuts or cocoa :  Other :   Flavoured or containing added fruit OP cocoa :    Other , of a milk fat content , by weight :     Not exceeding 3 %     Exceeding 3 % but not exceeding 6 %     Exceeding 6% Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty alcohols :  Acid oils from refining  Products obtained from pine wood containing 90 % or more by weight of fatty acid 1704 1704 10 1704 10 11 1704 10 19 1719 10 91 1704 10 99 1704 90 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 Sugar confectionery ( including white chocolate ), not containing cocoa :  Chewing gum , whether or not sugar-coated :  - Containing less than 60% by weight of sucrose ( including invert sugar expressed as sucrose ):    Gum in strips :    Other   Containing 60% or more by weight of sucrose ( including invert sugar expressed as sucrose ):    Gum in strips    Other  Other :   White chocolate   Other :    Pastes , including marzipan , in immediate packings of a net content of 1 kg or more    Throat pastilles and cough drops    Sugar-coated ( panned ) goods    Other :     Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery     Boiled sweets whether or not filled     Toffees , caramels and similar sweets    - Other :      Compressed tablets     - Other 1901 1901 10 00 1901 20 00 1901 90 1901 90 90 Malt extract ; food preparations of flour , meal , starch or malt extract , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 % , not elsewhere specified or included ; food preparations of goods of heading Nos 0401 to 0404 , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10% , not elsewhere specified or included :  Preparations for infant use , put up for retail sale  Mixes and doughs for the preparation of bakers' wares of heading No 1905  Other :   Other 11 . 12 . 87 Official Journal of the European Communities No L 348 / 77 CN code Description 1902 1902 11 00 1902 19 1902 20 1902 20 91 1902 20 99 1902 30 1902 40 Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni , couscous , whether or not prepared :  Uncooked pasta , not stuffed or otherwise prepared :   Containing eggs   Other  Stuffed pasta , whether or not cooked or otherwise prepared :   Other :  -  Cooked    Other  Other pasta  Couscous 1904 1904 10 1904 10 10 1905 1905 10 00 ex 1905 40 00 1905 90 1905 90 10 1905 90 20 1905 90 30 2001 2001 90 2001 90 40 2004 2004 10 2004 10 91 2005 2005 20 2005 20 10 Prepared foods obtained by the swelling or roasting of cereals or cereal products ( for example , corn flakes ); cereals , other than maize (corn ), in grain form , pre-cooked or otherwise prepared :  Prepared foods obtained by the swelling or roasting of cereals or cereal products :   Obtained from maize Bread , pastry , cakes , biscuits and other bakers' wares , whether or not containing cocoa ; communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products :  Crispbread  Rusks , toasted bread and similar toasted products :  Bolacha capitao ( Ships' biscuits )  Other :   Matzos   Communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products   Other :    Bread , not containing added honey , eggs , cheese or fruit , and containing by weight in the dry matter state not more than 5 % of sugar and not more than 5 % of fat Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid :  Other :   Yams , sweet potatoes and similar edible parts of plants containing 5% or more by weight of starch Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen :  Potatoes :   Other :    In the form of flour , meal or flakes Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen :  Potatoes :   In the form of flour , meal or flakes 2008 2008 11 2008 11 10 2008 91 00 Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Nuts , groundrnuts and other seeds , whether or not mixed together :   Ground-nuts :    Peanut butter  Other , including mixtures other than those of subheading 2008 19   Palm hearts No L 348 / 78 Official Journal of the European Communities 11 . 12 . 87 CN code Description 2008 99 2008 99 91  2008 99 99   Other :    Not containing added spirit :     Not containing added sugar :      Yams , sweet potatoes and similar edible parts of plants , containing 5 % or more by weight of starch      Other 2101 2101 10 2101 10 91 2101 10 99 2101 20 2101 20 10 210120 90 2106 , 2106 10 2106 90 2106 90 99 Extracts , essences and concentrates , of coffee , tea or mate and preparations with a basis of these products or with a basis of coffee , tea or mate ; roasted chicory and other roasted coffee subsitutes , and extracts , essences and concentrates thereof:  Extracts , essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee :   Preparations :    Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5 % milk fat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch    Other  Extracts , essences and concentrates , of tea or mate , and preparations with a basis of these extracts , essences or concentrates , or with a basis of tea or mate :   Containing no milk fats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1 ,5 % milk fat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch   Other Food preparations not elsewhere specified or included :  Protein concentrates and textured protein substances :  Other :   Other :   - Other 2208 2208 90 2208 90 55 ex 2208 90 79 Undenaturated ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits , liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages :  Other :   Arrack , in containers holding :    2 litres or less :     Liqueurs    More than 2 litres :     Liqueurs and other spirituous beverages :  Liqueurs ex 3102 3505 3505 20 3505 20 10 Mineral or chemical fertilizers , nitrogenous :  Excluding urea , whether or not in aqueous solution , sodium nitrate , ammonium nitrate , calcium nitrate containing not more than 16% by weight of nitrogen , calcium nitrate-magnesium nitrate , and calcium cyanimide containing not more than 45 % by weight of nitrogen when dry and anhydrous Dextrins and other modified starches ( for example , pre-gelatinized or esterified starches ); glues based on starches , or on dextrins or other modified starches :  Glues :   Containing , by weight , less than 25 % of starches or dextrins or other modified starches 11 . 12 . 87 Official Journal of the European Communities No L 348 / 79 CN code Description 3505 20 30 3505 20 50 3505 20 90 3909 ex 3909 40 00 ex 3914 00 00 4811 4811 90 00 ex 4811 90 90 5503 ex 5503 20 00   Containing , by weight , 25 % or more but less than 55 % of starches or dextrins or other modified starches   Containing by weight , 55 % or more but less than 80 % of starches or dextrins or other modified starches .   Containing by weight 80% or more of starches or dextrins or other modified starches Amino-resins , phenolic resins and polyurethanes , in primary forms :  Phenolic resins :  Resins , exluding those of the 'Novolaque' type Ion-exchangers based on polymers of heading Nos 3901 to 3913 , in primary forms  Phenoplasts , excluding those of the 'Novolaque' type Paper , paperboard , cellulose wadding and webs of cellulose fibres , coated , impregnated , covered , surface-coloured , surface-decorated or printed , in rolls or sheets , other than goods of heading No 4803 , 4809 , 4810 or 4818 :  Other paper , paperboard , cellulose wadding and webs of soft cellulose :   Other :  Flocked paper and paperboard Synthetic staple fibres , not carded , combed or otherwise processed for spinning :  Of polyesters :  Of polyester , less than 65 mm long and with a tensile strength greater than 53 cN/ tex 5603 00 ex 5603 00 10 5903 5903 10 ex 5903 10 90 5903 90 ex 5903 90 91 ex 5903 90 99 ex 5907 00 00 Non-wovens , whether or not impregnated , coated , covered or laminated :  Coated or covered :  Bonded fibre fabrics and similar bonded yarn fabrics , in the piece or simply cut to rectangular shape , flocked Textile fabrics impregnated , coated , covered or laminated with plastics , other than those of heading No 5902 :  With polyvinyl chloride :   Coated , covered or laminated :  Not impregnated , flocked with polyvinyl chloride  Other :   Coated , covered or laminated :    With cellulose derivatives or other plastics , with the fabric forming the right side :  Not impregnated , other than those the textile material of which forms the coating , flocked with preparations of cellulose derivatives or of other artificial plastic materials excluding polyurethane    Other :  Not impregnated , other than those the textile material of which forms the coating , flocked with preparations of cellulose derivatives or of other artificial plastic materials excluding polyurethane Textile fabrics otherwise impregnated , coated or covered ; painted canvas being theatrical scenery , studio back-cloths or the like :  Flocked 6802 ex 7004 Worked monomental or building stone (except slate ) and articles therefor , other than goods of heading No 6801 ; mosaic cubes and the like , of natural stone ( including slate ), whether or not on a backing ; artificially coloured granules , chippings and powder , of natural stone ( including slate ) Drawn glass and blown glass , in sheets , whether or not having an absorbent or reflecting layer , but not otherwise worked :  Not more than 3 mm thick 11 . 12 . 87No L 348 / 80 Official Journal of the European Communities CN code Description 7005 ex 7020 00 ex 7217 ex 7223 00 ex 7229 ex 7304 Float glass and surface ground or polished glass , in sheets , whether or not having an absorbent or reflecting layer , but not otherwise worked :  Not wired , not more than 5 mm thick  Floated glass , not wired , excluding glass which is surface ground but not further worked , more than 2 mm but not more than 10 mm thick Other articles of glass :  Of coloured , dull , etched or engraved , iridescent , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollowed or raised relief Wire of iron or non-alloy steel :  Not coated with textiles  Not coated with textiles or with other metals and not referred to in subheading ( a ) of the additional note to this chapter Wire of stainless steel :  Not coated with textiles or with other metals and not referred to in subheading ( a ) of the additional note to this chapter Wire of other alloy steel :  Not coated with textiles or with other metals and not referred to in subheading ( a ) of the additional note to this chapter Tubes , pipes and hollow profiles , seamless , of iron ( other than cast iron ) or steel :  Straight and of uniform wall-thickness , of a maximum length of 4,50 m , of alloy steel containing by weight not less than 0,90% but not more than 1,15 % of carbon , not less than 0,50% but not more than 2% of chromium and not more than 0,50% of molybdenum  Excluding tubes and pipes which are unworked , painted , varnished , enamelled or otherwise prepared ( including Mannesmann tubes and tubes produced by swaging ) whether or not fitted with joints or collars , but not further worked , seamless Sanitary ware and parts thereof , of iron or steel :  Baths :   Other :  Of iron or steel sheet not more than 3 mm thick , enamelled Pumps for liquids , whether or not fitted with a measuring device ; liquid elevators :  Centrifugal pumps , dipped , excluding dosing pumps Refrigerators , freezers and other refrigerating or freezing equipment , electric or other ; heat pumps other than air-conditioning machines of heading No 8415 :  Refrigerators and refrigerating equipment ( excluding parts thereof), for use in civil aircraft :  Ice-boxes and other refrigerator bodies imported with their refrigerating equipment , weighing more than 200 kg each  Refrigerators of a capacity of more than 340 litres excluding parts thereof  Other , excluding evaporators and condensers other than those for the household type Household or laundry-type washing machines , including machines which both wash and dry :  Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg ; domestic wringers :  Clothes-washing machines , excluding parts thereof Electric motors and generators (excluding generating sets ):  Asynchronous three-phased motors ; single-phased motors , generators and converters ( rotary or static ), excluding rectifiers , not weighing more than 100 kg each  Synchronous motors of an output of not more than 18 watts 7324 ex 7324 29 00 ex 8413 ex 8418 ex 8450 ex 8501 11 . 12 . 87 Official Journal of the European Communities No L 348 / 81 CN code Description ex 8502 ex 8504 ex 8506 } Electric generating sets and rotary converters :  Generating machines and rotary converters , weighing not more than 100 kg each Electrical transformers , static converters ( for example , rectifiers ) and inductors :  Static converters , weighing more than 100 kg each , and rectifiers , other than those specially designed for soldering  Three-Phased transformers , without liquid dielectric , of an output of not less than 50 kVA and not more than 2 500 kVA  Instrument transformers ; other transformers weighing not more than 500 kg each ; static converters ( excluding rectifiers ), weighing not more than 100 kg each Primary cells and primary batteries :  Dry cells 8516 8516 50 00 8516 60 8516 60 10 8516 60 51 8516 60 59 - 8516 60 70 8516 60 80 ex 8516 60 90 Electric instantaneous or storage water heaters and immersion heaters ; electric space-heating appartus and soil-heating apparatus ; electro-thermic hair-dressing apparatus ( for example , hair dryers ; hair curlers , curling tong heaters ) and hand dryers ; electric smoothing irons ; other electro-thermic appliances of a kind used for domestic purposes ; electric heating resistors , other than those of heading No 8545 :  Microwave ovens  Other ovens ; cookers , cooking plates , boiling rings ; grillers and roasters :   Cookers ( incorporating at least an oven and a hob )   Cooking plates , boiling rings and hobs :    Hobs for building-in    Other   Grillers and roasters   Ovens for building-in   Other :  Electric cooking stoves , ranges , ovens and food warmers (excluding parts thereof), for use in civil aircraft  Portable stoves , cookers , stoves and similar cooking appliances for domestic use 8517 8517 10 00 8517 30 00 8517 40 00 8517 81 8517 81 10 8517 81 90 8517 90 8517 90 10 ex 8517 90 91 Electric apparatus for line telephony or line telegraphy , including such apparatus for carrier-current line systems :  Telephone sets  Telephonic or telegraphic switching apparatus  Other apparatus , for carrier-current line systems  Other apparatus :   Telephonic :    Entry-phone systems    Other  Parts :   Of apparatus of subheading 8517 40 00 (   Other :    Of telephonic apparatus :  Telephone apparatus ; telephone receivers and parts thereof 8535 ex 8535 10 00 Electrical apparatus for switching or protecting electrical circuits , or for making connections to or in electrical circuits ( for example , switches , fuses , lighting arresters , voltage limiters , surge suppressors , plugs , junction boxes ), for a voltage exceeding 1 000 V :  Fuses :  Fuses , from 6 kV to 36 kV inclusive , of the HT type  Automatic circuit breakers : No L 348 / 82 Official Journal of the European Communities 11 . 12 . 87 CN code Description ex 8535 21 00 ex 8535 29 00 8535 30 ex 8535 30 10 ex 8535 30 90   For a voltage of less than 72,5 kV :  Automatic switches , circuit-breakers and contact-makers , weighing more than 3 kg but not more than 500 kg each , excluding parts thereof   Other :  Automatic switches , circuit-breakers and contact-makers , weighing more than 3 kg but not more than 500 kg each , excluding parts thereof  Isolating switches and make-and-break switches :   For a voltage of less than 72,5 kV :  For industrial use , excluding equipment for making connections :  Of 1 000 V or more :  Disconnecting switches and make-and-break switches , including those operating line switches from 1 kV to 60 kV exclusive   Other :  For industrial use , excluding equipment for making connections :  Of 1 000 V or more :  Disconnecting switches and make-and-break switches including those operating line switches from 1 kV to 60 kV exclusive 8536 ex 8536 10 00 8536 20 ex 8536 20 10 ex 8536 20 90 ex 8536 50 00 ex 8539 Electrical apparatus for switching or protecting electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses surge suppressors , plugs sockets , lamp-holders , junction boxes ), for a voltage not exceeding 1 000 V :  Fuses :  NH type fuses  Automatic circuit breakers :   For a current not exceeding 63 A :  Automatic switches , circuit-breakers and contact-makers , weighing more than 3 kg but not more than 500 kg each , excluding parts thereof   For a current exceeding 63 A :  Automatic switches , circuit-breakers and contact-makers , weighing more than 3 kg but not more than 500 kg each , excluding parts thereof  Other switches :  For industrial use , excluding equipment for making connections :  Of less than 1 000 V :  Three or four-pole double break switches , from 63 A to 1 000 A Electric filament or discharge lamps , including sealed-beam lamps units and ultraviolet or infra-red lampS ; arc-lamps :  Filament lamps for lighting  Other lamps :  For lighting  Parts :  Electric lamps for lighting ex 8544 Insulated ( including enamelled or anodized ) wire , cable ( including coaxial cable ) and other insulated electric conductors , whether or not fitted with connectors ; optical fibre cables , made up of individually sheathed fibres , whether or not assembled with electric conductors or fitted with connectors :  With a metal sheath , whether or not covered with other materials , excluding coaxial and submarine cables 11 . 12 . 87 Official Journal of the European Communities No L 348 / 83 ANNEX V List of goods refered to in the first indent of Article 11 ( 1 ) ( a ) CN code Description Rate of compensatory levy 0305 0305 59 ex 0305 59 50 0305 63 00 0306 0306 11 00 0306 12 0306 12 10 0306 12 90 0306 21 00 0306 22 0306 22 10 0306 22 91 0306 22 99 0307 0307 31 0307 31 10 0307 31 90 0307 39 0307 39 10 0307 39 90 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process ; fish meal fit for human consumption :  Dried fish , whether or not salted but not smoked :   Other :    Anchovies (Engraulis spp .)  put up in barrels or other containers of a net capactiy of 1 0 kg or more  Fish , salted but not dried or smoked and fish in brine :   Anchovies (Engraulis spp .) Crustaceans , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; crustaceans , in shell , cooked by steaming or by boiling in water , whether or not chilled , frozen , dried , salted or in brine :  Frozen :   Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp ., Jasus spp .)   Lobsters (Homarus spp .): Whole    Other  Not frozen   Rock lobster and other sea crawfish ( Palinurus spp ., Panulirus spp ., Jasus spp .)   Lobsters {Homarus spp .):    Live    Other : Whole     Other Molluscs , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; aquatic invertebrates other than crustaceans and molluscs , live , fresh , chilled , frozen , dried , salted or in brine :  Mussels (Mytilus spp ., Perna spp .):   Live , fresh or chilled :    Mytilus spp .    Perna spp .   Other :    Mytilus spp .    Perna spp . (') n ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 3 ) ( 3 ) ( 3 ) ( 3 ) 0709 0709 60 0709 60 99 0710 0710 80 . 0710 80 59 0711 Other vegetables , fresh or chilled :  Fruits of the genus Capsicum or of the genus Pimenta :   Other :    Other Vegetables ( uncooked or cooked by steaming or boiling in water ), frozen :  Other vegetables :   Fruits of the genus Capsicum or of the genus Pimenta :    Other Vegetables provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption : c ) 0 ) No L 348 / 84 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of compensatory levy 0711 90 0711 90 10 0713 0714 0714 90 0714 90 90  Other vegetables ; mixtures of vegetables :   Vegetables :    Fruits of the genus Pimenta, excluding sweet peppers Dried leguminous vegetables , shelled , whether or not skinned or split Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and similar roots and tubers with high starch or inulin content , fresh or dried , whether or not sliced or in the form of pellets ; sago pith :  Other :   Other (') H (') 0801 0801 10 0802 0802 31 00 0802 32 00 0802 90 0802 90 10 0804 0804 10 00 0804 20 ex 0804 20 90 0804 40 0804 50 00 0806 ex 0806 20 Coconuts , Brazil nuts and cashew nuts , fresh or dried , whether or not shelled or peeled :  Coconuts Other nuts fresh or dried , whether or not shelled or peeled :  Almonds :   In shell Shelled  Other :   Pecans Dates , figs , pineapples , avocados , guavas , mangoes and mangosteens , fresh or dried :  Dates  Figs :   Dried :  In immediate containers of a net capacity of 15 kg or less , imported in accordance with a tariff quota  Avocados  Guavas , mangoes and mangosteens Grapes , fresh or dried :  Dried :  In immediate containers of a net capacity of 2 kg or less :  Imported in accordance with a tariff quota (') ¢ ( 4 ) ( 4 ) ( 4 ) V ) ( 2 ) 0 ) (') ( 2 ) 0813 0813 10 00 0813 30 00 0813 40 0813 40 10 0813 40 30 0813 40 50 0813 40 90 0813 50 0813 50 11 Fruit , dried , other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter :  Apricots  Apples  Other fruit :   Peaches , including nectarines   Pears   Papaws ( papayas )   Other  Mixtures of nuts or dried fruits of this chapter :   Fruit salads of dried fruit , other than that of heading Nos 0801 to 0806 :    Not containing prunes n (") (') ( ¢) (') (') (') 11 . 12 . 87 Official Journal of the European Communities No L 348 / 85 CN code Description Rate of compensatory levy 0902 0902 10 00 0902 30 00 Tea :  Green tea ( not fermented ) in immediate packings of a content not exceeding 3 kg  Black tea ( fermented ) and partly fermented tea , in immediate packings of a content not exceeding 3 kg (') (') 0904 0904 11 0904 11 90 0904 12 00 0904 20 0904 20 39 0904 20 90 0909 0909 10 0909 10 10 0909 10 90 0909 30 0909 30 19 0909 30 90 0909 40 0909 40 19 0909 40 90 0909 50 0909 50 19 0909 50 90 Pepper of the genus Piper ; dried or crush or ground fruits of the genus Capsicum or of the genus Pimenta:  Pepper :   Neither crushed nor ground :    Other   Crushed or ground  Fruits of the genus Capsicum or of the Genus Pimenta, dried or crushed or ground :   Neither crushed nor ground :    Other :     Other   Crushed or ground Seeds of anise , badian , fennel , coriander , cumin , caraway or juniper :  Seeds of anise or badian :   Seeds of anise   Seeds of badian  Seeds of cumin :   Neither crushed nor ground :    Other   Crushed or ground  Seeds of caraway :   Neither crushed nor ground :    Other   Crushed or ground  Seeds of fennel or juniper :   Neither crushed nor ground :    Other   Crushed or ground (') ¢ C ) (') C ) 0 ) (") (') (') w o o o 0910 0910 20 0910 20 10 0910 20 90 0910 40 0910 40 13 0910 40 19 0910 40 90 0910 91 0910 91 10 0910 91 90 0910 99 0910 99 91 0910 99 99 Ginger , saffron , turmeric (curcuma), thyme , bay leaves , curry and other spices :  Saffron :   Neither crushed nor ground   Crushed or ground  Thyme ; bay leaves : .   Thyme :    Neither crushed nor ground :     Other    Crushed or ground   Bay leaves  Other spices :   Mixtures referred to in note 1 ( b ) to this chapter :    Neither crushed nor ground    Crushed or ground   Other :    Other :     Neither crushed nor ground     Crushed or ground (&gt;) H o o c ) C ) o n o No L 348 / 86 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of compensatory levy 1106 1106 10 00 1106 30 1106 30 10 1106 30 90 1108 1108 20 00 Flour and meal of the dried leguminous vegetables of heading No 0713 , of sago or of roots or tubers of heading No 0714 ; flour , meal and powder of the products of Chapter 8 :  Flour and meal of the dried leguminous vegetables of heading No 0713  Flour , meal and powder of the products of Chapter 8 :   Of bananas   Other Starches ; inulin :  Inulin (') (') (') ( ») 1209 1209 1 1 00 1209 19 00 1209 22 1209 22 10 1209 22 30 1209 23 1209 23 10 1209 24 00 1209 25 1209 26 00 1209 29 1209 29 11 1209 29 19 1209 29 20 1209 29 30 1209 29 40 1209 30 00 1209 91 1209 91 10 1209 91 90 1209 99 1209 99 91 1209 99 99 Seeds , fruit and spores , of a kind used for sowing :  Beet seed :   Sugar beet seed   Other  Seeds of forage plants , other than beet seed :   Clover (Trifolium spp .) seed :    Red clover (Trifolium pratense L. )    White clover (Trifolium repens L. )   Fescue seed : .    Meadow fescue (Festuca pratensis Huds.) seed and red fescue (Festuca rubra L. )   Kentucky blue grass (Poa Pratensis L. ) seed   Rye grass (Lolium multiflorum Lam., Lolium perenne L. ) seed   Timothy grass seed   Other :    Vetch seed :     Of the species Vicia sativa L.     Other    Seeds of the genus Poa (Poa palustris L. , Poa trivialis L. )    Cocksfoot grass (Dactylis glomerata L. )    Bent grass (Agrostis)  Seeds of herbaceous plants cultivated principally for their flowers  Other :   Vegetable seeds :    Kohlrabi seeds (Brassica oleracea L. var. caulorapa &amp; gongylodes L. )  - - Other  - Other :    Other :     Seeds of plants cultivated principally for their flowers , other than those of subheading 1209 30     Other (') C ) (') (') n (&gt;) o o , c ) o n o o o o c ) o o 1211 Plants and parts of plants ( including seeds and fruits ), of a kind used primarily in perfumery , in pharmacy or for insecticidal , fungicidal or similar purposes , fresh or dried , whether or not cut , crushed or powdered : 11 . 12 . 87 Official Journal of the European Communities No L 348 / 87 CN code Description Rate of compensatory levy 1211 10 00 1211 90 1211 90 10 1211 90 30 1212 1212 10 1212 10 10 1212 10 91 1212 10 99  Liquorice roots  Other :   Pyrethrum ( flowers , leaves , stems , peel and roots )   Tonquin beans Locust beans , seaweeds and other algae , sugar beet and sugar cane , fresh or dried , whether or not ground ; fruit stones and kernels and other vegetable products ( including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption , not elsewhere specified or included :  Locust beans , including locust bean seeds :   Locust beans   Locust bean seeds :    Not decorticated , crushed or ground    Other (') (') H 0 ) (') (') ('.) 1214 1214 90 1214 90 10 1302 1302 20 1302 20 10 1302 20 90 1504 1504 10 . 1504 10 10 1507 1508 1511 1511 10 1511 10 10 Swedes , mangolds , fodder roots , hay , lucerne ( alfalfa ), clover , sainfoin , forage kale , lupines , vetches and similar forage products , whether or not in the form of pellets : Other :   Mangolds , swedes and other fodder roots Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , whether or not modified , derived from veglatable products :  Pectic substances , pectinates and pectates :   Dry   Other Fats and oils and their fractions , of fish or marine mammals , whether or not refined , but not chemically modified :  , Fish-liver oils and their fractions :   Of a vitamin A content not exceeding 2 500 lU / g Soya-bean oil and its fractions , whether or not refined , but not chemically modified Ground-nut oil and its fractions , whether or not refined , but not chemically modified Palm oil and its fractions , whether or not refined , but not chemically modified :  Crude oil :   For technical or industrial uses other than the manufacture of foodstuffs for human' consumption (') ( 3 ) ( 3 ) ( 5 ) ( 5 ) ( 5 ) ( s ) 1512 1513 1514 1515 1516 1516 10 1516 10 10 1516 10 90 Sunflower-seed , safflower or cotton-seed oil and fractions thereof, whether or not refined , but not chemically modified Coconut (copra ), palm kernel or babassu oil and fractions thereof, whether or not refined , but not chemically modified Rape , colza or mustard oil and fractions thereof, whether or not refined , but not chemically modified Other fixed vegetable fats and oils ( including jojoba oil ) and their fractions , whether or not refined , but not chemically modified Animal or vegetable fats and oils and their fractions , partly or wholly hydrogenated , inter-esterified , re-esterified or elaidinized , whether or not refined , but not further prepared :  Animal fats and oils and their fractions :   In immediate packings of a net capacity of 1 kg or less   Other ( 5 ) ( s ) ( 5 ) ( s ) ( 5 ) ( 5 ) No L 348 / 88 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of compensatory levy 1516 20 1516 20 91 1516 20 99 1517 1517 10 ' 1517 10 90 1517 90 1517 90 91 1517 90 99 1518 00 1518 00 31 1518 00 39  Vegetables fats and oils and their fractions :   Other :    In immediate packings of a net capacity of 1 kg or less    Other Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , other than edible fats or oils or their fractions of heading No 1516 :  Margarine , excluding liquid margarine :   Other  Other :   Other :    Fixed vegetable oils , fluid , mixed    Other Animal or vegetable fats and oils and their fractions , boiled , oxidized , dehydrated , sulphurized , blown , polymerized by heat in vacuum or in inert gas or otherwise chemically modified , excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , not elsewhere specified or included :  Fixed vegetable oils , fluid , mixed , for technical or industrial uses other than the manufacture of foodstuffs for human consumption :   Crude   Other ( 5 ) ( 5 ) ( 5 ) ( 5 ) ( 5 ) ( 5 ) ( 5 ) 1605 1605 20 00 1605 30 00 1605 40 00 1605 90 1605 90 10 ex 1605 90 90 Crustaceans , molluscs and other aquatic invertebrates , prepared or preserved :  Shrimps and prawns  Lobster  Other crustaceans  Other :   Molluscs   Other aquatic invertebrates :  Simply boiled in water and shelled excluding Norway lobsters and freshwater crawfish (') (') (') (') (') 2001 ex 2001 10 00 2001 90 2001 90 20 2001 90 50 2001 90 90 2003 2003 10 2003 10 10 2003 10 90 2004 2004 10 2004 10 99 2004 90 Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid :  Cucumbers and gherkins :  Cucumbers  Other :   Fruit of the genus Capsicum other than sweet peppers or pimentos   Mushrooms   Other Mushrooms and truffles , prepared or preserved otherwise than by vinegar or acetic acid :  Mushrooms :   Cultivated   Other Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen :  Potatoes :   Other :    Other  Other vegetables and mixtures of vegetables : (M H ' (!) (') 0 ) (') (') 11 . 12 . 87 Official Journal of the European Communities No L 348 / 89 CN code Description Rate of compensatory levy 2004 90 30 2004 90 95 ex 2004 90 99 2005 2005 10 00 2005 20 2005 20 90 2005 51 00 2005 70 00 2005 90 2005 90 10 2005 90 30 2005 90 50 ex 2005 90 90 2302 2302 50 00   Sauerkraut , capers and olives   Other , including mixtures :    Artichokes    Other :  Excluding artichoke hearts and bottoms , carrots and mixtures Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen :  Homogenized vegetables  Potatoes :   Other  Beans (Vigna spp ., Phaseolus spp .):   Beans , shelled  Olives  Other vegetables and mixtures of vegetables :   Fruit of the genus Capsicum other than sweet peppers or pimentos   Capers   Artichokes  - Other :  Excluding artichoke hearts and bottoms , carrots and mixtures Bran , sharps and other residues , whether or not in the form of pellets derived from the sifting , milling or other working of cereals or of leguminous plants :  Of leguminous plants C ) V ) (') (') w (') (') H H (') n o Rate of compensatory levy : (') ( 2 ) H ( 4 ) ( 5 ) From 1 January 1988 to 31 December 1988 : 68 ; From 1 January 1989 to 31 December 1989 : 74 ; From 1 January 1990 to 31 December 1992 : 100 . From 1 January 1988 to 31 December 1992 : 100 .- From 1 January 1988 to 31 December 1988 : 53 ; From 1 January 1989 to 31 December 1989 : 62 ; From 1 January 1990 to 31 December 1990 : 71 ; From 1 January 1991 to 31 December 1992 : 100 . From 1 January 1988 to 31 December 1988 : 64 ; From 1 January 1989 to 31 December 1989 : 68 ; From 1 January 1990 to 31 December 1990 : 73 ; From 1 January 1991 to 31 December 1995 : 100 . From 1 January 1988 to 31 December 1991 : 0 ; From 1 January 1992 to 31 December 1992 : 35 ; From 1 January 1993 to 31 December 1993 : 50 ; From 1 January 1994 to 31 December 1994 : 67 ; From 1 January 1995 to 31 December 1995 : 100 . No L 348 / 90 Official Journal of the European Communities 11 . 12 . 87 ANNEX VI List of goods referred to in the first indent of Article 11 ( 1 ) ( b ) CN code Description Rate of compensatory levy 0305 0306 0306 11 00 0306 21 00 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process ; fish meal fit for human consumption Crustaceans , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; crustaceans , in shell , cooked by steaming or by boiling in water , whether or not chilled , frozen , dried , salted or in brine :  Frozen :   Rock lobster and other sea crawfish ( Palinurus spp ., Panulirus spp ., Jasus. spp .)  Not frozen :   Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp ., Jasus spp .) 0 ) ( 2 ) ( 2 ) 0603 0604 0710 0711 0712 0713 0713 10 0713 10 90 0713 50 0713 50 90 0713 90 0713 90 90 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed bleached , impregnated or otherwise prepared Foliage , branches and other parts of plants , without flowers or flower buds , and grasses , mosses and lichens , being goods of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared Vegetables ( uncooked or cooked by steaming or boiling in water ), frozen Vegetables provisionally preserved ( for example , by sulphur dioxide gas , in ¢brine , in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption Dried vegetables , whole , cut , sliced , broken or in powder , but not further prepared Dried leguminous vegetables , shelled , whether or not skinned or split :  Peas (Pisum sativum):   Other  Broad beans (Vicia falva var. major) and horse beans (Vicia faba var. equina, Vicia faba var. minor):   Other  Other :   Other (') ¢ (') (') n n o 0 ) . ( 2 ) 0714 0714 90 0714 90 90 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and similar roots and tubers with high starch or inulin content , fresh or dried , whether or not sliced or in the form of pellets ; sago pith :  Other :   Other ( 2 ) 0811 0812 0813 0814 Fruit and nuts , uncooked or cooked by steaming or boiling in water , frozen , whether or not containing added sugar or other sweeting matter Fruit and nuts , provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption Fruit , dried , other than that of heading Nos 0810 to 0806 ; mixtures of nuts or dried fruits of this chapter Peel of citrus fruit or melons ( including watermelons ), fresh , frozen , dried or provisionally preserved in brine , in sulphur water or in other preservative solutions H ( 2 ) ( 2 ) ( 2 ) 11 . 12 . 87 Official Journal of the European Communities No L 348 / 91 CN code Description Rate of compensatory levy 0901 0901 21 00 0901 22 00 0901 30 00 0901 40 00 0904 0906 0907 00 00 0908 0910 Coffee , whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing'coffee in any proportion :  Coffee , roasted :   Not decaffeinated  Decaffeinated  Coffee husks and skins  Coffee substitutes containing coffee Pepper of the genus Piper; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta Cinnamon and Cinnamon-tree flowers Cloves (whole fruit , cloves and stems ) Nutmeg , mace and cardamoms Ginger , saffron , turmeric (curcuma ), thyme , bay leaves , curry and other spices (") - H (') C ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) 1106 1106 10 00 1108 1108 20 00 Flour and meal of the dried leguminous vegetables of heading No 0713 , of sago or of roots or tubers of heading No 0714 ; flour , meal and powder of the products of Chapter 8 :  Flour and meal of the dried leguminous vegetables of heading No 0713 Starches ; inulin :  Inulin 0 ) (') 1211 1212 1212 10 1212 10 10 1212 10 91 .1212 10 99 1212 30 00 1212 99 1212 99 10 Plants and parts of plants ( including seeds and fruits ), of a kind used primarily in perfumery , in pharmacy or for insecticidal , fungicidal or similar purposes , fresh or dried , whether or not cut , crushed or powdered Locust beans , seaweeds and other algae , sugar beet and sugar cane , fresh or dried , whether or not ground ; fruit stones and kernels and other vegetable products ( including unroasted chicory roots of the variety Cichorium intybus sativum ) of a kind used primarily for human consumption , not elsewhere specified or included :  Locust beans , including locust bean seeds :   Locust beans   Locust bean seeds :    Not decorticated , crushed or ground    Other  Apricot , peach or plum stones and kernels  Other :   Other :    Chicory roots ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) 1214 1214 90 1214 90 10 1502 1502 00 91 1502 00 99 - Swedes , mangolds , fodder roots , hay , lucerne ( alfalfa ), clover , sainfoin , forage kale , lupines , vetches and similar forage products , whether or not in the form of pellets :  Other : ¢   Mangolds , swedes and other fodder roots Fats of bovine animals , sheep or goats , raw or rendered , whether or not pressed or solvent-extracted :  Other :   Of bovine animals   Of sheep or goats ( 2 ) (') ( 2 ) No L 348 / 92 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of compensatory levy 1504 1504 10 1504 10 10 1507 1508 Fats and oils and their fractions , or fish or marine mammals , whether or not refined , but not chemically modified :  Fish-liver oils and their fractions :   Of a vitamin A content not exceeding 2 500 IU / g Soya-bean oil and its fractions , whether or not refined , but not chemically modified Ground-nut oil and its fractions , whether or not refined , but not chemically modified ( 3 ) ( 3 ) ( 3 ) 1511 1511 10 1511 10 10 1512 1513 Palm oil and its fractions , whether or not refined , but not chemically modified :  Crude oil :   For technical or industrial uses other than the manufacture of foodstuffs for human consumption Sunflower-seed , safflower or cotton-seed oil and fractions thereof , whether or not refined , but not chemically modified Coconut (copra ), palm kernel or babassu oil and fractions thereof, whether or not refined , but not chemically modified ( 3 ) ( 3 ) ( 3 ) 1514 1515 1516 1516 10 1516 10 10 1516 10 90 1516 20 1516 20 91 1516 20 99 Rape , colza or mustard oil and fractions thereof, whether or not refined , but not chemically modified Other fixed vegetable fats and oils ( including jojoba oil ) and their fractions , whether or not refined , but not chemically modified Animal or vegetable fats and oils and their fractions , partly or wholly hydrogenated , inter-esterified , re-esterified or elaidinized , whether or not refined , but not further prepared :  Animal fats and oils and their fractions :   In immediate packings or a net capacity of 1 kg or less   Other  Vegetable fats and oils and their fractions :   Other :    In immediate packings of a net capacity of 1 kg or less    Other ( 3 ) ( 3 ) ( 3 ) ( 3 ) ( 3 ) ( 3 ) ; 1517 1517 10 1517 10 90 1517 90 1517 90 91 1517 90 99 1518 00 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , other than edible fats or oils or their fractions of heading No 1516 :  Margarine , excluding liquid margarine :   Other  Other :   Other :    Fixed vegetable oils , fluid , mixed    Other Animal or vegatable fats and oils and their fractions , boiled , oxidized , dehydrated , sulphurized , blown , polymerized by heat in vacuum or in inert gas or otherwise chemically modified , excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , not elsewhere specified or included : ( 3 ) ( 3 ) 11 . 12 . 87 Official Journal of the European Communities No L 348 / 93 CN code Description Rate of compensatory levy 1518 00 (Cont'd) 1518 00 31 1518 00 39  Fixed vegetable oils , fluid , mixed , for technical or industrial uses other than manufacture of foodstuffs for human consumption :   Crude .   Other ( 3 ) ( 3 ) 1602 1602 10 00 1602 20 1602 20 10 1602 41 1602 42 1602 49 1602 50 1602 90 1604 1604 12 1604 12 10 1604 12 90 1604 13 1604 13 10 1604 13 90 1604 14 1604 14 10 1604 14 90 1604 15 1604 15 10 1604 15 90 1604 16 00 1604 19 1604 19 10 1604 19 99 Other prepared or preserved meat , meat offal or blood :  Homogenized preparations  Of liver of any animal :   Goose or duck liver  Of swine :   Hams and cuts thereof   Shoulders and cuts thereof   Other , including mixtures  Of bovine animals  Other , including preparations of blood of any animal Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish , whole or in pieces , but not minced :   Herrings :    Filets , raw , coated with batter or breadcrumbs , deep . frozen    Other   Sardines , sardinella and brisling or sprats :    Sardines    Other   Tunas , skipjack and Atlantic bonito (Sarda spp.j :    Tunas and skipjack    Atlantic bonito (Sarda sppj   Maquereaux :    Of the species Scomber scombrus and Scomber japonicus    Of the species Scomber australasicus   Anchovies   Other :    Salmonidae , other than salmon    Other :     Other (') C ) (') (') C ) (') H (') 0 ) ( 4 ) (') (') V ) 0 ) W ( 2 ) (') (') 1604 20 1604 20 10 1604 20 30 1604 20 40 ex 1604 20 50  Other prepared or preserved fish :   Of salmon   Of Salmonidae , other than salmon   Of anchovies   Of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor:  of sardines  of bonito , mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor n c ) o n (') No L 348 / 94 Official Journal of the European Communities 11 . 12 . 87 . CN code Description Rate of compensatory levy 1604 20 70 1604 20 90 1604 30 1604 30 10 1604 30 90   Of tunas , skipjack or other fish of the genus Euthynnus   Of other fish  Caviar and caviar substitutes :   Caviar ( Sturgeon roe )   Caviar substitutes (') (')  (') (') 1801 00 00 1802 00 00 2001 2002 ­ 2003 2004 2004 10 2004 10 99 2004 90 2004 90 30 2004 90 50 2004 90 95 ex 2004 90 99 Cocoa beans , whole or broken , raw or roasted Cocoa shells , husks , skins and other cocoa waste Vegetable , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid Tomatoes prepared or preserved otherwise than by vinegar or acetic acid Mushrooms and truffles , prepared or preserved otherwise than by vinegar or acetic acid Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen : '  Potatoes :   Other :    Other  Other vegetables and mixtures of vegetables :   Sauerkraut , capers and olives   Peas (Pisum sativum) and immature beans of the genus Phaseolus, in pod   Other including mixtures :    Artichokes   - Other :  Asparagus ( 2 ) ( 2 ) (') (') (') (') 0 ) (') (') (') 2005 2005 30 00 2005 40 00 2005 51 00 2005 59 00 2005 60 00 2005 70 00 2005 90 2005 90 10 2005 90 30 2005 90 50 2005 90 90 2006 00 2006 00 90 ' Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen :  Sauerkraut  Peas (Pisum sativum)  Beans ( Vigna spp ., Phaseolus spp . J :  Beans , shelled   Other  Asparagus  Olives  Other vegetables and mixtures of vegetables :   Fruit of the genus Capsicum other than sweet peppers or pimentos   Capers   Artichokes   Other Fruit , nuts , fruit-peel and other parts of plants , preserved by sugar ( drained , glace or crystallized ):  Other :   Other (') (') M . (') (') (') (") (') (') (') (') 2007 2008 Jams , fruit jellies , marmalades , fruit or nut puree and fruit or nut pastes , being cooked preparations , whether or not containing added sugar or other sweetening matter Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included (') (') . 11 . 12 . 87 Official Journal of the European Communities No L 348 / 95 CN code Description Rate of compensatory levy 2009 2301 2302 2307 00 2308 Fruit juices ( including grape must ) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter Flours , meals and pellets , of meat or meat offal , of fish or of crustaceans , molluscs or other aquatic invertebrates , unfit for human consumption ; greaves Bran , sharps and other residues , whether or not in the form of pellets derived from the sifting , milling or other working of cereals or of leguminous plants Wine lees ; argol Vegetable materials and vegetable waste , vegetable residues and by-products , whether or not in the form of pellets , of a kind used in animal feeding , not elsewhere specified or included (') ( 2 ) ( 2 ) ( 2 ) ( 2 ) Rate of compensatory levy : n ( 2 ) t 3 ) t 4 ) From 1 January 1988 to 31 December 1988 : 53 ; From 1 January 1989 to 31 December 1989 : 62 ; From 1 January 1990 to 31 December 1990 : 71 ; From 1 January 1991 to 31 December 1992 : 100 . From 1 January 1988 to 31 December 1988 : 75 ; From 1 January 1989 to 31 December 1992 : 100 . From 1 January 1988 to 31 December 1991 : 0 ; From 1 January 1992 to 31 December 1992 : 35 ; From 1 January 1993 to 31 December 1993 : 50 ; From 1 January 1994 to 31 December 1994 : 67 ; From 1 January 1995 to 31 December 1995 : 100 . From 1 January 1988 to 31 December 1988 : 45 ; From 1 January 1989 to 3'1 December 1989 : 52 ; From 1 January 1990 to 31 December 1990 : 59 ; From 1 January 1991 to 31 December 1991 : 66 ; From 1 January 1992 to 31 December 1992 : 73 ; From 1 January 1993 to 31 December 1995 : 100 . No L 348 / 96 Official Journal of the European Communities 11 . 12 . 87 ANNEX VU List of goods referred to in the first indent of Article 11 ( 2 ) ( a ) CN code Description Rate of compensatory levy 0307 0307 10 0307 10 90 0307 99 ex 0307 99 13 ex 0307 99 90 Molluscs , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; aquatic invertebrates other than crustaceans and molluscs , live , fresh , chilled , frozen , dried , salted or in brine :-  Oysters :   Other  Other :   Other :    Frozen :     Striped venus and other species of the family Veneridae  Carpet shells or grooved carpet shells (Scobicularia plana)    Other :  Carpet shells or grooved carpet shells (Scobicularia plana) H (") (') 0709 0709 90 0709 90 31 0710 0710 80 0710 80 10 0711 0711 20 0711 20 10 0712 0712 90 ex 0712 90 90 Other vegetables , fresh or chilled :  Other :   Olives :    For uses other than the production of oil Vegetables ( uncooked or cooked by steaming or boiling in water ), frozen :  Other vegetables :   Olives Vegetables provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption :  Olives :   For uses other than the production of oil Dried vegetables , whole , cut , sliced , broken or in powder , but not further prepared :  Other vegetables ; mixtures of vegetables :   Other :  Olives ( 2 ) ( 2 ) ( 2 ) ( 2 ) 0713 0802 0802 31 00 0802 32 00 0802 90 0802 90 10 ex 0802 90 90 0804 0804 30 00 Dried leguminous vegetables , shelled , whether or not skinned or split Other nuts , fresh or dried , whether or not shelled or peeled :  Walnuts :   In shell   Shelled  Other :   Pecans   Other :  Pignolia nuts Dates , figs , pineapples , avocados , guavas , mangoes and mangosteens , fresh or dried :  Pineapples ( 3 ) ' ( 4 ) ( 4 ) n n ( 5 ) 1208 1208 10 00 Flours and meals of oil seeds or oleaginous fruits , other than those of mustard :  Of soya beans ( 2 ) 11 . 12 . 87 Official Journal of the European Communities No L 348 / 97 CN code Description Rate of compensatory levy 1211 1211 10 00 1211 90 1211 90 10 1211 90 30 Plants and parts of plants ( including seeds and fruits ), of a kind used primarily in perfumery , in pharmacy or for insecticidal , fungicidal or similar purposes , fresh or dried , whether or not cut , crushed or powdered :  Liquorice roots  Other :   Pyrethrum ( flowers , leaves , stems , peel and roots )   Tonquin beans ( 3 ) ( 3 ) ( 3 ) 1212 1212 10 1212 10 10 1212 10 91 1212 10 99 Locust beans , seaweeds and other algae , sugar beet and sugar cane , fresh or dried , whether or not ground ; fruit stones and kernels and other vegetable products ( including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption , not elsewhere specified or included :  Locust beans , including locust bean seeds :   Locust beans   Locust bean seeds :    Not decorticated , crushed or ground    Other ( 3 ) ( 3 ) ( 3 ) 1302 1302 20 1302 20 10 1302 20 90 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , whether or not modified , derived from vegetable products :  Pectic substances , pectinates and pectates : Dry   Other ( 6 ) ('6 ) 1504 1504 10 1504 10 10 1507 1508 1509 ex 1509 90 00 1510 00 ex 1510 00 90 Fats and oils and their fractions , of fish or marine mammals , whether or not refined , but not chemically modified :  Fish-liver oils and their fractions :   Of a vitamin A content not exceeding 2 500 lU /g Soya-bean oil and its fractions , whether or not refined , but not chemically modified Ground-nut oil and its fractions , whether or not refined , but not chemically modified Olive oil and its fractions , whether or not refined , but not chemically modified :  Other :  For human consumption  Other Other oils and their fractions , obtained , solely from olives , whether or not refined , but not chemically modified , including blends of these oils or fractions with oils or fractions of heading No 1509 : .  Other :  For human consumption  Other ( 3 ) ( 2 ) ( 2 ) ( 8 ) ( 2 ) ( 8 ) ( 2 ) 1511 1511 10 1511 10 10 Palm oil and its fractions , whether or not refined , but not chemically modified :  Crude oil :   For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( 2 ) No L 348 / 98 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of compensatory levy 1511 90 ex 1511 90 11 ( 8 ) ( 2 ) ex 1511 90 19 ( 8 ) ( 2 ) ( 2 ) 1512 1513 1513 19 ex 1513 19 11 ex 1513 19 19 ( 8 ) ( 2 ) ( 8 ) ( 2 )  Other :   Solid fractions :    In immediate packings of a net capacity of 1 kg or less :  For human consumption  Other    Other :  For human consumption  Other Sunflower-seed , safflower or cotton-seed oil and fractions thereof, whether or not refined , but not chemically modified Coconut (copra ), palm kernel or babassu oil and fractions thereof, whether or not refined , but not chemically modified  Coconut (copra ) oil and its fractions :   Other :    Solid fractions :     In immediate packings of a net capacity of 1 kg or less :  For human consumption  Other     Other :  For human consumptiion  Other  Palm Kernel or babassu oil and fractions thereof:   Other :    Solid fractions :     In immediate packings of a net capacity of 1 kg or less :  For human consumption  Other     Other  For human consumption  Other Rape , colza or mustard oil and fractions thereof , whether or not refined , but not chemically modified Other fixed vegetable fats and oils ( including jojoba oil ) and their fractions , whether or not refined , but not chemically modified Animal or vegetable fats and oils and their fractions , partly or wholly hydrogenated , inter-esterified , re-esterified or elaidinized , whether or not refined , but not further prepared :  Animal fats and oils and their fractions :   In immediate packings of a net capacity of 1 kg or less :  For human consumption  Other   Other :  For human consumption  Other  ' Vegetable fats and oils and their fractions :   Other : 8 2 8 2 2 2 1513 29 ex 1513 29 11 ex 1513 29 19 1514 1515 1516 1516 10 ex 1516 10 10 ex 1516 10 90 1516 20 ( 8 ) ( 2 ) ( 8 ) ( 2 ) 11 . 12 . 87 Official Journal of the European Communities No L 348 / 99 CN code Description Rate of compensatory levy ex 1516 20 91 1516 20 99    In immediate packings of a net capacity of 1 kg or less :  For human consumption  Other    Other :  For human consumption  Other ( 8 ) ( 2 ) ( 8 ) ( 2 ) 1517 1517 10 1517 10 90 1517 90 1517 90 91 1517 90 99 1518 00 1518 00 31 1518 00 39 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , other than edible fats or oils or their fractions of heading No 1516 :  Margarine , excluding liquid margarine :   Other  Other :   Other :    Fixed vegetable oils , fluid , mixed    Other Animal or vegetable fats and oils and their fractions , boiled , oxidized , dehydrated , sulphurized , blown , polymerized by heat in vacuum or in inert gas or otherwise chemically modified , excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , not elsewhere specified or included :  Fixed vegetable oils , fluid , mixed , for technical or industrial uses other than the manufacture of foodstuffs for human consumption :   Crude   Other ( 2 ) ( 2 ) ( 2 ) ( 2 ) 1603 00 ex 1603 00 10 ex 1603 00 30 1605 2001 2001 10 00 2001 90 ex 2001 90 90 Extracts and juices of meat , fish or crustaceans , molluscs or other aquatic invertebrates :  In immediate packings of a net capacity of 1 kg or less :  Whale meat extracts  In immediate packings of a net capacity of more than 1 kg but less than 20 kg :  Whale meat extracts Crustaceans , molluscs and other aquatic invertebrates , prepared or preserved Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid :  Cucumbers and gherkins  Other :   Other :  Sweet peppers  Cauliflowers  Olives (') (') (') ( J ) ( 3 ) ( 6 ) ( 2 ) 2002 2004 2004 90 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen : - Other vegetables and mixtures of vegetables : ( 7 ) No L 348 / 100 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of compensatory levy ex 2004 90 30   Sauerkraut , capers and olives :  Capers and olives   Other , including mixtures : (') ex 2004 90 99 -   Other :  Sweet peppers ( 6 ) 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen : 2005 90  Other vegetables and mixtures of vegetables : ex 2005 90 90   Other : 1  - Sweet peppers ( 6 ) 2309 Preparations of a kind used in animal feeding : 2309 90  Other : ex 2309 90 10   Fish or marine mammal solubles :  Fish solubles .(') Rate of compensatory levy : (') From 1 January 1988 to 31 December 1992 : 100 . ( 2 ) From 1 January 1988 to 31 December 1988 : 0 ; From 1 January 1989 to 31 December 1989 : 36 ; From 1 January 1990 to 31 December 1990 : 45 ; From 1 January 1991 to 31 December 1991 : 55 ; From 1 January 1992 to 31 December 1992 : 64 ; From 1 January 1993 to 31 December 1993 : 73 ; From 1 January 1994 to 31 December 1995 : 100 . ( 3 ) From 1 January 1988 to 31 December 1988 : 71 ; From 1 January 1989 to 31 December 1992 : 100 . (*) From 1 January 1988 to 31 December 1988 : 67 ; From 1 January 1989 to 31 December 1989 : 71 ; From 1 January 1990 to 31 December 1994 : 100 . ( 5 ) From 1 January 1988 to 31 December 1988 : 83 ; From 1 January 1989 to 31 December 1994 : 100 . ( 6 ) From 1 January 1988 to 31 December 1988 : 60 ; From 1 January 1989 to 31 December 1989 : 70 ; From 1 January 1990 to 31 December 1993 : 100 . ( 7 ) From 1 January 1988 to 31 December 1988 : 72 ; From 1 January 1989 to 31 December 1990 : 100 . (") From 1 January 1988 to 31 December 1988 : 0 ; From 1 January 1992 to 31 December 1992 : 33 ; From 1 January 1993 to 31 December 1993 : 50 ; From 1 January 1994 to 31 December 1994 : 67 ; From 1 January 1995 to 31 December 1995 : 100 . 11 . 12 . 87 Official Journal of the European Communities No L 348 / 101 ANNEX VIII List of goods referred to in the first indent of Article 11 (2 ) ( b ) CN code Description Rate of compensatory levy 1507 Soya-bean oil and its fractions , whether or not refined , but not chemically modified : 1507 10  Crude oil , whether or not degummed : 1507 10 90   Other (') 1507 90  Other : 1507 90 90   Other (') 1508 Ground-nut oil and its fractions , whether or not refined , but not chemically modified : 1508 10  Crude oil : 1508 10 90   Other C ) 1508 90  Other : 1508 90 90   Other (') 1509 Olive oil and its fractions , whether or not refined , but not chemically modified : ex 1509 90 00  Other :  For human consumption (') 1510 00 Other oils and their fractions , obtained solely from olives , whether or not refined , but not chemically modified , including blends of these oils or fractions with oils or fractions of heading No 1509 : ex 1510 00 90  Other :  For human consumption H 1511 Palm oil and its fractions , whether or not refined , but not chemically modified : 1511 10  Crude oil : 1511 10 90   Other 0 ) 1511 90  Other :   Solid fractions : ex 1511 90 11    In immediate packings of a net capacity of 1 kg or less :  For human consumption H ex 1511 90 19    Other :  For human consumption (')   Other : 1511 90 99    Other (') 1512 Sunflower-seed , safflower or cotton-seed oil and fractions thereof, whether or not refined , but not chemically modified :  Sunflower-seed or safflower oil and fractions thereof: 1512 11   Crude oil :    Other : 1512 11 91     Sunflower-seed oil (") 1512 11 99     Safflower oil H 1512 19   Other :    Other : r ­ 1512 19 91     Sunflower-seed oil n 1512 19 99     Safflower oil  Cotton-seed oil and its fractions : 0 ) No L 348 / 102 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of compensatory levy 1512 21   Crude oil , whether or not gossypol has been removed : 1512 21 90    Other (') 151229   Other : ' 1512 29 90    Other H 1513 Coconut (copra ), palm kernel or babassu oil and fractions thereof, whether or not refined , but not chemically modified :  Coconut (copra ) oil and its fractions : 1513 11   Crude oil :    Other : 1513 11 91     In immediate packings of a net capacity of 1 kg or less 1513 11 99     Other H 1513 19   Other :    Solid fractions : ex 1513 19 11     In immediate packings of a net capacity of 1 kg or less :  For human consumption (') ex 1513 19 19     Other :  For human consumption    Other :     Other : (') 1513 19 91      In immediate packings of a net capacity of 1 kg or less 0 ) 1513 19 99      Other  Palm kernel or babassu oil and fractions thereof: (') 1513 21   Crude oil :    Other : 1513 21 30     In immediate packings of a net capacity of 1 kg or less     Other : ( 1 ) 1513 21 91      Palm kernel oil n 1513 21 99      Babassu oil ( ] ) 1513 29   Other :    Solid fractions : ex 1513 29 11     In immediate packings of a net capacity of 1 kg or less :  For human consumption o ex 1513 29 19     Other :  For human consumption    Other :     Other : o 1513 29 50      In immediate packings of a net capacity of 1 kg or less      Other : H 1513 29 91       Palm kernel oil (') 1513 29 99       Babassu oil (') 1514 Rape , colza or mustard oil and fractions thereof, whether or not refined , but not chemically modified : 1514 90  Other : 1514 90 90   Other 0 ) 1515 Other fixed vegetable fats and oils ( including jojoba oil ) and their fractions , whether or not refined , but not chemically modified :  Linseed oil and its fractions : 11 . 12 . 87 Official Journal of the European Communities No L 348 / 103 CN code Description Rate of compensatory levy 1515 11 00   Crude oil (') 1515 19   Other : 1515 19 90    Other (')  Maize (corn ) oil and its fractions : 1515 21   Crude oil : 1515 21 90    Other (') 1515 29   Other : 1515 29 90    Other (') 1515 50  Sesame oil and its fractions :   Crude oil : 1515 50 19    Other (')   Other : 1515 50 99    Other n 1515 90 ¢  Other :   Tobacco-seed oil and its fractions : 1    Crude oil : 1515 90 29     Other N    Other : 1515 90 39     Other c )   Other oils and their fractions :    Crude oils : -    Other : 1515 90 59      Solid , other ; fluid o '    Other :     Other : 1515 90 99      Solid , other ; fluid (M 1516 Animal or vegetable fats and oils and their fractions , partly or wholly hydrogenated , inter-esterified , re-esterified or elaidinized , whether or not l refined , but not further prepared : 1516 10  Animal fats and oils and their fractions : ex 1516 10 10   In immediate packings of a net capacity of 1 kg or less :  For human consumption (') ex 1516 10 90   Other :  For human consumption (') 1516 20  Vegetable fats and oils and their fractions :   Other : ex 1516 20 91    In immediate packings of a net capacity of 1 kg or less :  For human consumption (') ex 1516 20 99    Other :  For human consumption n 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , other than edible fats or oils or their fractions of heading No 1516 : 1517 90  Other :   Other : 1517 90 91    Fixed vegetable oils , fluid , mixed c ) Rate of compensatory levy : (') From 1 January 1988 to 31 December 1991 : 0 ; From 1 January 1992 to 31 December 1992 : 33 ; From 1 January 1993 to 31 December 1993 : 50 ; From 1 January 1984 to 31 December 1994 : 67 ; From 1 January 1995 to 31 December 1995 : 100 . 11 . 12 . 87No L 348 / 104 Official Journal of the European Communities ANNEX IX List of goods referred to in the first indent of Article 11 ( 3 ) ( b ) CN code Description Rate of compensatory levy 0301 Live fish :  Other live fish : 0301 91 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) n 0301 92 00   Eels (Anguilla spp . J .(') 0301 93 00   Carp o 0301 99   Other :    Freshwater fish : 0301 99 11     Pacific salmon (Oncorhynchus spp . ), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) c ) 0301 99 19     Other 0 ) 0302 Fish , fresh or chilled , excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae , excluding livers and roes : 0302 11 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita , Salmo gilae) ( ¢) 0302 12 00   Pacific salmon (Oncorhynchus spp . J , Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) ('). 0302 19 00   Other  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes : n 0302 21   Halibut (Reinhardtius hippoglossoide's, Hippoglossus hippoglossus, Hippoglossus stenolepis): 0302 21 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) H 0302 21 30    Atlantic halibut - (Hippoglossus hippoglossus) (') 0302 21 90    Pacific halibut (Hippoglossus stenolepis) 0 ) 0302 22 00   Plaice (Pleuronectes platessa) n  0302 23 00   Sole ( Solea spp .) (') 0302 29 00   Other  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : n 0302 31   Albacore or longfinned tunas (Thunnus alalunga): 0302 31 10    For the industrial manufacture of products falling within heading No 1604 0 ) 0302 31 90    Other o 0302 32   Yellowfin tunas (Thunnus albacares): 0302 32 10    For the industrial manufacture of products falling within heading No 1604 . (') 0302 32 90    Other o 0302 33   Skipjack or stripe-bellied bonito : 0302 33 10    For the industrial manufacture of products falling within heading No 1604 0 ) 0302 33 90    Other o 0302 39   Other : 0302 39 10    For the industrial manufacture of products falling within heading No 1604 o 0302 39 90    Other 0 ) 11 . 12 . 87 Official Journal of the European Communities No L 348 / 105 CN code Description Rate of compensatory levy 0302 40  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0302 40 90   From 16 June to 14 February 0 ) 0302 50  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes  Other fish , excluding livers and roes : . H 0302 61   Sardines (Sardina pilchardus, Sardinops spp .), sardinella (Sardinella spp . J , brisling or sprats (Sprattus sprattus): 0302 61 30    Sardines of the genus Sardinops ; sardinella ( Sardinella spp . J    Brisling or sprats (Sprattus sprattus): (') 0302 61 99     From 16 June to 14 February (') 0302 62 00   Haddock (Melanogrammus aeglefinus) (") 0302 63 00   Coalfish (Pollachius virens) (') 0302 64   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus): 0302 64 90    From 16 June to 14 February C ) 0302 65   Dogfish and other sharks : 0302 65 10    Dogfish (Squalus acanthias und Scyliorhinus spp . J (') 0302 65 90    Other n 0302 66 00   Eels (Artguilla spp . J ( ¢) 0302 69   Other :    Freshwater fish : 0302 69 11     Carp    Saltwater fish :     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 : c ) 0302 69 21      For the industrial manufacture of products falling within heading No 1604 0 ) 0302 69 25      Other     Redfish (Sebastes spp . J : (') 0302 69 31      Of the species Sebastes marinus H 0302 69 33      Other (') 0302 69 35     Fish of the species Boreogadus saida C ) 0302 69 41     Whiting (Merlangus merlangus) (M 0302 69 45     Ling (Molva spp.J (') 0302 69 51     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) . (') 0302 69 55     Anchovies (Engraulis spp .J C ) 0302 69 61     Sea bream (Dentex dentex and Pagellus spp.J (') 0302 69 65     Hake (Merluccius spp ., Urophycis spp .J (') 0302 69 71     Megrim (Lepidorhombus spp.J (') 0302 69 75     Ray's bream (Brama spp .J C ) 0302 69 81     Monkfish (Lophius spp .J H 0302 69 85     Blue whiting (Micromesistius poutassou or Gadus poutassou) (') 0302 69 95     Other C ) 0302 70 00  Livers and roes (') No L 348 / 106 Official Journal of the European Communities 11 . 12 . 87 Description Rate of compensatory levy CN code 0303 Fish , frozen , excluding fish fillets and other fish meat of heading No 0304 :  Pacific salmon (Oncorhynchus spp.J , excluding livers and roes  Other salmonidae , excluding livers and roes : (') (')   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, (') w Salmo gilae)   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucbo)  - Other  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citharidae), excluding livers and roes :   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus stenolepis): 0303 10 00 0303 21 00 0303 22 00 0303 29 00 0303 31 0303 31 10 0303 31 30 0303 31 90 0303 32 00 0303 33 00 0303 39 0303 39 10 0303 39 90 0303 41    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 1 1 1 1 1 ( ] ) (') o H 0303 41 11 0303 41 13 0303 41 19 0303 41 90 0303 42    Atlantic halibut (Hippoglossus hippoglossus)    Pacific halibut (Hippoglossus stenolepis)   Plaice (Pleuronectes platessa)   Sole (Solea spp.j   Other :    Flounder (Platichthys flesus)    Other  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes :   Albacore or longfinned tunas (Thunnus alalunga):    For the industrial manufacture of products falling within heading No 1604 : Whole     Gilled and gutted     Other ( for example 'heads off )    Other   Yellowfin tunas (Thunnus albacares):    For the industrial manufacture of products falling within heading No 1604 : Whole :      Weighing not more than 10 kg each      Other     Gilled and gutted :      Weighing not more than 10 kg each      Other     Other ( for example 'heads off ):      Weighing not more than 10 kg each      Other    Other   Skipjack or stripe-bellied bonito :    For the industrial manufacture of products falling within heading No 1604 : Whole     Gilled and gutted     Other ( for example 'heads off )    Other 0303 42 11 0303 42 19 0303 42 31 0303 42 39 0303 42 51 0303 42 59 0303 42 90 0303 43 i i i i i i i 0303 43 11 0303 43 13 0303 43 19 0303 43 90 (') (") 0 ) (') 11 . 12 . 87 Official Journal of the European Communities No L 348 / 107 CN code Description Rate of compensatory levy 0303 49 Other : For the industrial manufacture of products falling within heading No 1604 : 1 (') (') C ) Whole    Gilled and gutted    Other ( for example 'heads ofP )   Other Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes :  From 16 June to 14 February Cod (Gadus morhua, Gadus ogac., Gadus macrocephalus), excluding livers and roes :  Of the species Gadus morhua and Gadus ogac  Of the species Gadus macrocephalus Other fish , excluding livers and roes : (')  Sardines (Sardina pilchardus, Sardinops sppj , sardinella (Sardinella spp.j , brisling or sprats (Sprattus sprattus): (') H (')   Sardines of the genus Sardinops ; sardinella (Sardinella spp . J .   Brisling or sprats (Sprattus sprattus):    From 16 June to 14 February  Haddock (Melanogrammus aeglefinus)  Coalfish (Pollachius virens)  Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus):   Of the species Scomber scombrus and Scomber japonicus:    From 16 June to 14 February   Of the species Scomber australasicus  Dogfish and other sharks :   Dogfish (Squalus acanthias and Scyliorhinus spp .)   Other  Eels (Anguilla spp . J 0303 49 11 0303 49 13 0303 49 19 0303 49 90 0303 50 0303 50 90 0303 60 0303 60 10 0303 60 90 0303 71 0303 71 30 0303 71 99 0303 72 00 0303 73 00 0303 74 0303 74 19 0303 74 90 030375 0303 75 10 0303 75 90 0303 76 00 0303 77 00 0303 78 0303 78 10 0303 78 90 0303 79 0303 79 11 0303 79 19 0303 79 21 0303 79 23 0303 79 29 (' (') (')  Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 1 (') (') (')  Hake (Merluccius spp ., Urophycis spp . J :   Hake of the genus Merluccius   Hake of the genus Urophycis  Other :   Freshwater fish :    Carp    Other   Saltwater fish :    Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0303 43 :     For the industrial manufacture of products falling within heading No 1604 : Whole      Gilled and gutted      Other ( for example 'heads off ) C ) (') V ) No L 348 / 108 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of compensatory levy 0303 79 31      Other     Redfish (Sebastes spp.J : (') ' 0303 79 35      Of the species Sebastes marinus 0 ) 0303 79 37      Other (') 0303 79 41     Fish of the species Boreogadus saida 0 ) 0303 79 45     Whiting (Merlangus merlangus) (') 0303 79 51     Ling (Molva spp.J ¢ (') 0303 79 55     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius)     Fish of the species Orcynopsis unicolor: (') 0303 7*63      From 16 June to 14 February (') 0303 79 65     Anchovies (Engraulis spp.J (') 0303 79 71     Sea bream (Dentex dentex and Pagellus spp .) (') 0303 79 73     Megrim (Lepidorhombus spp.J (') 0303 79 75 .     Ray's bream (Brama spp.J H 0303 79 81     Monkfish (Lophius spp.J I 1 ) 0303 79 83     Blue whiting (Micromesistius poutassou or Gadus poutassou) (')' 0303 79 99     Other H 0303 80 00  Livers and roes 0 ) 0304 Fish fillets and other fish meat (whether or not minced), fresh , chilled or frozen : 0304 10 ¢  Fresh or chilled :   Fillets :    Of freshwater fish : 0304 10 11     Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (') 0304 10 13     Of Pacific salmon (Oncorhynchus spp.J , Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)    Other : (') 0304 10 31     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of the species Boreogadus saida (') 0304 10 39     Other (*) 0304 20  Frozen fillets :   Of freshwater fish : 0304 20 11    Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilaeJ H 0304 20 13    Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) ('). 0304 20 19    Of other freshwater fish   Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida : . H 0304 20 21    Of cod of the species (Gadus macrocephalus) (') 0304 20 29    Other (') 0304 20 31   Of coalfish (Pollachius virens) C ) 0304 20 33   Of haddock (Melanogrammus aeglefinus)   Of redfish (Sebastes spp.J : 0304 20 35    Of the species Sebastes marinus ~~ (') 0304 20 37    Other 0 ) 11 . 12 . 87 No L 348 / 109Official Journal of the European Communities CN code Description Rate of compensatory levy 0304 20 41   Of whiting (Merlangus merlangus) (') 0304 20 43   Of ling (Molva spp.J (') 0304 20 45   Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus   Of mackerel (Scomber scombrus, Scomber australasicus , Scomber japonicus) and of fish of the species Orcynopsis unicolor: (') 0304 20 51    Of mackerel of the species Scomber australisicus 0 ) 0304 20 53    Other (')   Of hake (Merluccius spp ., Urophycis spp.J : 0304 20 57 -   Of hake of the genus Merluccius (') 0304 20 59    Of hake of the genus Urophycis (') -  Of dogfish and other sharks : . 0304 20 61    Of dogfish (Squalus acanthias and Scyliorhinus spp . J (') 0304 20 69    Of other sharks (') 0304 20 71   Of plaice (Pleuronectes platessa) (') 0304 20 73   Of flounder (Platichthys flesus) (') 0304 20 75   Of herring (Clupea harertgus, Clupea pallasii) 0 ) 0304 20 79   Of megrim (Lepidorhombus spp.J (') 0304 20 81   Of Ray's bream (Brama sppJ (') 0304 20 83   Of monkfish (Lophius spp .j (') 0304 20 99   Other H 0304 90  Other : 0304 90 10   Of freshwater fish (')   Other :    Of herring (Clupea harertgus, Clupea pallasii): 0304 90 25     From 16 June to 14 February (') 0304 90 31    Of redfish (Sebastes spp.J ( l )    Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida: 0304 90 35     Of cod of the species Gadus macrocephalus (') 0304 90 37     Other (') 0304 90 41    Of coalfish (Pollachius virens) (') 0304 90 45    Of haddock (Melanogrammus aeglefinus) (')    Of hake (Merluccius spp ., Urophycis spp.J : 0304 90 47     Of hake of the genus Merluccius (') 0304 90 49     Of hake of the genus Urophycis H 0304 90 51    Of megrim (Lepidorhombus spp.J (') 0304 90 55    Of Ray's bream (Brama spp.J (') 0304 90 57    Of monkfish (Lophius spp.J (') 0304 90 59    Of blue whiting (Micromesistius poutassou or Gadus poutassou) V ) 0304 90 99    Other (') 0305 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process ; fish meal fit for human consumption (') No L 348 / 110 Official Journal of the European Communities 11 . 12 . 87 CN code Description Rate of ¢ compensatory levy 0306 (' (') (') (') (') (') (') C ) (') C ) C ) (') (') Crustaceans , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; crustaceans , in shell , cooked by steaming or by boiling in water , whether or not chilled , frozen , dried , salted or in brine :  Frozen :   Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp ,, Jasus spp-j   Lobsters (Homarus spp . J : Whole    Other   Shrimps and prawns :    Of the family pandalidae   ' Shrimps of the genus Crangon  - - Other   Crabs :    Crabs of the species Paralitkodes camchaticus , Chionoecetes spp . and Callinectes sapidus    Crabs of the species Cancer pagurus    Other   Other :    Freshwater crayfish    Norway lobsters (Nephrops norvegicus)    Other  Not frozen :   Rock lobster and other sea crawfish (Palinurus spp ., Panulirus spp ., Jasus . spp.J   Lobsters (Homarus spp.j :    Live  -  Other : Whole     Other   Shrimps and prawns :    Of the family pandalidae    Shrimps of the genus Crangon :     fresh , chilled or cooked by steaming or by boiling in water     Other    Other   Crabs :    Crabs of the species Paralithodes camchaticus, Chionoecetes spp .' and Calinnectes sapidus  .  Crabs of the species Cancer pagurus    Other   Other :    Freshwater crayfish    Norway lobsters (Nephrops norvegicus)    Other Molluscs , whether in shell or not , live , fresh , chilled , frozen , dried , salted or in brine ; aquatic invertebrates other than crustaceans and molluscs , live , fresh , chilled , frozen , dried , salted or in brine : 0306 11 00 0306 12 0306 12 10 0306 12 90 0306 13 0306 13 10 0306 13 30 0306 13 90 0306 14 0306 14 10 0306 14 30 0306 14 90 0306 19 0306 19 10 0306 19 30 0306 19 90 0306 21 00 0306 22 0306 22 10 0306 22 91 0306 22 99 0306 23 0306 23 10 0306 23 31 0306 23 39 0306 23 90 0306 24 0306 24 10 0306 24 30 0306 24 90 0306 29 0306 29 10 0306 29 30 0306 29 90 0307 1 (') (') (') (') (') (') (') (') (') (')  C ) (') 11 . 12 . 87 Official Journal of the European Communities No L 348 / 11 1 CN code Description Rate of compensatory levy Oysters :  Other Scallops , including queen scallops , of the genera Pecten, Chlamys or Placopecten :  Live , fresh or chilled  Other :   Coquilles Saint Jacques (Pecten maximus), frozen   Other Mussels (Mytilus spp ., Perna sppj :  Live , fresh or chilled :   Mytilus spp .   Perna spp .  Other :   Mytilus spp .   Perna spp . Cuttle fish (Sepia officinalis,' Rossia macrosoma, Sepiola spp .) and squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp.j :  Live , fresh or chilled :   Cuttle fish (Sepia officinalis, Rossia macrosma, Sepiola spp.J   Squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp . J :    Loligo spp ., Ommastrephes sagittatus 0307 10 0307 10 90 0307 21 00 0307 29 0307 29 10 0307 29 90 0307 31 0307 31 10 0307 31 90 0307 39 0307 39 10 0307 39 90 0307 41 0307 41 10 0307 41 91 0307 41 99 0307 49 0307 49 11 0307 49 19 0307 49 31 0307 49 33 0307 49 39 0307 49 51 0307 49 59 0307 49 71 0307 49 91 0307 49 99 0307 51 00 0 ) (  ) 0 ) (') 0 ) (') (') (') C ) (') (') (') (') (') (') 0 ) (') (') C ) (') (') 1 1 \    Other  Other :   Frozen :    Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola sppj :     Of the genus Sepiola other than. Sepiola rondeleti     Other    Squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp . J :     Loligo spp .:      Loligo vulgaris      Loligo l&gt;i\ilci      Other     Ommastrt-j&gt;hf &lt; sagittatus     Other   Other :    Cuttle fish (Sepia officinalis, Rossia macrosoma , Sepiola spp.J    Squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepioteuthis spp . J :     Loligo spp ., Ommastrephes sagittatus     Other Octopus (Octopus spp . J :  Live , fresh or chilled No L 348 / 112 Official Journal of the European Communities 11 . 12 . 87 CN code Description . Rate of compensatory levy (') (') (') (') 0 ) C ) (') 0307 59 0307 59 10 0307 59 90 0307 91 00 0307 99 0307 99 11 0307 99 13 0307 99 19 0307 99 90 1504 1504 10 1504 10 10 1507 1508 1511 1511 10 1511 10 10 1512 1513 1514 1515 ( 2 ) ( 2 ) ( 2 )   Other :    Frozen    Other ' Other :   Live , fresh or chilled   Other :    Frozen :     Illex spp .     Striped venus and other species of the family Veneridae     Other aquatic invertebrates    Other Fats and oils and their fractions , of fish or marine mammals , whether or not refined , but not chemically modified :  Fish-liver oils and their fractions :   Of a vitamin A content not exceeding 2 500 lU / g Soya-bean oil and its fractions , whether or not refined , but not chemically modified Ground-nut oil and its fractions , whether or not refined , but not chemically modified Palm oil and its fractions , whether or not refined , but not chemically modified :  Crude oil :   For technical or industrial uses other than the manufacture of foodstuffs for human consumption Sunflower-seed , safflower or cotton-seed oil and fractions thereof, whether or not refined , but not chemically modified Coconut ( copra ), palm kernel or babassu oil and fractions thereof, whether or not refined , but not chemically modified Rape , colza or mustard oil and fractions thereof, whether or not refined , but not chemically modified Other fixed vegetable fats and oils ( including jojoba oil ) and their fractions , whether or not refined , but not chemically modified :  Linseed oil and its fractions :   Crude oil   Other :    For technical or industrial uses other than the manufacture of foodstuffs for human consumption    Other  Maize (corn ) oil and its fractions :   Crude oil :    For technical or industrial uses other than the maunfacture of foodstuffs for human consumption    Other   Other :    For technical or industrial uses other than the maunfacture of foodstuffs for human comsumption    Other ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) 1515 11 00 1515 19 1515 19 10 1515 19 90 1515 21 1515 21 10 1515 21 90 1515 29 1515 29 10 1515 29 90 ( 2 ) ( 2 ) ( 2 ) ( 2 ) 11 . 12 . 87 Official Journal of the European Communities No L 348 / 113 CN code Description Rate of compensatory levy 1515 30 1515 30 90 ­ 1515 40 00 1515 50  Castor oil and its fractions :  - Other  Tung oil and its fractions  Sesame oil and its fractions : ( 2 ) ( 2 ) 1515 50 11 1515 50 19   Crude oil :    For technical or industrial uses other than the manufacture of foodstuffs for human consumption    Other  - Other : ( 2 ) ( 2 ) 1515 50 91 1515 50 99    For technical or industrial uses other than the manufacture of foodstuffs for human consumption    Other ( 2 ) ( 2 ) 1515 90 1515 90 10 1515 90 21 1515 90 29 1515 90 31 1515 90 39  Other :   Oiticica oils ; myrtle wax and Japan wax ; their fractions   Tobacco  seed oil and its fractions :    Crude oil :     For technical or industrial uses other than the manufacture of foodstuffs for human consumption     Other    Other :     For technical or industrial uses other than the manufacture of foodstuffs for human consumption     Other   Other oils and their fractions :    Crude oils : ( 2 ) ( 2 ) ( 2 ) ( 2 ) ( 2 ) 1515 90 40 1515 90 51 1515 90 59     For technical or industrial uses other than the manufacture of foodstuffs for human consumption     Other :      Solid , in immediate packings of a net capacity of 1 kg or less      Solid , other ; fluid ( 2 ) ( 2 ) ( 2 ) 1515 90 60 1515 90 91 1515 90 99    Other :     For technical or industrial uses other than the manufacture of foodstuffs for human consumption     Other :      Solid , in immediate packings of a net capacity of 1 kg or less      Solid , other; fluid ( 2 ) ( 2 ) ( 2 ) 1516 1516 10 1516 10 10 1516 10 90 1516 20 1516 20 91 1516 20 99 Animal or vegetable fats and oils and their fractions , partly or wholly hydrogenated , inter-esterified , re-esterified or elaidinized , whether or not refined , but not further prepared :  Animal fats and oils and their fraction?:   In immediate packings of a net capacity of 1 kg or less   Other  Vegetable fats and oils and their fractions :  - Other:    In immediate packings of a net capacity of 1 kg or less    Other ( 2 ) ( 2 ) - ( 2 ) ( 2 ) No L 348 / 114 Official Journal of the European Communities 11 . 12 . 87 Description Rate of compensatory levy CN code 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , other than edible fats or oils or their fractions of heading No 1516 :  Margarine , excluding liquid margarine : ( 2  - Other  Other :   Other : 1517 10 1517 10 90 1517 90 1517 90 91 1517 90 99 1518    Fixed vegetable oils , fluid , mixed ( 2 ) ( 2 )    Other Animal or vegetable fats and oils and their fractions , boiled , oxidized , dehydrated , sulphurized , blown , polymerized by heat in vacuum or in inert gas or otherwise chemically modified , excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter , not elsewhere specified or included :  Fixed vegetable oils , fluid , mixed , for technical or industrial uses other than the manufacture of foodstuffs for human consumption :   Crude   Other 1518 00 31 1518 00 39 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish , whole or in pieces , but not minced :   Salmon   Sardines , sardinella and brisling or sprats : ( 2 ) ( 2 ) ( » (1 0 (' (' (' V (' (' (' (' (' (' (' (' 1604 11 00 1604 13 1604 13 90 1604 14 1604 14 90 1604 15 1604 15 10 1604 15 90 1604 19 1604 19 10 1604 19 50 1604 19 91 1604 19 99 1604 20 1604 20 10 1604 20 30 1604 20 50 1604 20 90 1604 30 1604 30 10 1604 30 90    Other   Tunas , skipjack and Atlantic bonito (Sarda spp.J :    Atlantic bonito (Sarda spp.J   Mackerel :    Of the species Scomber scombrus and Scomber japonicus    Of the species Scomber australasicus   Other :    Salmonidae , other than salmon    Fish of the species Ocrynopsis unicolor    Other :     Fillets , raw , coated with batter or breadcrumbs , deep frozen     Other  Other prepared or preserved fish :   Of salmon   Of salmonidae , other than salmon   Of sardines , bonito , mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor   Of other fish  Caviar and caviar substitutes :   Caviar ( sturgeon roe )   Caviar substitutes 11 . 12 . 87 Official Journal of the European Communities No L 348 / 115 CN code Description Rate of compensatory levy 1605 Crustaceans , molluscs and other aquatic invertebrates , prepared or preserved : 1605 10 00  Crab (') 1605 20 00  Shrimps and prawns (') 1605 30 00  Lobster (') 1605 40 00  Other crustaceans (') 1605 90  Other : 1605 90 10   Molluscs (') 2301 Flours , meals and pellets , of meat or meat offal , of fish or of crustaceans , molluscs or other aquatic invertebrates , unfit for human consumption ; greaves : 2301 20 00  Flours , meals and pellets , of fish or of crustaceans , molluscs or other aquatic invertebrates (') Rate of compensatory levy : (') from 1 January 1988 to 31 December 1988 : 43 ; from 1 January 1989 to 31 December 1989 : 57 ; from 1 January 1990 to 31 December 1990 : 71 ; from 1 January 1991 to 31 December 1991 : 100 . ( 2 ) from 1 January 1988 to 31 December 1991 : 0 ; from 1 January 1992 to 31 December 1992 : 33 ; from 1 January 1993 to 31 December 1993 : 50 ; from 1 January 1994 to 31 December 1994 : 67 ; from 1 January 1995 to 31 December 1995 : 100 .